Exhibit 10.19



 

THIRD AMENDED AND RESTATED
REVOLVING CREDIT AND TERM LOAN AGREEMENT

Dated as of June 10, 2003

among

THE VAIL CORPORATION
(d/b/a

"Vail Associates, Inc."),



as Borrower,

BANK OF AMERICA, N.A.

,



as Administrative Agent and an L/C Issuer,



FLEET NATIONAL BANK

,



as Syndication Agent and an L/C Issuer,



us bank national association,

wells fargo bank, NATIONAL ASSOCIATION,

AND

deutsche bank TRUST COMPANY AMERICAS

as Co-Documentation Agents,



and



The Other Lenders Party Hereto



 

BANC OF AMERICA SECURITIES LLC

and

FLEET SECURITIES, INC.

,



as Joint Lead Arrangers and Joint Book Managers



 

 

TABLE OF CONTENTS

Page

SECTION 1 DEFINITIONS AND TERMS. *



1.1 Definitions. *



1.2 Number and Gender of Words. *





1.3 Accounting Principles. *





1.4 Rounding. *





1.5 References to Agreements and Laws. *





1.6 Times of Day. *





1.7 L/C Amounts. *





SECTION 2 COMMITMENT. *





2.1 Credit Facility. *





2.2 Loan Procedure. *





2.3 L/C Subfacility. *





SECTION 3 TERMS OF PAYMENT. *





3.1 Notes and Payments. *





3.2 Interest and Principal Payments; Voluntary Commitment Reductions. *





3.3 Interest Options. *





3.4 Quotation of Rates. *





3.5 Default Rate. *





3.6 Interest Recapture. *





3.7 Interest Calculations. *





3.8 Maximum Rate. *





3.9 Interest Periods. *





3.10 Order of Application. *





3.11 Sharing of Payments, Etc. *





3.12 Booking Loans. *





3.13 Inability to Determine Rates. *





3.14 Increased Cost and Reduced Return; Capital Adequacy; Reserves on
LIBOR Rate Loans. *





3.15 Taxes. *





3.16 Illegality. *





3.17 Funding Loss. *





3.18 Matters Applicable to all Requests for Compensation. *





SECTION 4 FEES. *





4.1 Treatment of Fees. *





4.2 Fee Letter. *





4.3 L/C Fees. *





4.4 Revolver Commitment Fee. *





SECTION 5 GUARANTY AND SECURITY. *





5.1 Guaranty. *





5.2 Collateral. *





5.3 Additional Collateral and Guaranties. *





5.4 Additional Documents or Information. *





SECTION 6 CONDITIONS PRECEDENT. *





6.1 Initial Advance. *





6.2 Each Advance. *





SECTION 7 REPRESENTATIONS AND WARRANTIES. *





7.1 Regulation U. *





7.2 Corporate Existence, Good Standing, Authority and Compliance. *





7.3 Subsidiaries. *





7.4 Authorization and Contravention. *





7.5 Binding Effect. *





7.6 Financial Statements; Fiscal Year. *





7.7 Litigation. *





7.8 Taxes. *





7.9 Environmental Matters. *





7.10 Employee Plans. *





7.11 Properties and Liens. *





7.12 Government Regulations. *





7.13 Transactions with Affiliates. *





7.14 Debt. *





7.15 Material Agreements. *





7.16 Labor Matters. *





7.17 Solvency. *





7.18 Intellectual Property. *





7.19 Full Disclosure. *





7.20 Insurance. *





7.21 Compliance with Laws. *





7.22 Tax Shelter Regulations. *





7.23 Senior Debt. *





SECTION 8 AFFIRMATIVE COVENANTS. *





8.1 Items to be Furnished. *





8.2 Use of Proceeds. *





8.3 Books and Records. *





8.4 Inspections. *





8.5 Taxes. *





8.6 Payment of Obligations. *





8.7 Maintenance of Existence, Assets, and Business. *





8.8 Insurance. *





8.9 Environmental Laws. *





8.10 Subsidiaries. *





SECTION 9 NEGATIVE COVENANTS. *





9.1 Taxes. *





9.2 Payment of Obligations. *





9.3 Employee Plans. *





9.4 Debt. *





9.5 Liens. *





9.6 Transactions with Affiliates. *





9.7 Compliance with Laws and Documents. *





9.8 Loans, Advances and Investments. *





9.9 Management Fees and Distributions. *





9.10 Sale of Assets. *





9.11 Acquisitions, Mergers, and Dissolutions. *





9.12 Assignment. *





9.13 Fiscal Year and Accounting Methods. *





9.14 New Businesses. *





9.15 Government Regulations. *





9.16 Burdensome Agreements. *





9.17 Use of Proceeds. *





SECTION 10 FINANCIAL COVENANTS. *





10.1 Maximum Leverage Ratios. *





10.2 Minimum Fixed Charge Coverage Ratio. *





10.3 Minimum Net Worth. *





10.4 Interest Coverage Ratio. *





10.5 Capital Expenditures. *





SECTION 11 DEFAULT. *





11.1 Payment of Obligation. *





11.2 Covenants. *





11.3 Debtor Relief. *





11.4 Judgments and Attachments. *





11.5 Government Action. *





11.6 Misrepresentation. *





11.7 Ownership. *





11.8 Default Under Other Agreements. *





11.9 Subordinated Debt. *





11.10 Validity and Enforceability of Loan Papers. *





11.11 Employee Plans. *





SECTION 12 RIGHTS AND REMEDIES. *





12.1 Remedies Upon Default. *





12.2 Company Waivers. *





12.3 Performance by Administrative Agent. *





12.4 Not in Control. *





12.5 Course of Dealing. *





12.6 Cumulative Rights. *





12.7 Application of Proceeds. *





12.8 Diminution in Value of Collateral. *





12.9 Certain Proceedings. *





SECTION 13 ADMINISTRATIVE AGENT. *





13.1 Appointment and Authorization of Administrative Agent. *





13.2 Delegation of Duties. *





13.3 Liability of Administrative Agent. *





13.4 Reliance by Administrative Agent. *





13.5 Notice of Default. *





13.6 Credit Decision; Disclosure of Information by Administrative Agent. *





13.7 Indemnification of Administrative Agent. *





13.8 Administrative Agent in its Individual Capacity. *





13.9 Successor Administrative Agent. *





13.10 Administrative Agent May File Proofs of Claim. *





13.11 Collateral and Guaranty Matters. *





13.12 Financial Hedges. *





13.13 Bond L/Cs and Bond Documents. *





13.14 Other Agents; Arrangers and Managers. *





13.15 Limitation of Liability. *





SECTION 14 MISCELLANEOUS. *





14.1 Headings. *





14.2 Nonbusiness Days; Time. *





14.3 Notices and Other Communications; Facsimile Copies. *





14.4 Form and Number of Documents. *





14.5 Attorney Costs, Expenses and Taxes. *





14.6 Indemnification by Restricted Companies. *





14.7 Exceptions to Covenants. *





14.8 Survival. *





14.9 Governing Law. *





14.10 Invalid Provisions. *





14.11 Venue; Service of Process; Jury Trial. *





14.12 Amendments, Etc. *





14.13 Multiple Counterparts. *





14.14 Successors and Assigns; Participation. *





14.15 Discharge Only Upon Payment in Full; Reinstatement in Certain
Circumstances. *





14.16 Set-Off. *





14.17 Tax Forms. *





14.18 Replacement of Lenders. *





14.19 Confidentiality. *





14.20 Survival of Representations and Warranties. *





14.21 Entirety. *





14.22 Restatement of Existing Agreement. *







SCHEDULES AND EXHIBITS

Schedule 1 Parties, Addresses, Committed Sums, and Wiring Information
Schedule 2 Closing Date Critical Assets
Schedule 2.3 Existing Letters of Credit and Scheduled Debt
Schedule 6.1 Post-Closing Items and Conditions
Schedule 7.2 Corporate Organization and Structure
Schedule 7.7 Material Litigation Summary
Schedule 7.9 Material Environmental Matters
Schedule 7.13 Non-Standard Transactions with Affiliates

Schedule 9.8 Loans, Advances and Investments

Schedule 9.9 Permitted Distributions

Schedule 9.16 Existing Burdensome Agreements

Exhibit A-1 Form of Revolver Note
Exhibit A-2 Form of Term Loan Note
Exhibit B Form of Guaranty
Exhibit C Form of Loan Notice
Exhibit D Form of Compliance Certificate
Exhibit E Form of Assignment and Assumption
Exhibit F Form of Pledge Agreement

CREDIT AGREEMENT

This Third Amended and Restated Revolving Credit and Term Loan Agreement is
entered into as of June 10, 2003, among The Vail Corporation, a Colorado
corporation doing business as "Vail Associates, Inc." ("Borrower"), the Lenders
(defined below), Fleet National Bank, as Syndication Agent, and Bank of America,
N.A., as Administrative Agent for itself and the other Lenders.

RECITALS

A. Borrower, certain lenders, and NationsBank of Texas, N.A., as Agent, were
parties to a Credit Agreement dated as of December 19, 1997 (as amended, the
"Original Agreement").

B. The Original Agreement was amended and restated by that certain Amended and
Restated Credit Agreement among Borrower, certain lenders and NationsBank, N.A.
(successor by merger to NationsBank of Texas, N.A.), as Agent, dated as of May
1, 1999 (as amended, the "Amended and Restated Agreement").

C. Effective July 5, 1999, NationsBank, N.A. changed its name to Bank of
America, N.A., and effective July 23, 1999, Bank of America, N.A. merged with
and into Bank of America National Trust and Savings Association, which then
changed its name to Bank of America, N.A.

D. The Amended and Restated Agreement was amended and restated by that certain
Second Amended and Restated Credit Agreement among Borrower, certain lenders and
Bank of America, N.A., as Agent, dated as of November 13, 2001 (as amended, the
"Existing Agreement").

E. The parties wish to amend and restate the Existing Agreement on the terms and
conditions of this Agreement.

In consideration of the mutual covenants contained herein, and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Existing Agreement is hereby amended and restated to read in
its entirety as follows:

DEFINITIONS AND TERMS.

Definitions.

Additional Bond Documents

means (a) when used in connection with any Additional Bond L/C, those certain
Additional Bonds or other certificates of indebtedness with respect to which
such Additional Bond L/C has been issued as credit support, together with any
remarketing agreement, trust indenture, purchased bond custody agreement,
funding agreement, pledge agreement, and other documents executed pursuant to or
in connection with such bonds or other certificates of indebtedness, and all
amendments or supplements thereto, and (b) in all other cases, collectively, all
Additional Bond Documents as defined in the preceding
clause (a)
relating to Additional Bond L/Cs then outstanding.



Additional Bond L/Cs

means Bond L/Cs issued after the Closing Date by any L/C Issuer at the request
of Borrower or any Metro District in support of revenue bonds or notes issued by
such Metro District for municipal infrastructure or housing projects, which Bond
L/Cs satisfy the conditions set forth in
Section 2.3(j)(i)
herein, and renewals or extensions thereof.



Additional Bonds

means bonds issued after the Closing Date by any Metro District (other than the
re-issuance of Existing Bonds in accordance with the Existing Bond Documents),
so long as
at least 30 days prior to the issuance thereof, Borrower shall have delivered a
certificate to Administrative Agent demonstrating the Companies' pro forma
compliance with the terms and conditions of the Loan Papers (including the
Restricted Companies' compliance with the financial covenants set forth in
Section 10.1
herein) after giving effect to such issuance and, without duplication, any
credit support by Borrower in support thereof, and certifying that no Default or
Potential Default exists or would result after giving effect thereto.



Adjusted EBITDA

means the
sum
of (a) Resort EBITDA and (b) EBITDA of the Restricted Companies related to real
estate activities in an amount not greater than 20% of Adjusted EBITDA.



Administrative Agent

means Bank of America, N.A., a national banking association, and its successor
as administrative agent for Lenders under this Agreement.



Administrative Questionnaire

means an Administrative Questionnaire in a form supplied by Administrative
Agent.



Affiliate

means with respect to any Person (the
"Relevant Person"
) (a) any other Person that directly, or indirectly through one or more
intermediaries, controls the relevant Person (a
"Controlling Person"
), or (b) any Person (
other than
the relevant Person) which is controlled by or is under common control with a
Controlling Person. As used herein, the term "
control
" means possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.



Agent-Related Persons

means Administrative Agent, together with its Affiliates (including, in the case
of Bank of America in its capacity as Administrative Agent, Banc of America
Securities LLC), and the officers, directors, employees, agents and
attorneys-in-fact of such Persons and Affiliates.



Agreement

means this Third Amended and Restated Revolving Credit and Term Loan Agreement,
and all schedules and exhibits thereto, as renewed, extended, amended,
supplemented, or restated from time to time.



Amended and Restated Agreement

is defined in the Recitals to this Agreement.



Applicable Margin

means: (a) with respect to Revolver Loans, for any day, the margin of interest
over the Base Rate or LIBOR, as the case may be, that is applicable when any
interest rate is determined under this Agreement, and (b) with respect to Term
Loans, a percentage per annum equal to 2.75% for LIBOR Loans. The Applicable
Margin for Revolver Loans is subject to adjustment (upwards or downwards, as
appropriate) based on the ratio of Funded Debt to Adjusted EBITDA, as follows:



Ratio of Funded Debt to Adjusted EBITDA

Applicable Margin
for LIBOR Loans

Applicable Margin for
Base Rate Loans

I

Less than 3.00 to 1.00

1.50%

0.00%

II

Greater than or equal to 3.00 to 1.00, but less than 3.50 to 1.00

1.75%

0.25%

III

Greater than or equal to 3.50 to 1.00, but less than 4.00 to 1.00

2.00%

0.50%

IV

Greater than or equal to 4.0 to 1.00, but less than 4.50 to 1.00

2.50%

1.00%

V

Greater than or equal to 4.50 to 1.00

3.00%

1.50%

Prior to Administrative Agent's receipt of the Companies' consolidated audited
Financial Statements for the Companies' fiscal quarter ended July 31, 2003, the
ratio of Funded Debt to Adjusted EBITDA shall be fixed at Level IV. Thereafter,
the ratio of Funded Debt to Adjusted EBITDA shall be calculated on a
consolidated basis for the Companies in accordance with GAAP for the most
recently completed fiscal quarter of the Companies for which results are
available. The ratio shall be determined from the Current Financials and any
related Compliance Certificate and any change in the Applicable Margin for
Revolver Loans resulting from a change in such ratio shall be effective as of
the date of delivery of such Compliance Certificate. However, if Borrower fails
to furnish to Administrative Agent the Current Financials and any related
Compliance Certificate when required pursuant to Section 8.1, then the ratio
shall be deemed to be at Level V until Borrower furnishes the required Current
Financials and any related Compliance Certificate to Administrative Agent.
Furthermore, if the Companies' audited Financial Statements subsequently
delivered to Administrative Agent for any fiscal year pursuant to Section 8.1(a)
result in a different ratio, such revised ratio (whether higher or lower) shall
govern effective as of the date of such delivery. For purposes of determining
such ratio, Adjusted EBITDA for any fiscal quarter shall include on a pro forma
basis all EBITDA of the Restricted Companies for such period relating to assets
acquired in accordance with this Agreement (including Restricted Subsidiaries
formed or organized) during such period, but shall exclude on a pro forma basis
all EBITDA of the Restricted Companies for such period relating to any such
assets disposed of in accordance with this Agreement during such period.

Applicable Percentage

means, for any day, the commitment fee percentage applicable under Section 4.4
when commitment fees are determined under this Agreement. The Applicable
Percentage is subject to adjustment (upwards or downwards, as appropriate) based
on the ratio of Funded Debt to Adjusted EBITDA, as follows:




Level


Ratio of Funded Debt to Adjusted EBITDA


Applicable Percentage

I

Less than 3.00 to 1.00

0.35%

II

Greater than or equal to 3.00 to 1.00

0.50%

Prior to Administrative Agent's receipt of the Companies' consolidated audited
Financial Statements for the Companies' fiscal quarter ended July 31, 2003, the
ratio of Funded Debt to Adjusted EBITDA (which shall be determined as described
in the definition of "Applicable Margin") shall be fixed at Level II.

Apollo

means any one or more of the following: Apollo Advisors, L.P., a Delaware
limited partnership, or any fund, investment vehicle or account managed, advised
or controlled by Apollo Advisors, L.P., or any of its Affiliates, other than the
Companies.



Approved Fund

has the meaning set forth in Section 14.14(g).



Arrangers

means, collectively, Banc of America Securities LLC and Fleet Securities, Inc.,
in their capacities as joint lead arrangers and joint book managers.



Assignment and Assumption

means an Assignment and Assumption substantially in the form of Exhibit E
hereto.



Attorney Costs

means and includes all reasonable fees, expenses and disbursements of any law
firm or other external counsel and, without duplication, the reasonably
allocated cost of internal legal services and all reasonable expenses and
disbursements of internal counsel.



Auto-Renewal L/C

has the meaning set forth in Section 2.3(b)(iii).



Bank of America

means Bank of America, N.A., a national banking association, in its individual
capacity and not as Administrative Agent, and its permitted successors and
assigns.



Base Rate

means for any day a fluctuating rate per annum equal to the higher of (a) the
Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in effect for
such day as publicly announced from time to time by Bank of America as its
"prime rate." The "prime rate" is a rate set by Bank of America based upon
various factors including Bank of America's costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Any change in such rate announced by Bank of America shall take effect at the
opening of business on the day specified in the public announcement of such
change.



Base Rate Loan

means a Loan bearing interest at the sum of the Base Rate plus the Applicable
Margin.



BC Housing L/C

means the $9,232,709 irrevocable transferable L/C expiring October 31, 2004,
issued by the applicable L/C Issuer to Colorado National Bank and any successor
thereto as Trustee under the 1997 Trust Indenture with Eagle County, Colorado,
as Issuer, relating to $10,600,000 of Eagle County, Colorado, Taxable Housing
Facilities Revenue Bonds (BC Housing, LLC Project) Series 1997A, under the terms
of which such Trustee is, subject to the terms and conditions set forth therein,
entitled to draw, with respect to such Bonds, up to (a) an amount sufficient to
pay (i) the principal of such Bonds when due, or (ii) the portion of the
purchase price of such Bonds tendered or deemed tendered for purchase in
accordance with such Indenture and not subsequently remarketed corresponding to
the principal amount of such Bonds, plus (b) an amount equal to approximately 35
days of accrued interest on such Bonds (at up to 15% per annum), to pay (i)
interest on such Bonds when due, or (ii) the portion of the purchase price of
such Bonds tendered or deemed tendered for purchase in accordance with such
Indenture and not subsequently remarketed corresponding to accrued interest, as
such L/C may be renewed, extended, increased or amended from time to time in
accordance with the Loan Papers.



Bond Documents

means, collectively, the Existing Bond Documents and the Additional Bond
Documents.



Bond L/Cs

means, collectively, the Existing Bond L/Cs and the Additional Bond L/Cs.



Bond Purchase Drawing

has the meaning set forth in Section 2.3(j)(ii).



Bond Rights

has the meaning set forth in Section 2.3(j)(iv).



Bonds

means, collectively, the Existing Bonds and the Additional Bonds.



Borrower

is defined in the preamble to this Agreement.



Breckenridge Terrace L/C

means the $15,198,459 irrevocable transferable L/C expiring October 31, 2004,
issued by the applicable L/C Issuer to U.S. Bank National Association and any
successor thereto as Trustee under the 1999 Trust Indenture with Breckenridge
Terrace LLC as Issuer, relating to approximately $19,980,000 of Breckenridge
Terrace LLC Taxable Housing Facilities Revenue Notes (Breckenridge Terrace
Project), Series 1999A, under the terms of which such Trustee is, subject to the
terms and conditions set forth therein, entitled to draw up to (a) an amount
sufficient to pay (i) the principal of such Notes when due, or (ii) the portion
of the purchase price of such Notes tendered or deemed tendered for purchase in
accordance with such Indenture and not subsequently remarketed corresponding to
the principal amount of such Notes, plus (b) an amount equal to approximately 35
days of accrued interest on such Notes (at up to 15% per annum), to pay (i)
interest on such Notes when due, or (ii) the portion of the purchase price of
such Notes tendered or deemed tendered for purchase in accordance with such
Indenture and not subsequently remarketed corresponding to accrued interest, as
such L/C may be renewed, extended, increased or amended from time to time in
accordance with the Loan Papers.



Business Day

means any day other than a Saturday, Sunday or other day on which commercial
banks are authorized to closed under the Laws of, or are in fact closed in,
Dallas, Texas or New York, New York, or if such day relates to any LIBOR Loan,
means any such day on which dealings in Dollar deposits are conducted by and
between banks in the London interbank eurodollar market.



Capital Lease

means any capital lease or sublease that has been (or under GAAP should be)
capitalized on a balance sheet.



Change of Control Transaction

means the occurrence of any transaction or event, as a result of which Apollo
shall cease to possess, and some other Person shall obtain, in either case
directly or indirectly, the power to direct or cause the direction of the
management or policies of VRI, whether through the ownership of voting
securities, by contract or otherwise (other than as a result of the issuance and
sale in a public offering of equity securities of VRI).



Closing Date

means the first date that all conditions precedent set forth in Section 6.1 have
been satisfied or waived in accordance with such Section.



Closing Date Critical Assets

means each of the assets listed on Schedule 2 hereto.



Code

means the Internal Revenue Code of 1986, as amended from time to time, and
related rules and regulations from time to time in effect.



Collateral

is defined in Section 5.2.



Commitment Percentage

means, at any date of determination, for any Lender with respect to a particular
Facility, the proportion (stated as a percentage) that its Committed Sum for
such Facility bears to the aggregate Committed Sums of all Lenders for such
Facility.



Committed Sum

means (a) for any Revolver Lender with respect to the Revolver Facility, at any
date of determination occurring prior to the Termination Date for the Revolver
Facility, the amount stated beside such Revolver Lender's name under the heading
for the Revolver Facility on Schedule 1 to this Agreement (which amount is
subject to increase, reduction, or cancellation in accordance with the Loan
Papers), and (b) for any Term Loan Lender with respect to the Term Loan
Facility, at any date of determination occurring prior to the funding of the
Term Loans, the amount stated beside such Term Loan Lender's name under the
heading for the Term Loan Facility on Schedule 1 to this Agreement (which amount
is subject to increase, reduction, or cancellation in accordance with the Loan
Papers).



Companies

means VRI and each of VRI's Restricted and Unrestricted Subsidiaries now or
hereafter existing, and Company means any of the Companies.



Compliance Certificate

means a certificate substantially in the form of Exhibit D and signed by
Borrower's Chief Financial Officer, together with the calculation worksheet
described therein.



Critical Assets

means the Closing Date Critical Assets and the Future Critical Assets.



Current Financials

means, initially, the consolidated Financial Statements of the Companies for the
period ended January 31, 2003, and thereafter, the consolidated Financial
Statements of the Companies most recently delivered to Administrative Agent
under Section 6.1, 8.1(a) or 8.1(b), as the case may be.



Debt

of any Person means at any date, without duplication (and calculated in
accordance with GAAP), (a) all obligations of such Person for borrowed money
(whether as a direct obligation on a promissory note, bond, zero coupon bond,
debenture or other similar instrument, or as an unfulfilled reimbursement
obligation on a drawn letter of credit or similar instrument, or otherwise),
including, without duplication, all Capital Lease obligations (other than the
interest component of such obligations) of such Person, (b) all obligations of
such Person to pay the deferred purchase price of property or services, other
than (i) obligations under employment contracts or deferred employee
compensation plans and (ii) trade accounts payable and other expenses or
payables arising in the ordinary course of business, (c) all Debt of others
secured by a Lien on any asset of such Person (or for which the holder of the
Debt has an existing Right, contingent or otherwise, to be so secured), whether
or not such Debt is assumed by such Person, (d) reimbursement obligations and
undrawn amounts under Additional Bond L/Cs, and (e) all guarantees and other
contingent obligations (as a general partner or otherwise) of such Person with
respect to Debt of others.



Debtor Relief Laws

means the Bankruptcy Reform Act of 1978, as amended from time to time, and all
other applicable liquidation, conservatorship, bankruptcy, moratorium,
rearrangement, receivership, insolvency, reorganization, suspension of payments
or similar Laws affecting creditors' Rights from time to time in effect.



Default

is defined in Section 11.



Default Rate

means, as of any date of determination, an annual rate of interest equal from
day to day to the lesser of (a) the then-existing Base Rate plus the Applicable
Margin for Base Rate Loans plus 2%, and (b) the Maximum Rate.



Defaulting Lender

means any Lender that (a) has failed to fund any portion of the Loans or
participations in L/C Exposure required to be funded by it hereunder within one
Business Day of the date required to be funded by it hereunder, (b) has
otherwise failed to pay over to Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within one Business Day of the
date when due, unless the subject of a good faith dispute, or (c) has been
deemed insolvent or become the subject of a bankruptcy or insolvency proceeding.



Distribution

means, with respect to any shares of any capital stock or other equity
securities issued by a Person, (a) the retirement, redemption, purchase or other
acquisition for value of those securities by such Person, (b) the payment of any
dividend on or with respect to those securities by such Person, (c) any loan or
advance by that Person to, or other investment by that Person in, the holder of
any of those securities, and (d) any other payment by that Person with respect
to those securities.



EBITDA

means, with respect to any Person (or group of Persons whose Financial
Statements are consolidated in accordance with GAAP), Net Income before interest
expense, Taxes based on or measured by income, and Non-Cash Operating Charges,
in each case to the extent deducted in determining Net Income.



Eligible Assignee

has the meaning set forth in Section14.14(g).



Employee Plan

means an employee pension benefit plan covered by Title IV of ERISA and
established or maintained by any Company.



Environmental Law

means any Law that relates to the pollution or protection of ambient air, water
or land or to Hazardous Substances.



ERISA

means the Employee Retirement Income Security Act of 1974, as amended, and
related rules and regulations.



Existing Agreement

is defined in the Recitals of this Agreement.



Existing Bond Documents

means (a) when used in connection with any Existing Bond L/C, those certain
Existing Bonds or other certificates of indebtedness with respect to which such
Existing Bond L/C has been issued as credit support, together with any
remarketing agreement, trust indenture, purchased bond custody agreement,
funding agreement, pledge agreement, and other documents executed pursuant to or
in connection with such bonds or other certificates of indebtedness, and all
amendments or supplements thereto (but not increases thereof), and (b) in all
other cases, collectively, all Existing Bond Documents as defined in clause (a)
preceding relating to Existing Bond L/Cs then outstanding.



Existing Bond L/Cs

means the BC Housing L/C, the Smith Creek L/Cs, the Breckenridge Terrace L/C,
the Tarnes L/C, the Tenderfoot Housing L/C, and the Holland Creek L/C.



Existing Bonds

means, collectively, (a) $10,600,000 of Eagle County, Colorado, Taxable Housing
Facilities Revenue Bonds (BC Housing, LLC Project) Series 1997A, (b) $19,980,000
of Breckenridge Terrace LLC Taxable Housing Facilities Revenue Notes
(Breckenridge Terrace Project), Series 1999A, (c) $12,000,000 of Holland Creek
Metropolitan District, Eagle County, Colorado, Variable Rate Revenue Bonds,
Series 2001, (d) $27,900,000 of the Smith Creek Metropolitan District, Eagle
County, Colorado, Variable Rate Revenue Bonds, Series 1995 and Series 1997,
collectively, (e) $10,410,000 of Eagle County, Colorado, Taxable Housing
Facilities Revenue Bonds (The Tarnes at BC, LLC Project), Series 1999A, and (f)
$11,585,000 of the Tenderfoot Seasonal Housing, LLC Taxable Housing Facilities
Notes (Tenderfoot Seasonal Housing, LLC Project), Series 200A, and renewals or
extensions of each of the foregoing (but not increases thereof).



Existing Metro Districts

means Tenderfoot Seasonal Housing LLC, The Tarnes at BC Housing LLC, BC Housing
LLC (Riveredge), Breckenridge Terrace LLC, Smith Creek Metropolitan District,
Bachelor Gulch Metropolitan District, Holland Creek Metropolitan District and
Red Sky Ranch Metropolitan District.



Facilities

means, collectively, the Revolver Facility and the Term Loan Facility; and
Facility means either of the Revolver Facility or the Term Loan Facility.



Federal Funds Rate

means, for any day, the annual rate (rounded upwards, if necessary, to the
nearest 0.01%) determined (which determination is conclusive and binding, absent
manifest error) by Administrative Agent to be equal to the weighted average of
the rates on overnight federal funds transactions with member banks of the
Federal Reserve System arranged by federal funds brokers on that day, as
published by the Federal Reserve Bank of New York on the next Business Day, or,
if those rates are not published for any day, the average rate charged to
Administrative Agent (in its individual capacity) on such day on such
transactions as determined by Administrative Agent.



Fee Letter

means the letter agreement dated April 24, 2003, among the Borrower, the
Administrative Agent, the Syndication Agent, the Arrangers, and L/C Issuers.



Financial Hedge

means a transaction between Borrower and any Lender or an Affiliate of any
Lender (or another Person reasonably acceptable to Administrative Agent), which
is intended to reduce or eliminate the risk of fluctuations in one or more
interest rates, foreign currencies, commodity prices, equity prices, or other
financial measures, whether or not such transaction is governed by or subject to
any master agreement conforming to ISDA standards and which is legal and
enforceable under applicable Law.



Financial Statements

of a Person means balance sheets, profit and loss statements, reconciliations of
capital and surplus, and statements of cash flow prepared (a) according to GAAP,
and (b) other than as stated in Section 1.3, in comparative form to prior
year-end figures or corresponding periods of the preceding fiscal year, as
applicable.



Foreign Lender

has the meaning set forth in Section 14.17 herein.



Forest Service Permit Agreements

means (a) that certain Amended and Restated Multiparty Agreement Regarding
Forest Service Term Special Use Permit No. 4056/01; (b) that certain Amended and
Restated Multiparty Agreement Regarding Forest Service Special Use Permit No.
4065-03; (c) any similar agreement or instrument relating to any Forest Service
Permit and authorized or contemplated by the provisions of the documents
executed in connection with the issuance of the Vail Bonds; and (d) all
renewals, extensions and restatements of, and amendments and supplements to, any
of the foregoing.



Forest Service Permits

means (a) Ski Area Term Special Use Permit Holder No. 4056/01 issued by the
Service to Borrower for the Vail ski area on November 23, 1993, and expiring on
October 31, 2031; (b) Term Special Use Permit No. Holder 4065-03 issued by the
Service to Borrower's wholly-owned subsidiary, Beaver Creek Associates, Inc.,
for the Beaver Creek ski area on November 10, 1999, and expiring on December 31,
2038; (c) Term Special Use Permit Holder No. 5289-01 for Keystone ski area
issued by the Service to Ralston Resorts, Inc., now known as Vail Summit
Resorts, on December 31, 1996, and expiring on December 31, 2032; (d) Term
Special Use Permit Holder No. 5289-04 for Breckenridge ski area issued by the
Service to Ralston Resorts, Inc., now known as Vail Summit Resorts, on December
31, 1996, and expiring on December 31, 2029; (e) Term Special Use Permit Holder
No. EDL508901 for Heavenly ski area issued by the Service to Heavenly Valley on
May 7, 2002, and expiring on May 1, 2042; and (f) any replacements of any of the
foregoing.



Fund

has the meaning set forth in Section 14.14(g).



Funded Debt

means the sum of (a) the following, calculated on a consolidated basis for the
Restricted Companies and SSI (to the extent of Borrower's membership interests
in SSI), in accordance with GAAP: (i) all obligations for borrowed money
(whether as a direct obligation on a promissory note, bond, zero coupon bond,
debenture or other similar instrument, or as an unfulfilled reimbursement
obligation on a drawn letter of credit or similar instrument, or otherwise),
plus (but without duplication) (ii) all Capital Lease obligations (other than
the interest component of such obligations) of SSI or any Restricted Company;
plus (but without duplication) (b) reimbursement obligations and undrawn amounts
under Additional Bond L/Cs.



Funding Loss

means any loss or expense that any Lender reasonably incurs because (a) Borrower
fails or refuses (for any reason whatsoever, other than a default by
Administrative Agent or the Lender claiming such loss or expense) to take any
Loan that it has requested under this Agreement, or (b) Borrower pays any LIBOR
Loan or converts any LIBOR Loan to a Base Rate Loan, in each case, before the
last day of the applicable Interest Period.



Future Critical Assets

means all improvements, assets, and Rights relating to ski resort operations
owned or acquired by any Company, other than Closing Date Critical Assets.



GAAP

means generally accepted accounting principles of the Accounting Principles
Board of the American Institute of Certified Public Accountants and the
Financial Accounting Standards Board that are applicable from time to time.



Guarantor

means each Person executing a Guaranty.



Guaranty

means a guaranty substantially in the form of Exhibit B.



Hazardous Substance

means any substance that is defined or classified as a hazardous waste,
hazardous material, pollutant, contaminant or toxic or hazardous substance under
any Environmental Law.



Heavenly Valley

means Heavenly Valley, Limited Partnership, a Nevada limited partnership.



Holland Creek L/C

means an irrevocable transferable L/C of up to $12,140,000 expiring October 31,
2004, issued by the applicable L/C Issuer to U.S. Bank National Association and
any successor thereto as Trustee under the Trust Indenture dated as of June 1,
2001 with Holland Creek Metropolitan District, pursuant to which $12,000,000 in
aggregate principal amount of the Holland Creek Metropolitan District, Eagle
County, Colorado, Variable Rate Revenue Bonds, Series 2001, are being issued and
delivered by Holland Creek Metropolitan District, a quasi-municipal corporation
and political subdivision of the State of Colorado under the terms of which such
Trustee is, subject to the terms and conditions set forth therein, entitled to
draw, with respect to such Bonds, up to (a) an amount sufficient to pay (i) the
principal of such Bonds when due, or (ii) the portion of the purchase price of
such Bonds tendered or deemed tendered for purchase in accordance with such
Indenture and not subsequently remarketed corresponding to the principal amount
of such Bonds, plus (b) an amount equal to approximately 35 days of accrued
interest on such Bonds (at up to 12% per annum), to pay (i) interest on such
Bonds when due, or (ii) the portion of the purchase price of such Bonds tendered
or deemed tendered for purchase in accordance with such indenture and not
subsequently remarketed corresponding to accrued interest, as such L/C may be
renewed, extended, increased or amended from time to time in accordance with the
Loan Papers.



Honor Date

has the meaning set forth in Section 2.3(c)(i).



Indemnified Liabilities

has the meaning set forth in Section 14.6.



Intellectual Property

means (a) common law, federal statutory, state statutory and foreign trademarks
or service marks (including, without limitation, all registrations and pending
applications and the goodwill of the business symbolized by or conducted in
connection with any such trademark or service mark), trademark or service mark
licenses and all proceeds of trademarks or service marks (including, without
limitation, license royalties and proceeds from infringement suits), (b) U.S.
and foreign patents (including, without limitation, all pending applications,
continuations, continuations-in-part, divisions, reissues, substitutions and
extensions of existing patents or applications), patent licenses and all
proceeds of patents (including, without limitation, license royalties and
proceeds from infringement suits), (c) copyrights (including, without
limitation, all registrations and pending applications), copyright licenses and
all proceeds of copyrights (including, without limitation, license royalties and
proceeds from infringement suits), and (d) trade secrets, but does not include
(i) any licenses (including, without limitation, liquor licenses) or any permits
(including, without limitation, sales tax permits) issued by a Tribunal and in
which (y) the licensee's or permittee's interest is defeasible by such Tribunal
and (z) the licensee or permittee has no right beyond the terms, conditions and
periods of the license or permit, or (ii) trade names or "dba"s to the extent
they do not constitute trademarks or service marks.



Interest Period

is determined in accordance with Section 3.9.



Issuing Lender

has the meaning set forth in Section 13.12 herein.



Laws

means all applicable statutes, laws, treaties, ordinances, rules, regulations,
orders, writs, injunctions, decrees and judgments.



L/C

means (a) each of the Bond L/Cs and each existing letter of credit issued by an
L/C Issuer for the account of any of the Companies and described on Part A of
Schedule 2.3, and (b) each other letter of credit (in such form as shall be
customary in respect of obligations of a similar nature and as shall be
reasonably requested by Borrower) issued by an L/C Issuer under this Agreement
and an L/C Agreement.



L/C Agreement

means an application and agreement for the issuance or amendment of an L/C in
the form from time to time in use by the applicable L/C Issuer.



L/C Borrowing

means an extension of credit resulting from a drawing under any L/C that has not
been reimbursed on the date when made or refinanced as a Revolver Loan.



L/C Expiration Date

means the day that is seven (7) days prior to the Termination Date for the
Revolver Facility then in effect (or, if such day is not a Business Day, the
next preceding Business Day).



L/C Exposure

means, without duplication, the sum of (a) the aggregate face amount of all
undrawn and uncancelled L/Cs (including, without limitation, any reinstatement
of or increase in the face amount thereof effected pursuant to the terms of any
Bond L/C), plus (b) the aggregate unpaid reimbursement obligations of Borrower
under drawings, drafts or other forms of demand honored under any L/C
(including, without limitation, all L/C Borrowings and unpaid reimbursement
obligations under any Bond L/C).



L/C Issuers

means Bank of America and Fleet National Bank, in their respective capacities as
issuers of L/Cs hereunder, or any successor issuers of L/Cs hereunder, and L/C
Issuer means one of the L/C Issuers.



L/C Subfacility

means a subfacility of the Revolver Facility for the issuance of L/Cs, as
described in Section 2.3, under which the L/C Exposure may never exceed (a)
$150,000,000 and (b) together with the Revolver Principal Debt, the Revolver
Commitment.



Lenders

means each of the lenders named on the attached Schedule 1 (and as the context
so requires, any L/C Issuer) and, subject to this Agreement, their respective
successors and assigns (but not any Participant who is not otherwise a party to
this Agreement).



Lending Office

means as to any Lender, the office or offices of such Lender described as such
in such Lender's Administrative Questionnaire, or such other office or offices
as a Lender may from time to time notify Borrower and Administrative Agent.



LIBOR

means, with respect to any LIBOR Loan for any Interest Period therefor;



(a) the rate per annum equal to the rate determined by Administrative Agent to
be the offered rate that appears on the page of the Telerate screen (or any
successor thereto) that displays an average British Bankers Association Interest
Settlement Rate for deposits in Dollars (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period, determined as
of approximately 11:00 a.m. (London time) two Business Days prior to the first
day of such Interest Period, or

(b) if the rate referenced in the preceding subsection (a) does not appear on
such page or service or such page or service shall cease to be available, the
rate per annum equal to the rate determined by Administrative Agent to be the
offered rate on such other page or other service that displays an average
British Bankers Association Interest Settlement Rate for deposits in Dollars
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period, determined as of approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period, or

(c) if the rates referenced in the preceding subsections (a) and (b) are not
available, the rate per annum determined by Administrative Agent as the rate of
interest (rounded upward to the next 1/100th of 1%) at which deposits in Dollars
for delivery on the first day of such Interest Period in same day funds in the
approximate amount of the LIBOR Loan being made, continued or converted by Bank
of America and with a term equivalent to such Interest Period would be offered
by Bank of America's London Branch to major banks in the offshore Dollar market
at their request at approximately 4:00 p.m. (London time) two Business Days
prior to the first day of such Interest Period.

LIBOR Loan

means a Loan bearing interest at the sum of LIBOR plus the Applicable Margin.



Lien

means, with respect to any asset, any mortgage, lien, pledge, charge, security
interest or encumbrance of any kind in respect of such asset. For the purposes
of this Agreement, a Person shall be deemed to own subject to a Lien any asset
which it has acquired or holds subject to the interest of a vendor or lessor
under any conditional sale agreement, capital lease or other title retention
agreement relating to such asset.



Litigation

means any action, suit, proceeding, claim, or dispute by or before any Tribunal.



Loan

means any amount disbursed by any Lender to Borrower or on behalf of any Company
under the Loan Papers, either as an original disbursement of funds, the
continuation of an amount outstanding, or payment under an L/C.



Loan Date

is defined in Section 2.2(a).



Loan Notice

means a request substantially in the form of Exhibit C.



Loan Papers

means (a) this Agreement and the Notes, (b) each Guaranty, (c) all L/Cs and L/C
Agreements, (d) the Security Documents, and (e) all renewals, extensions and
restatements of, and amendments and supplements to, any of the foregoing.



Material Adverse Event

means any (a) material impairment of the ability of the Restricted Companies as
a whole to perform their payment or other material obligations under the Loan
Papers or material impairment of the ability of Administrative Agent or any
Lender to enforce any of the material obligations of the Restricted Companies as
a whole under the Loan Papers; (b) material and adverse effect on the
operations, business, properties, liabilities (actual or contingent), or
condition (financial or otherwise) of the Restricted Companies as a whole; or
(c) a material adverse effect upon the legality, validity, or binding effect
against the Restricted Companies as a whole of any Loan Paper to which such
Restricted Companies are parties.



Material Agreement

means, for any Person, any agreement (excluding purchase orders for material,
services or inventory in the ordinary course of business) to which that Person
is a party, by which that Person is bound, or to which any assets of that Person
may be subject, and that is not cancelable by that Person upon 30 or fewer days'
notice without liability for further payment, other than nominal penalty, and
that requires that Person to pay more than $2,000,000 during any 12-month
period.



Maximum Amount

and Maximum Rate respectively mean, for a Lender, the maximum non-usurious
amount and the maximum non-usurious rate of interest that, under applicable Law,
such Lender is permitted to contract for, charge, take, reserve or receive on
the Obligation held by such Lender.



Metro Districts

means, collectively, the Existing Metro Districts and any Person formed after
the Closing Date to own, construct, or incur Debt in connection with municipal
infrastructure and housing projects, and Metro District means one of the Metro
Districts.



Moody's

means Moody's Investor's Service, Inc.



Multiemployer Plan

means a multiemployer plan as defined in Sections 3(37) or 4001(a)(3) of ERISA
or Section 414(f) of the Code to which any Company (or any Person that, for
purposes of Title IV of ERISA, is a member of Borrower's controlled group or is
under common control with Borrower within the meaning of Section 414 of the
Code) is making, or has made, or is accruing, or has accrued, an obligation to
make contributions.



Net Income

means, for any period with respect to any Person (or group of Persons whose
Financial Statements are consolidated in accordance with GAAP), the net income
of such Person or Persons from continuing operations after extraordinary items
(excluding gains or losses from the disposition of assets) for that period
determined in accordance with GAAP; provided however, that if such Person owns
an interest in a non-consolidated Person or in any Unrestricted Subsidiary that
is a Metro District (each, a "Non-Consolidated Entity"), then such equity
interest shall not be accounted for under the equity method of accounting, but
the "Net Income" of such Person or group shall be increased to the extent cash
is distributed to such Person or group by any such Non-Consolidated Entity
during such period and shall be decreased to the extent cash is contributed in
the form of equity to such Non-Consolidated Entity in order to fund losses of
such Non-Consolidated Entity during such period.



Net Proceeds

means, with respect to the issuance of equity securities, the cash and non-cash
proceeds received from such issuance, net of attorneys' fees, investment banking
fees, accountants fees, underwriting discounts and commissions and other
customary fees and expenses actually incurred in connection with such issuance
(other than fees, discounts, commissions, and expenses paid to an Affiliate of
such Person).



Non-Cash Operating Charges

means depreciation expense, amortization expense, and any other non-cash charges
determined in accordance with GAAP.



Nonrenewal Notice Date

has the meaning set forth in Section 2.3(b)(iii).



Notes

means, collectively, the Revolver Notes and the Term Loan Notes.



Obligation

means all present and future indebtedness and obligations, and all renewals,
increases and extensions thereof, or any part thereof, now or hereafter owed to
Administrative Agent and Lenders by the Companies under the Loan Papers,
together with all interest accruing thereon, fees, costs and expenses
(including, without limitation, all attorneys' fees and expenses incurred in the
enforcement or collection thereof) payable under the Loan Papers or in
connection with the protection of Rights under the Loan Papers; provided that,
all references to the Obligation in the Security Documents and in Sections 3.8
and 3.10 herein shall, in addition to the foregoing, also include all present
and future indebtedness, liabilities, and obligations (and all renewals and
extensions thereof or any part thereof) now or hereafter owed to any Lender or
any Affiliate of a Lender arising from, by virtue of, or pursuant to any
Financial Hedge entered into by any Restricted Company.



Original Agreement

is defined in the Recitals to this Agreement.



Participant

is defined in Section 14.14(d).



PBGC

means the Pension Benefit Guaranty Corporation, or any successor thereof,
established under ERISA.



Permitted Debt

means:



the Obligation;

Debt of any Company which is listed on Part B of Schedule 2.3;

Debt of any Company arising from endorsing negotiable instruments for collection
in the ordinary course of business;

Subordinated Debt (and guarantees by Restricted Companies of Subordinated Debt
of other Restricted Companies, if such guarantees are subordinated to the
payment and collection of the Obligation on the same terms as such Subordinated
Debt or otherwise upon terms satisfactory to Administrative Agent);

in addition to the foregoing, (i) Debt of Unrestricted Subsidiaries which is
non-recourse to the Restricted Companies and their assets, unless otherwise
included in clause (iii) hereof, (ii) Debt of any Company arising under or
pursuant to the Existing Bonds to which any such Company is a party, (iii) Debt
of any Company arising under or pursuant to the Additional Bonds to which any
such Company is a party, so long as after giving effect to the incurrence of
such Debt and, without duplication, Debt incurred by Borrower or any other
Company in support thereof, (A) the Companies are in pro forma compliance with
all financial covenants set forth in Section 10.1 herein, and (B) no Default or
Potential Default exists or would result after giving effect thereto, (iv) fees
and other amounts payable under the Forest Service Permits in the ordinary
course of business, and (v) inter-company Debt between Restricted Companies;

up to $12,975,000 of Debt arising under the guaranty by Borrower of amounts owed
by SSI under its Credit Agreement dated as of December 30, 1999, as amended,
restated or supplemented from time to time (with any remaining Debt under such
guaranty permitted only to the extent permitted under clause (g) below); and

in addition to the foregoing, the sum of (i) $100,000,000 and (ii) at such time
as the SSI guaranty in clause (f) above is or has been terminated in full, such
that Borrower has no obligations thereunder, $13,000,000, less any amount paid
by Borrower, if any, under such guaranty.

Permitted Liens

means:



Liens created by the Security Documents or other Liens securing the Obligation,
and so long as the Obligation is ratably secured therewith, Liens securing Debt
incurred by any Company under any Financial Hedge with any Lender or an
Affiliate of any Lender to the extent permitted under Section 9.8(i);

Liens created by, or pursuant to, the Forest Service Permit Agreements for the
benefit of the holders of the Vail Bonds and Liens on the amounts in the Bond
Fund established and maintained in accordance with the provisions of the
documents executed in connection with the issuance of the Vail Bonds (and Liens
created on all or any portion of the same assets in connection with any
refinancing of such bonds);

Liens on the amounts in the Bond Fund, Redemption Fund and Rebate Fund
established and maintained in accordance with the provisions of the documents
executed in connection with the issuance of the Summit Bonds (and Liens created
on all or any portion of the same assets in connection with any refinancing of
such bonds);

Liens on assets of Unrestricted Subsidiaries securing (i) Debt which is
non-recourse (other than with respect to the L/C listed on Schedule 2.3
supporting obligations of SSI) to the Restricted Companies and their assets (to
the extent not otherwise included in clause (e) below), and (ii) Debt arising
under or pursuant to any Existing Bond Document to which any such Unrestricted
Subsidiary is a party;

Liens on assets of any Company securing Permitted Debt arising under or pursuant
to any Additional Bond Documents to which any such Company is a party;

purchase money liens which encumber only the assets acquired;

pledges or deposits made to secure payment of workers' compensation,
unemployment insurance or other forms of governmental insurance or benefits
(other than ERISA) or to participate in any fund in connection with workers'
compensation, unemployment insurance, pensions (other than ERISA) or other
social security programs;

good-faith pledges or deposits made to secure performance of bids, tenders,
contracts (other than for the repayment of borrowed money) or leases, or to
secure statutory obligations, surety or appeal bonds or indemnity, performance
or other similar bonds in the ordinary course of business;

encumbrances and restrictions on the use of real property which do not
materially impair the use thereof;

the following, if either (1) no amounts are due and payable and no Lien has been
filed or agreed to, or (2) the validity or amount thereof is being contested in
good faith by lawful proceedings diligently conducted, reserve or other
provision required by GAAP has been made, levy and execution thereon have been
(and continue to be) stayed or payment thereof is covered in full (subject to
the customary deductible) by insurance: (i) Liens for Taxes; (ii) Liens upon,
and defects of title to, property, including any attachment of property or other
legal process prior to adjudication of a dispute on the merits; (iii) Liens
imposed by operation of law (including, without limitation, Liens of mechanics,
materialmen, warehousemen, carriers and landlords, and similar Liens); and (iv)
adverse judgments on appeal;

any interest or title of a lessor or licensor in assets being leased or licensed
to a Company;

licenses, leases or subleases granted to third Persons which do not interfere in
any material respect with the business conducted by the Companies;

any Lien on any asset of any entity that becomes a Subsidiary of VRI, which Lien
exists at the time such entity becomes a Subsidiary of VRI, so long as (i) any
such Lien was not created in contemplation of such acquisition, merger, or
consolidation, and (ii)  any such Lien does not and shall not extend to any
asset other than the assets secured immediately prior to the acquisition in
formation of such Subsidiary;

in respect of Water Rights, the provisions of the instruments evidencing such
Water Rights and any matter affecting such Water Rights which does not affect
the Companies' rights to sufficient quantity and quality of water to conduct
business as in effect on the date hereof or any expansion planned as of the date
hereof (including, without limitation, any Lien of the Colorado Water
Conservation Board, or its successors and assigns, on stock owned by any Company
in a Colorado ditch and reservoir company formed in accordance with the Colorado
Corporation Code, as amended);

in respect of the Forest Service Permits, the provisions of the instruments
evidencing such permits and all rights of the U.S. and its agencies with respect
thereto or with respect to the land affected thereby; and

Liens on cash accounts not to exceed $250,000 in the aggregate at the FirstBank
of Vail established in connection with collateralizing a portion, if any, of
certain second mortgage loans made by such bank, and guaranteed by Borrower, as
part of the Vail Associates Home Mortgage Program for Borrower's employees.

Person

means any individual, partnership, entity or Tribunal.



Pledge Agreement

means a pledge agreement substantially in the form of attached Exhibit F.



Potential Default

means the occurrence of any event or existence of any circumstance that would,
upon notice or lapse of time or both, become a Default.



Principal Debt

means, at any time, the sum of the Revolver Principal Debt and Term Loan
Principal Debt.



Pro Rata

or Pro Rata Part, for each Lender, means on any date of determination (a) for
purposes of sharing any amount or fee payable to any Lender in respect of a
specific Facility (or subfacility thereof), the proportion which the portion of
the Principal Debt for the applicable Facility (or subfacility thereof) owed to
such Lender (whether held directly or through a participation in respect of the
L/C Subfacility and determined after giving effect thereto) bears to the
Principal Debt under the applicable Facility (or subfacility thereof) owed to
all Lenders at the time in question, and (b) for all other purposes, the
proportion which the portion of the Principal Debt owed to such Lender bears to
the Principal Debt owed to all Lenders at the time in question, or if no
Principal Debt is outstanding, then the proportion that the aggregate of such
Lender's Committed Sums then in effect under the Facilities bears to the Total
Commitment then in effect.



Purchase Price

means, with respect to any acquisition or merger consummated in accordance with
the provisions of Section 9.11 herein, all (a) direct and indirect cash
payments, and (b) deferred cash payments determined by Borrower to be reasonably
likely to be payable following the closing date of such acquisition or merger,
which payments pursuant to clauses (a) and (b) herein are made to or for the
benefit of the Person being acquired (or whose assets are being acquired), its
shareholders, or its Affiliates in connection with such acquisition or merger,
including, without limitation, the amount of any Debt being assumed in
connection with such acquisition or merger (and subject to the limitations on
Permitted Debt hereunder) or seller financing, and excluding, without
limitation, payments to Affiliates of the Person being acquired (or whose assets
are being acquired) for usual and customary transitional services or other
operating services provided by such Affiliates of the Person being acquired (or
whose assets are being acquired) pursuant to agreements that have been entered
into in good faith by the parties thereto.



Qualifying Metro District

means any Metro District that is deemed to be a Subsidiary of VRI solely as a
result of the consolidation of such Metro District's financial results in the
consolidated financial statements of VRI as a result of any such Metro District
being classified as a "variable interest entity" in accordance with FASB
Interpretation No. 46.



Quarterly Date

means each January 31, April 30, July 31 and October 31; provided, that if any
such Quarterly Date is not a Business Day, the provisions of Section 14.2 shall
apply to payments required on such day.



Representatives

means representatives, officers, directors, employees, attorneys and agents.



Required Capital Expenditures

means $30,000,000.



Required Lenders

means Lenders holding more than (a) 50% of the Total Commitment, if no Default
or Potential Default exists, or (b) 50% of the outstanding Principal Debt, if a
Default or Potential Default exists.



Required Revolver Lenders

means Revolver Lenders holding more than (a) 50% of the Revolver Commitment, if
no Default or Potential Default exists, or (b) 50% of the outstanding Revolver
Principal Debt, if a Default or Potential Default exists.



Reserve Requirement

means, with respect to any LIBOR Loan for the relevant Interest Period, the
maximum rate at which reserves (including, without limitation, any marginal,
special, supplemental, or emergency reserves) are required to be maintained
under regulations issued from time to time by the Board of Governors of the
Federal Reserve System (or any successor) by member banks of the Federal Reserve
System against "Eurocurrency liabilities" (as such term is used in Regulation
D). Without limiting the effect of the foregoing, the Reserve Requirement shall
reflect any other reserves required to be maintained by such member banks with
respect to (i) any category of liabilities which includes deposits by reference
to which LIBOR is to be determined, or (ii) any category of extensions of credit
or other assets which include LIBOR Loans. LIBOR shall be adjusted automatically
on and as of the effective date of any change in the Reserve Requirement.



Resort EBITDA

means (a) the sum of (i) EBITDA of the Restricted Companies, plus (ii) EBITDA of
SSI (to the extent of Borrower's membership interests in SSI), plus (iii)
insurance proceeds (up to a maximum of $10,000,000 in the aggregate in any
fiscal year) received by the Restricted Companies under policies of business
interruption insurance (or under policies of insurance which cover losses or
claims of the same character or type), minus (b) EBITDA of the Restricted
Companies related to real estate activities; it being understood that for
purposes of this definition, the Restricted Companies engaged in VRI's lodging
segment shall not be deemed to be engaged in real estate activities.



Responsible Officer

means the chairman, president, chief executive officer or chief financial
officer of Borrower.



Restricted Companies

means VRI, VHI, Borrower and all of VRI's other direct and indirect Subsidiaries
(other than Unrestricted Subsidiaries), and Restricted Company means any of the
Restricted Companies.



Restricted Subsidiaries

means VHI, Borrower and all of VRI's other direct and indirect Subsidiaries
(other than Unrestricted Subsidiaries), and Restricted Subsidiary means any of
the Restricted Subsidiaries.



Revolver Commitment

means an amount (subject to reduction or cancellation as herein provided) equal
to $325,000,000.



Revolver Commitment Usage

means, at the time of any determination thereof, the sum of (a) the aggregate
Revolver Principal Debt plus, without duplication, (b) the L/C Exposure.



Revolver Facility

means the credit facility as described in and subject to the limitations set
forth in Section 2.1 hereof, including the L/C Subfacility.



Revolver Lenders

means, collectively, on any date of determination, Lenders having Committed Sums
under the Revolver Facility or that are owed Revolver Principal Debt.



Revolver Loan

means any Loan made under the Revolver Facility.



Revolver Note

means a promissory note in substantially the form of Exhibit A-1, and all
renewals and extensions of all or any part thereof.



Revolver Principal Debt

means, on any date of determination, the aggregate unpaid principal balance of
all Revolver Loans, together with the aggregate unpaid reimbursement obligations
of Borrower in respect of drawings under any L/C (including, without limitation,
any L/C Borrowing).



Rights

means rights, remedies, powers, privileges and benefits.



S&P

means Standard & Poor's Ratings Group (a division of The McGraw Hill Companies,
Inc.).



Security Documents

means, collectively, (a) each Pledge Agreement, any security agreement,
mortgage, deed of trust, control agreement, or other agreement or document,
together with all related financing statements and stock powers, in form and
substance reasonably satisfactory to Administrative Agent and its legal counsel,
executed and delivered by any Person in connection with this Agreement to create
a Lien in favor of Lenders on any of its real or personal property, as amended,
supplemented or restated; and (b) with respect to each Bond L/C, the trust
indenture entered into in connection with such Bond L/C, and such other
agreements and documents delivered by the Issuer (as defined in the applicable
Bond L/C) and the applicable Trustee, pursuant to which such Issuer's interest
in the Trust Estate (as defined in the applicable trust indenture) and, upon
payment in full of the applicable Bonds, such Trustee's interest in the
applicable Bond Documents, are assigned to the applicable L/C Issuer as security
for payment of such Bonds.



Senior Debt

means Funded Debt other than Subordinated Debt.



Senior Subordinated Debt Indentures

means, collectively, (a) the Indenture dated as of May 11, 1999, between VRI, as
Issuer, United States Trust Company of New York, as Trustee, and certain of
VRI's Subsidiaries, as guarantors, as supplemented from time to time, and (b)
the Indenture dated as of November 21, 2001, between VRI, as Issuer, The Bank of
New York, as Trustee, and certain of VRI's Subsidiaries, as guarantors, as
supplemented from time to time.



Service

means the U.S. Department of Agriculture Forest Service or any successor agency.



Shareholders' Equity

means, as of any date of determination for the Restricted Companies on a
consolidated basis, shareholders' equity as of that date determined in
accordance with GAAP.



Smith Creek L/Cs

means the $19,625,206 irrevocable transferable L/C and the $9,971,726
irrevocable transferable L/C, each expiring October 31, 2004, and issued by the
applicable L/C Issuer to Colorado National Bank and any successor thereto as
Trustee under the 1995 Trust Indenture with Smith Creek Metropolitan District as
Issuer, as supplemented by the 1997 First Supplemental Trust Indenture, relating
to the Smith Creek Metropolitan District, Eagle County, Colorado, Variable Rate
Revenue Bonds, Series 1995 and Series 1997 (in the amount of $27,900,000 in the
aggregate), under the terms of which such Trustee is, subject to the terms and
conditions set forth therein, entitled to draw, with respect to the applicable
series of Bonds, up to (a) an amount sufficient to pay (i) the principal of the
"Outstanding Bonds" (as defined in such Indenture) when due, or (ii) the portion
of the purchase price of Outstanding Bonds tendered or deemed tendered for
purchase in accordance with such Indenture and not subsequently remarketed
corresponding to the principal amount of such Bonds, plus (b) an amount equal to
approximately 185 days of accrued interest on the Outstanding Bonds (at 12% per
annum or such higher rate as such Trustee may designate in accordance with such
Indenture), to pay (i) interest on the Outstanding Bonds when due, or (ii) the
portion of the purchase price of Outstanding Bonds tendered or deemed tendered
for purchase in accordance with such Indenture and not subsequently remarketed
corresponding to accrued interest, as such L/C may be renewed, extended,
increased or amended from time to time in accordance with the Loan Papers.



Solvent

means, as to a Person, that (a) the aggregate fair market value of its assets
exceeds its liabilities (whether contingent, subordinated, unmatured,
unliquidated, or otherwise), (b) it has sufficient cash flow to enable it to pay
its Debts as they mature, and (c) it does not have unreasonably small capital to
conduct its businesses.



SSI

means SSI Venture LLC, a Colorado limited liability company doing business as
"Specialty Sports Venture" and an Unrestricted Subsidiary of Borrower.



Subject Taxes

has the meaning set forth in Section 3.15.



Subordinated Debt

means any unsecured indebtedness for borrowed money for which a Company is
directly and primarily obligated, so long as such Debt (a) does not have any
stated maturity before the latest maturity of any part of the Obligation, (b)
has terms that are no more restrictive upon the Company than the terms of the
Loan Papers, and (c) is subordinated, upon terms satisfactory to Administrative
Agent, to the payment and collection of the Obligation; and, in any event,
Subordinated Debt includes notes, guarantees and all other obligations now or
hereafter arising under or pursuant to the Senior Subordinated Debt Indentures
(or any other indenture that contains the same material terms as the Senior
Subordinated Debt Indentures).



Subsidiary

means (a) with respect to any Person, any corporation or other entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
are at the time directly or indirectly owned by such Person, and (b) to the
extent that the financial results of any Metro District are included in the
consolidated financial statements of VRI as a result of any such Person being
classified as a "variable interest entity" in accordance with FASB
Interpretation No. 46, each such Metro District.



Summit Bonds

means (a) the Summit County, Colorado, Sports Facilities Refunding Revenue Bonds
(Keystone Resorts Management, Inc. Project) Series 1990, in the original
principal amount of $20,360,000 (of which, approximately $19,000,000 is
outstanding on the date hereof), (b) the Summit County, Colorado, Sports
Facilities Refunding Revenue Bonds (Keystone Resorts Management, Inc. Project)
Series 1991, in the original principal amount of $3,000,000 ($1,500,000 of which
remains outstanding on the date hereof), and (c) refinancings of any of the
foregoing.



Syndication Agent

means Fleet National Bank, in its capacity as syndication agent hereunder.



Tarnes L/C

means the $8,116,667 irrevocable transferable L/C expiring October 31, 2004,
issued by the applicable L/C Issuer to U.S. Bank National Association and any
successor thereto as Trustee under the 1999 Trust Indenture with Eagle County,
Colorado, as Issuer, relating to approximately $10,410,000 of Eagle County,
Colorado, Taxable Housing Facilities Revenue Bonds (The Tarnes at BC, LLC
Project), Series 1999A, under the terms of which such Trustee is, subject to the
terms and conditions set forth therein, entitled to draw up to (a) an amount
sufficient to pay (i) the principal of such Bonds when due, or (ii) the portion
of the purchase price of such Bonds tendered or deemed tendered for purchase in
accordance with such Indenture and not subsequently remarketed corresponding to
the principal amount of such Bonds, plus (b) an amount equal to approximately 35
days of accrued interest on such Bonds (at up to 15% per annum), to pay (i)
interest on such Bonds when due, or (ii) the portion of the purchase price of
such Bonds tendered or deemed tendered for purchase in accordance with such
Indenture and not subsequently remarketed corresponding to accrued interest, as
such L/C may be renewed, extended, increased or amended from time to time in
accordance with the Loan Papers.



Taxes

means, for any Person, taxes, assessments or other governmental charges or
levies imposed upon it, its income, or any of its properties, franchises or
assets.



Tenderfoot Housing L/C

means the $5,783,125 irrevocable transferable L/C expiring October 31, 2004,
issued by the applicable L/C Issuer to U.S. Bank National Association and any
successor thereto as Trustee under the Trust Indenture dated as of June 1, 2001
with Tenderfoot Seasonal Housing, LLC, pursuant to which $11,585,000 in
aggregate principal amount of the Tenderfoot Seasonal Housing, LLC Taxable
Housing Facilities Notes (Tenderfoot Seasonal Housing, LLC Project), Series
200A, are being issued and delivered by Tenderfoot Seasonal Housing, LLC, a
Colorado limited liability company, under the terms of which such Trustee is,
subject to the terms and conditions set forth therein, entitled to draw, with
respect to such Notes, up to (a) an amount sufficient to pay (i) the principal
of such Notes when due, or (ii) the portion of the purchase price of such Notes
tendered or deemed tendered for purchase in accordance with such Indenture
corresponding to the principal amount of such Notes, plus (b) an amount not to
exceed $83,125 of accrued interest on such Notes, to pay (i) interest on such
Notes when due, or (ii) the portion of the purchase price of such Notes tendered
or deemed tendered for purchase which corresponds to the accrued interest on the
principal amount of such Notes, as such L/C may be renewed, extended, increased
or amended from time to time in accordance with the Loan Papers.



Term Loan

means any Loan made under the Term Loan Facility.



Term Loan Commitment

means an amount (subject to reduction or cancellation as herein provided) equal
to $100,000,000.



Term Loan Facility

means the credit facility as described in and subject to the limitations set
forth in Section 2.1(b) hereof.



Term Loan Lenders

means, collectively, on any date of determination, Lenders having Committed Sums
under the Term Loan Facility or that are owed any Term Loan Principal Debt.



Term Loan Note

means a promissory note substantially in the form of Exhibit A-2, and all
renewals and extensions of all or any part thereof.



Term Loan Principal Debt

means, on any date of determination, the aggregate unpaid principal balance of
all Loans under the Term Loan Facility.



Termination Date

means (a) for purposes of the Revolver Facility, the earlier of (i) June 8,
2007, and (ii) the effective date that Revolver Lenders' Revolver Commitments
are otherwise canceled or terminated, and (b) for purposes of the Term Loan
Facility, (i) the earlier of December 10, 2008, and (ii) the effective date of
any other termination, cancellation or acceleration of the Term Loan Facility.



Threshold Amount

means $25,000,000.



Total Assets

means, as of any date of determination for the Restricted Companies on a
consolidated basis, all assets of the Restricted Companies (as determined in
accordance with GAAP).



Total Commitment

means, at any time, the sum of all Committed Sums in effect for all Lenders in
respect of the Revolver Facility and the Term Loan Facility (as reduced or
canceled under this Agreement).



Tribunal

means any nation or government, any state or other political subdivision
thereof, any agency, authority, instrumentality, regulatory body, court,
administrative tribunal, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.



Trustee

means any Trustee designated as the beneficiary of a Bond L/C.



Type

means any type of Loan determined with respect to the applicable interest
option.



Unreimbursed Amount

has the meaning set forth in Section 2.3(c)(i).



Unrestricted Subsidiary

means any existing Subsidiary or newly-formed Subsidiary created by Borrower
pursuant to Section 8.10 (which may be a partnership, joint venture,
corporation, limited liability company or other entity) (a) which does not own
any Forest Service Permit or the stock of any Restricted Company or any Critical
Assets, (b) which has (and whose other partners, joint venturers, members or
shareholders have) no Debt or other material obligation which is recourse to any
Restricted Company or to the assets of any Restricted Company (other than with
respect to limited guarantees or other recourse agreements of the Restricted
Companies which are permitted to be incurred under this Agreement under clauses
(f) or (g) of the definition of "Permitted Debt"), and (c) which has been
designated by Borrower as an Unrestricted Subsidiary by notice to Administrative
Agent. Subject to Section 14.12(h), Administrative Agent shall execute
documentation reasonably required to release any Restricted Subsidiary which is
redesignated by Borrower as an Unrestricted Subsidiary from its Guaranty. As of
the Closing Date the Unrestricted Subsidiaries are Eagle Park Reservoir Company,
SSI Venture LLC, Boulder/Beaver, LLC, Colter Bay Corporation, Gros Ventre
Utility Company, Jackson Lake Lodge Corporation, Jenny Lake Lodge, Inc., Forest
Ridge Holdings, Inc., Resort Technology Partners LLC, and RT Partners, Inc. To
the extent that the financial results of any Existing Metro District are
included in the consolidated financial statements of VRI solely as a result of
any such entity being classified as a "variable interest entity" in accordance
with FASB Interpretation No. 46, each such Existing Metro District shall be
deemed an "Unrestricted Subsidiary," so long as (x) no Default or Event of
Default exists or arises as a result of such designation, (y) such Existing
Metro District does not own any Forest Service Permit or Critical Assets, and
(z) no Additional Bonds are issued by such Existing Metro District.



U.S.

means the United States of America.



Vail Bonds

means (a) the Eagle County, Colorado Sports Facilities Revenue Refunding Bonds
Series 1998, in the original principal amount of $41,200,000 and (b)
refinancings of any of the foregoing.



Vail Summit Resorts

means Vail Summit Resorts, Inc. (f/k/a "Ralston Resorts, Inc."), a Colorado
corporation and a Wholly Owned Subsidiary of Borrower.



VHI

means Vail Holdings, Inc., a Colorado corporation and the direct owner of
Borrower.



VRI

means Vail Resorts, Inc., a Delaware corporation and the indirect owner of
Borrower.



Water Rights

means all water rights and conditional water rights that are appurtenant to real
property owned by the Companies or that have been used or are intended for use
in connection with the conduct of the business of the Companies, including but
not limited to (a) ditch, well, pipeline, spring and reservoir rights, whether
or not adjudicated or evidenced by any well or other permit, (b) all rights with
respect to groundwater underlying any real property owned by the Companies, (c)
any permit to construct any water well, water from which is intended to be used
in connection with such real property, and (d) all right, title and interest of
the Companies under any decreed or pending plan of augmentation or water
exchange plan.



Wholly Owned

when used in connection with any Subsidiary means any corporation, partnership,
limited liability company, or other entity of which all of the equity securities
or other ownership interests are owned, directly or indirectly, by VRI,
Borrower, or one or more of their Wholly Owned Restricted Subsidiaries.





 

Number and Gender of Words.

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) (i) The words "herein," "hereto," "hereof" and "hereunder" and words of
similar import when used in any Loan Paper shall refer to such Loan Paper as a
whole and not to any particular provision thereof.

(ii) Article, Section, Exhibit and Schedule references are to the Loan Papers in
which such reference appears.

(iii) The term "including" is by way of example and not limitation.

(iv) The terms "documents" and "papers" includes any and all instruments,
documents, agreements, certificates, notices, reports, financial statements and
other writings, however evidenced, whether in physical or electronic form.

(c) In the computation of periods of time from a specified date to a later
specified date, the word "from" means "from and including"; the words "to" and
"until" each mean "to but excluding"; and the word "through" means "to and
including."

(d) Section headings herein and in the other Loan Papers are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Papers.

Accounting Principles.

(a) Under the Loan Papers and any documents delivered thereunder, unless
otherwise stated, (i) all accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the audited Financial Statements
delivered pursuant to Section 8.1, (ii) all accounting principles applied in a
current period must be comparable in all material respects to those applied
during the preceding comparable period, and (iii) while VRI has any consolidated
Restricted Subsidiaries, all accounting and financial terms and compliance with
financial covenants must be on a consolidating and consolidated basis, as
applicable.

(b) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Paper, and either Borrower
or Required Lenders shall so request, Administrative Agent, Lenders and Borrower
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein, and (ii) Borrower shall provide to Administrative Agent and
Lenders financial statements and other documents required under this Agreement
or as reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

Rounding.

Any financial ratios required to be maintained by the Companies pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

References to Agreements and Laws.

Unless otherwise expressly provided herein, (a) references to organization
documents, agreements (including the Loan Papers) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by any Loan Papers, and (b) references to any
Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.

Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to central time (daylight or standard, as applicable).

L/C Amounts.

Unless otherwise specified, all references herein to the amount of an L/C any
time shall be deemed to mean the maximum face amount of such L/C after giving
effect to all increases thereof contemplated by such L/C or the L/C Application
therefor, whether or not such maximum face amount is in effect at such time.

COMMITMENT.

Credit Facility
.



(a) Subject to the provisions in the Loan Papers, each Revolver Lender hereby
severally and not jointly agrees to lend to Borrower its Commitment Percentage
of one or more Revolver Loans in an aggregate principal amount outstanding at
any time up to such Revolver Lender's Committed Sum under the Revolver Facility;
provided that: (i) each Revolver Loan must occur on a Business Day and no later
than the Business Day immediately preceding the Termination Date for the
Revolver Facility; (ii) each Revolver Loan must be in an amount not less than
(A) $500,000 or a greater integral multiple of $100,000 (if a Base Rate Loan),
or (B) $1,000,000 or a greater integral multiple of $100,000 (if a LIBOR Loan);
and (iii) on any date of determination, after giving effect to the requested
Loan, (A) Revolver Commitment Usage may not exceed the Revolver Commitment then
in effect, and (B) for any Revolver Lender, its Commitment Percentage or the
Revolver Commitment Usage may not exceed such Revolver Lender's Committed Sum
for the Revolver Facility. Revolver Loans may be repaid or reborrowed from time
to time in accordance with the terms and provisions of the Loan Papers.

(b) Subject to and in reliance upon the terms, conditions, representations, and
warranties in the Loan Papers, each Term Loan Lender severally, but not jointly,
agrees to lend to Borrower in a single advance on the Closing Date, such Term
Loan Lender's Commitment Percentage of the Term Loan Commitment. If all or any
portion of the Term Loan Principal Debt is paid or prepaid, then the amount so
paid or prepaid may not be reborrowed.

Loan Procedure.

(a) Each borrowing of Loans hereunder, conversion of Loans from one Type to the
other, and each continuation of LIBOR Loans shall be made upon Borrower's
irrevocable notice to Administrative Agent, which may be given by telephone.
Each such notice must be received by Administrative Agent not later than 11:00
a.m. (i) three Business Days prior to the requested date of any Loan of,
conversion to, or continuation of LIBOR Loans or of any conversion of LIBOR
Loans to Base Rate Loans, and (ii) on the requested date of any Loan of Base
Rate Loans. Each telephonic notice by Borrower pursuant to this Section 2.2 must
be confirmed promptly by delivery to Administrative Agent of a written Loan
Notice, appropriately completed and signed by a Responsible Officer of Borrower.
Each borrowing of, conversion to, or continuation of LIBOR Loans shall be in
amounts set forth in Section 2.1. Each Loan Notice (whether telephonic or
written) shall specify (i) whether Borrower is requesting a Loan, a conversion
of Loans from one Type to the other, or a continuation of LIBOR Loans, (ii) the
requested date of the borrowing (such date a "Loan Date"), conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Loans are to be converted, and (v)
if applicable, the duration of the Interest Period with respect thereto. If
Borrower fails to specify a Type of Loan in a Loan Notice or if Borrower fails
to give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made as, or converted to, Base Rate Loans. Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable LIBOR Loans.
If Borrower requests a borrowing of, conversion to, or continuation of LIBOR
Loans in any such Loan Notice, but fails to specify an Interest Period, it will
be deemed to have specified an Interest Period of one month. Administrative
Agent shall promptly notify each Lender of its receipt of any Loan Notice and
its contents.

(b) Each Lender shall remit its applicable Commitment Percentage of each
requested Loan to Administrative Agent's principal office in Dallas, Texas, in
funds that are available for immediate use by Administrative Agent by 11:00 a.m.
on the applicable Loan Date. Subject to receipt of such funds, Administrative
Agent shall (unless to its actual knowledge any of the applicable conditions
precedent have not been satisfied by Borrower or waived by Required Lenders)
make such funds available to Borrower as directed in the Loan Notice; provided
however, that if on the date of such Loan Notice there are L/C Borrowings
outstanding, then the proceeds of such Loans shall be provided, first, to the
payment in full of any such L/C Borrowing, and then, to Borrower as provided
herein.

(c) Unless Borrower or any Lender has notified Administrative Agent, prior to
the date any payment is required to be made by it to Administrative Agent
hereunder, that Borrower or such Lender, as the case may be, will not make such
payment, Administrative Agent may assume that Borrower or such Lender, as the
case may be, has timely made such payment and may (but shall not be so required
to), in reliance thereon, make available a corresponding amount to the Person
entitled thereto. If and to the extent that such payment was not in fact made to
Administrative Agent in immediately available funds, then:

(i) if Borrower failed to make such payment, each Lender shall forthwith on
demand repay to Administrative Agent the portion of such assumed payment that
was made available to such Lender in immediately available funds, together with
interest thereon in respect of each day from and including the date such amount
was made available by Administrative Agent to such Lender to the date such
amount is repaid to Administrative Agent in immediately available funds at the
Federal Funds Rate from time to time in effect; and

(ii) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to Administrative Agent the amount thereof in immediately available
funds, together with interest thereon for the period from the date such amount
was made available by Administrative Agent to Borrower to the date such amount
is recovered by Administrative Agent (the "Compensation Period") at a rate per
annum equal to the Federal Funds Rate from time to time in effect. If such
Lender pays such amount to Administrative Agent, then such amount shall
constitute such Lender's Loan under the applicable Facility. If such Lender does
not pay such amount forthwith upon Administrative Agent's demand therefor,
Administrative Agent may make a demand therefor upon Borrower, and Borrower
shall pay such amount to Administrative Agent, together with interest thereon
for the Compensation Period at a rate per annum equal to the rate of interest
applicable to the applicable Loan. Nothing herein shall be deemed to relieve any
Lender from its obligation to fulfill its Revolver Commitment or Term Loan
Commitment, or both, or to prejudice any rights which Administrative Agent or
Borrower may have against any Lender as a result of any default by such Lender
hereunder.

A notice of Administrative Agent to any Lender or Borrower with respect to any
amount owing under this clause (c) shall be conclusive, absent manifest error.

L/C Subfacility.

(a) The L/C Commitment.

(i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the other Revolver Lenders set forth
in this Section 2.3, (1) from time to time on any Business Day during the period
from the Closing Date until the L/C Expiration Date, to issue L/Cs for the
account of Borrower, and to amend or renew L/Cs previously issued by it, in
accordance with subsection (b) below, and (2) to honor sight drafts under the
L/Cs; and (B) Revolver Lenders severally agree to participate in L/Cs issued for
the account of Borrower; provided that no L/C Issuer shall be obligated to make
any L/C Credit Extension with respect to any L/C, and no Revolver Lender shall
be obligated to participate in any L/C, if as of the date of such L/C Credit
Extension (after giving effect to any proposed L/C Credit Extension on such
date), (x) the Revolver Commitment Usage would exceed the Revolver Commitment,
(y) any Revolver Lender's Commitment Percentage of the Revolver Commitment Usage
would exceed such Revolver Lender's Committed Sum for the Revolver Facility, or
(z) the L/C Exposure would exceed $150,000,000 (which amount is part of, and not
in addition to, the Revolver Commitment). Within the foregoing limits, and
subject to the terms and conditions hereof, Borrower's ability to obtain L/Cs
shall be fully revolving; accordingly Borrower may, during the foregoing period,
obtain L/Cs to replace L/Cs that have expired or that have been drawn upon and
reimbursed. All L/Cs existing on the Closing Date and set forth on Part A of
Schedule 2.3 shall be deemed to have been issued pursuant hereto, and from and
after the Closing Date shall be subject to and governed by the terms and
conditions hereof.

(ii) Neither L/C Issuer shall be under any obligation to issue any L/C if:

(A) any order, judgment or decree of any Tribunal or arbitrator shall by its
terms purport to enjoin or restrain the applicable L/C Issuer from issuing such
L/C, or any Law applicable to the applicable L/C Issuer or any request or
directive (whether or not having the force of law) from any Tribunal with
jurisdiction over the applicable L/C Issuer shall prohibit, or request that such
L/C Issuer refrain from, the issuance of letters of credit generally or such L/C
in particular or shall impose upon the applicable L/C Issuer with respect to
such L/C any restriction, reserve or capital requirement (for which such L/C
Issuer is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon the applicable L/C Issuer any unreimbursed loss, cost
or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it;

(B) subject to Section 2.3(b)(iii), the expiry date of such requested L/C would
occur more than thirteen months after the date of issuance or last renewal,
unless Required Revolver Lenders have approved such expiry date or unless the
requested L/C is a Bond L/C, in which case the Bond L/C will expire in
accordance with the terms set forth in the applicable Bond L/C as approved by
the applicable L/C Issuer and Administrative Agent in accordance with Section
2.3(j);

(C) the expiry date of such requested L/C would occur after the L/C Expiration
Date, unless Required Revolver Lenders have approved such expiry date;

(D) the issuance of such L/C would violate one or more policies of the
applicable L/C Issuer; or

(E) such L/C is to be denominated in a currency other than Dollars.

(iii) Neither L/C Issuer shall be under any obligation to amend any L/C if (A)
such L/C Issuer would have no obligation at such time to issue such L/C in its
amended form under the terms hereof, or (B) the beneficiary of such L/C does not
accept the proposed amendment to such L/C.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Renewal
Letters of Credit.

(i) Each L/C shall be issued or amended, as the case may be, upon the request of
Borrower delivered to the applicable L/C Issuer (with a copy to Administrative
Agent) in the form of an L/C Agreement, appropriately completed and signed by a
Responsible Officer of Borrower. Such L/C Application must be received by the
applicable L/C Issuer and Administrative Agent not later than 11:00 a.m. at
least two Business Days (or such later date and time as the applicable L/C
Issuer may agree in a particular instance in its sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of an L/C, such L/C Agreement shall specify in
form and detail satisfactory to the applicable L/C Issuer: (A) the proposed
issuance date of the requested L/C (which shall be a Business Day); (B) the
amount thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the L/C Issuer (or, in the case of the Bond L/Cs, the
applicable L/C Issuer or Administrative Agent) may require. In the case of a
request for an amendment of any outstanding L/C, such L/C Application shall
specify in form and detail satisfactory to the applicable L/C Issuer (A) the L/C
to be amended; (B) the proposed date of amendment thereof (which shall be a
Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as the applicable L/C Issuer (or, in the case of the Bond L/Cs, the
applicable L/C Issuer or Administrative Agent) may require.

(ii) Promptly after receipt of any L/C Agreement, the applicable L/C Issuer will
confirm with Administrative Agent (by telephone or in writing) that
Administrative Agent has received a copy of such L/C Application from Borrower
and, if not, such L/C Issuer will provide Administrative Agent with a copy
thereof. Upon receipt by the applicable L/C Issuer of confirmation from
Administrative Agent that the requested issuance or amendment is permitted in
accordance with the terms hereof, then, subject to the terms and conditions
hereof, such L/C Issuer shall, on the requested date, issue an L/C for the
account of Borrower or enter into the applicable amendment, as the case may be,
in each case in accordance with such L/C Issuer's usual and customary business
practices. Immediately upon the issuance of each L/C, each Revolver Lender shall
be deemed to, and hereby irrevocably and unconditionally agrees to, purchase
from the applicable L/C Issuer a risk participation in such L/C in an amount
equal to such Revolver Lender's Commitment Percentage (determined with respect
to the Revolver Facility) of the amount of such L/C.

(iii) If Borrower so requests in any applicable L/C Agreement, the applicable
L/C Issuer may, in its sole and absolute discretion, agree to issue an L/C that
has automatic renewal provisions (each, an "Auto-Renewal L/C"); provided that
any such Auto-Renewal L/C must permit the applicable L/C Issuer to prevent any
such renewal at least once in each twelve-month period (commencing with the date
of issuance of such L/C) by giving prior notice to the beneficiary thereof not
later than a day (the "Nonrenewal Notice Date") in each such twelve-month period
to be agreed upon at the time such L/C is issued. Unless otherwise directed by
the applicable L/C Issuer, Borrower shall not be required to make a specific
request to such L/C Issuer for any such renewal. Once an Auto-Renewal L/C has
been issued, Lenders shall be deemed to have authorized (but may not require)
the applicable L/C Issuer to permit the renewal of such L/C at any time to an
expiry date not later than the L/C Expiration Date; provided, however, that the
applicable L/C Issuer shall not permit any such renewal if (A) the such L/C
Issuer has determined that it would have no obligation at such time to issue
such L/C in its renewed form under the terms hereof (by reason of the provisions
of Section 2.3(a)(ii) or otherwise), or (B) it has received notice (which may be
by telephone or in writing) on or before the day that is two Business Days
before the Nonrenewal Notice Date (1) from Administrative Agent that Required
Revolver Lenders have elected not to permit such renewal or (2) from
Administrative Agent, any Revolver Lender, or Borrower that one or more of the
applicable conditions specified in Section 6.2 is not then satisfied.

(iv) Promptly after its delivery of any L/C or any amendment to an L/C to an
advising bank with respect thereto or to the beneficiary thereof, the applicable
L/C Issuer will also deliver to Borrower and Administrative Agent a true and
complete copy of such L/C or amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any L/C of any notice of a drawing
under such L/C, the applicable L/C Issuer shall notify Borrower and
Administrative Agent thereof. Not later than 11:00 a.m. on the date of any
payment by the applicable L/C Issuer under an L/C (each such date, an "Honor
Date"), Borrower shall reimburse such L/C Issuer through Administrative Agent in
an amount equal to the amount of such drawing. If Borrower fails to so reimburse
such L/C Issuer by such time, Administrative Agent shall promptly notify each
Revolver Lender of the Honor Date, the amount of the unreimbursed drawing (the
"Unreimbursed Amount"), and the amount of such Revolver Lender's Commitment
Percentage (based on the Revolver Facility) thereof. In such event, Borrower
shall be deemed to have requested a Base Rate Loan under the Revolver Facility
to be disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.1 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Revolver Commitment and the conditions set forth in Section 6.2
(other than the delivery of a Loan Notice). Any notice given by any L/C Issuer
or Administrative Agent pursuant to this Section 2.3(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii) Each Revolver Lender (including any Revolver Lender acting as an L/C
Issuer) shall upon any notice pursuant to Section 2.3(c)(i) make funds available
to Administrative Agent for the account of the applicable L/C Issuer at
Administrative Agent's Office in an amount equal to its Commitment Percentage
(based on the Revolver Facility) of the Unreimbursed Amount not later than 1:00
p.m. on the Business Day specified in such notice by Administrative Agent;
whereupon, subject to the provisions of Section 2.3(c)(iii), each Revolver
Lender that so makes funds available shall be deemed to have made a Base Rate
Loan under the Revolver Facility to Borrower in such amount. Administrative
Agent shall remit the funds so received to the applicable L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolver Loan because the conditions set forth in Section 6.2 cannot be
satisfied or for any other reason, Borrower shall be deemed to have incurred
from the applicable L/C Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, each Revolver Lender's payment to Administrative
Agent for the account of the applicable L/C Issuer pursuant to Section
2.3(c)(ii) shall be deemed payment in respect of its participation in such L/C
Borrowing in satisfaction of its participation obligation under this Section
2.3.

(iv) Until each Revolver Lender funds its portion of a Revolver Loan or
participation in an L/C Borrowing pursuant to this Section 2.3(c) to reimburse
the applicable L/C Issuer for any amount drawn under any L/C, interest in
respect of such Revolver Lender's Commitment Percentage of such amount shall be
solely for the account of the applicable L/C Issuer.

(v) Each Revolver Lender's obligation to reimburse the L/C Issuer for amounts
drawn under Letters of Credit (whether by making a Revolver Loans or funding its
participation in an L/C Borrowing), as contemplated by this Section 2.3(c),
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any set-off, counterclaim, recoupment, defense or
other right which such Revolver Lender may have against the applicable L/C
Issuer, Borrower or any other Person for any reason whatsoever; (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Revolver Lender's obligation to make Revolver Loans pursuant to this
Section 2.3(c) is subject to the conditions set forth in Section 6.2 (other than
delivery by Borrower of a Loan Notice). No funding of a participation in an L/C
Borrowing shall relieve or otherwise impair the obligation of Borrower to
reimburse the applicable L/C Issuer for the amount of any payment made by such
L/C Issuer under any L/C, together with interest as provided herein.

(vi) If any Revolver Lender fails to make available to Administrative Agent for
the account of the applicable L/C Issuer any amount required to be paid by such
Revolver Lender pursuant to the foregoing provisions of this Section 2.3(c) by
the time specified in Section 2.3(c)(ii), the applicable L/C Issuer shall be
entitled to recover from such Revolver Lender (acting through Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to the applicable L/C Issuer at a rate per annum equal to the Federal
Funds Rate from time to time in effect. A certificate of the applicable L/C
Issuer submitted to any Revolver Lender (through Administrative Agent) with
respect to any amounts owing under this clause (vi) shall be conclusive absent
manifest error.

(d) Repayment of Participations.

(i) At any time after an L/C Issuer has made a payment under any L/C and has
received from any Revolver Lender such Revolver Lender's funding of its
participation in the related L/C Borrowing in accordance with Section 2.3(c), if
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by Administrative Agent), Administrative Agent will distribute to such
Revolver Lender its Commitment Percentage (based on the Revolver Facility)
thereof (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Lender's participation in the L/C Borrowing
was outstanding) in the same funds as those received by Administrative Agent.

(ii) If any payment received by Administrative Agent for the account of any L/C
Issuer pursuant to Section 2.3(c)(i) is required to be returned under any of the
circumstances described in Section 14.15 (including pursuant to any settlement
entered into by the applicable L/C Issuer in its discretion), each Revolver
Lender shall pay to Administrative Agent for the account of the applicable L/C
Issuer its Commitment Percentage (based on the Revolver Facility) thereof on
demand of Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned by such Revolver Lender, at a rate
per annum equal to the Federal Funds Rate from time to time in effect.

(e) Obligations Absolute. The obligation of Borrower to reimburse the applicable
L/C Issuer for each drawing under each L/C and to repay each L/C Borrowing shall
be absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:

(i) any lack of validity or enforceability of such L/C, this Agreement, or any
other agreement or instrument relating thereto;

(ii) the existence of any claim, counterclaim, set-off, defense or other right
that Borrower may have at any time against any beneficiary or any transferee of
such L/C (or any Person for whom any such beneficiary or any such transferee may
be acting), the applicable L/C Issuer or any other Person, whether in connection
with this Agreement, the transactions contemplated hereby or by such L/C or any
agreement or instrument relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such L/C
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect; or any loss or
delay in the transmission or otherwise of any document required in order to make
a drawing under such L/C;

(iv) any payment by the applicable L/C Issuer under such L/C against
presentation of a draft or certificate that does not strictly comply with the
terms of such L/C; or any payment made by the applicable L/C Issuer under such
L/C to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such L/C, including any arising in connection with any proceeding
under any Debtor Relief Law; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, Borrower.

Borrower shall promptly examine a copy of each L/C and each amendment thereto
that is delivered to it and, in the event of any claim of noncompliance with
Borrower's instructions or other irregularity, Borrower will immediately notify
the L/C Issuer. Borrower shall be conclusively deemed to have waived any such
claim against the L/C Issuer and its correspondents unless such notice is given
as aforesaid.

(f) Role of L/C Issuer. Each Revolver Lender and Borrower agree that, in paying
any drawing under an L/C, the applicable L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the L/C) or to ascertain or inquire as to
the validity or accuracy of any such document or the authority of the Person
executing or delivering any such document. Neither L/C Issuer nor any
Agent-Related Person or any of the respective correspondents, participants or
assignees of any L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
Lenders, Required Revolver Lenders, or Required Lenders, as applicable; (ii) any
action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any L/C or L/C
Agreement. Borrower hereby assumes all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any L/C; provided, however,
that this assumption is not intended to, and shall not, preclude Borrower's
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. Neither of the L/C Issuers nor
any Agent-Related Person or any of the respective correspondents, participants
or assignees of any L/C Issuer shall be liable or responsible for any of the
matters described in clauses (i) through (v) of Section 2.3(e); provided,
however, that anything in such clauses to the contrary notwithstanding, Borrower
may have a claim against an L/C Issuer, and an L/C Issuer may be liable to
Borrower, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by Borrower which Borrower proves
were caused by such L/C Issuer's willful misconduct or gross negligence or such
L/C Issuer's willful failure to pay under any L/C after the presentation to it
by the beneficiary of a sight draft and certificate(s) strictly complying with
the terms and conditions of an L/C. In furtherance and not in limitation of the
foregoing, an L/C Issuer may accept documents that appear on their face to be in
order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and an L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign an L/C or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

(g) Cash Collateral.

(i) Upon the request of Administrative Agent, (A) if an L/C Issuer has honored
any full or partial drawing request under any L/C and such drawing has resulted
in an L/C Borrowing, then Borrower shall immediately Cash Collateralize the L/C
Borrowing in an amount equal to such L/C Borrowing, or (B) if, as of the L/C
Expiration Date, any L/C may for any reason remain outstanding and partially or
wholly undrawn, then Borrower shall immediately Cash Collateralize the L/C
Exposure in an amount equal to such L/C Exposure determined as of the L/C
Expiration Date. For purposes hereof, "Cash Collateralize" means to pledge and
deposit with or deliver to Administrative Agent, for the benefit of the L/C
Issuers and Revolver Lenders, as collateral for the L/C Obligations, cash or
deposit account balances pursuant to documentation in form and substance
satisfactory to Administrative Agent and the L/C Issuers (which documents are
hereby consented to by the Revolver Lenders). Derivatives of such term have
corresponding meanings. Borrower hereby grants to Administrative Agent, for the
benefit of the L/C Issuers and Revolver Lenders, a security interest in all such
cash, deposit accounts and all balances therein and all proceeds of the
foregoing. Cash Collateral shall be maintained in blocked, non-interest bearing
deposit accounts at Bank of America.

(ii) If at any time (A) the L/C Exposure exceeds $150,000,000 or (B) the sum of
the L/C Exposure plus the Revolver Principal Debt exceeds the Revolver
Commitment, then Borrower shall immediately Cash Collateralize the L/C Exposure
in an amount equal to the greater of (x) the amount by which the L/C Exposure
exceeds $150,000,000, or (y) the amount by which the sum of the L/C Exposure
plus the Revolver Principal Debt exceeds the Revolver Commitment.

(iii) Notwithstanding any provision to the contrary in any Bond Document, all
Bonds (including, without limitation, "Repurchased Bonds" as defined in the Bond
Documents) issued to or held for the benefit of any L/C Issuer (or other
designee) shall be held as Cash Collateral securing reimbursement obligations
under the related Bond L/C (including, without limitation, any L/C Borrowing).

(h) Applicability of ISP98 and UCP. Unless otherwise expressly agreed by the
applicable L/C Issuer and Borrower when an L/C is issued (including any such
agreement applicable to any L/C set forth on Part A of Schedule 2.3), (i) the
rules of the International Standby Practices 1998 ("ISP 98") published by the
Institute of International Banking Law & Practice (or such later version thereof
as may be in effect at the time of issuance) shall apply to each standby L/C and
each Bond L/C, and (ii) the rules of the Uniform Customs and Practice for
Documentary Credits ("UCP"), as most recently published by the International
Chamber of Commerce (the "ICC") at the time of issuance (including the ICC
decision published by the Commission on Banking Technique and Practice on April
6, 1998 regarding the European single currency (euro)) shall apply to each
commercial L/C.

(i) Conflict with L/C Agreement. In the event of any conflict between the terms
hereof and the terms of any L/C Agreement, the terms hereof shall control.

(j) Bond L/Cs. Notwithstanding any provision to the contrary set forth in this
Section 2.3:

(i) (A) The Bond L/Cs shall be subject to the terms and conditions of this
Agreement and applicable Law; provided however, that (1) such Bond L/Cs may have
expiration dates later than thirteen months from the date of issuance, so long
as such date is not later than the L/C Expiration Date; and (2) the terms of
such Bond L/Cs must be acceptable to the applicable L/C Issuer and
Administrative Agent, and, (I) subject to the provisions of Section 2.3(j)(ii)
and 2.3(j)(iii), may provide for the reinstatement of drawn portions of the Bond
L/C, whether or not reimbursement has been received (which may have the effect
of increasing the amount of such Bond L/C), (II) may provide for automatic
renewals thereof, so long as such terms comply with the auto renewals provisions
set forth in Section 2.3(b)(iii) hereof, and (III) may contain provisions
whereby the applicable L/C Issuer is granted certain Rights in collateral and
voting Rights under the related Bond Documents, which Rights are expressly
assigned to the Administrative Agent for the benefit of the Lenders pursuant to
Section 2.3(j)(iv) herein.

(B) Borrower may request that an L/C Issuer issue Additional Bond L/Cs by
providing at least 30 days prior written notice of such request to the
applicable L/C Issuer, and by delivering a certificate at least 30 days prior to
the issuance of any Additional Bond L/C to Administrative Agent demonstrating
the Companies' pro forma compliance with the financial covenants set forth in
Section 10.1 herein, after giving effect to the issuance of any such Additional
Bonds and, without duplication, any Debt incurred by Borrower in support
thereof, and certifying that no Default or Potential Default exists or would
result after giving effect thereto.

(ii) In the event that the proceeds of any drawing under any Bond L/C are used
to pay the purchase price of Bonds tendered or deemed tendered by the owner
thereof pursuant to the related Bond Documents (such drawing, including the
drawing of any accrued interest on the tendered Bonds, a "Bond Purchase
Drawing"), then the stated amount of such Bond L/C will be temporarily reduced
by the amount of such drawing, subject to automatic reinstatement (whether or
not reimbursement for any drawings thereunder has been received or the
conditions set forth in Section 6.2 have been satisfied, and without further
approval from Revolver Lenders) pursuant to the provisions of the applicable
Bond L/C by an amount equal to the Bond Purchase Drawing, so long as (A) the
applicable L/C Issuer (or Administrative Agent, as assignee of such L/C Issuer)
has been properly accounted for on the securities depository's records as the
beneficial owner of such Bonds purchased with the proceeds (or portion thereof)
of the Bond L/C, or (B) such Bonds have been delivered to the appropriate
custodian and registered as directed by such L/C Issuer (or Administrative
Agent, as assignee of such L/C Issuer); provided however, that if the
repurchased Bonds are not transferred to L/C Issuer (or Administrative Agent, as
assignee of such L/C Issuer) as required in clauses (A) and (B) preceding, then
the applicable L/C Issuer shall notify Administrative Agent (who shall
subsequently notify Revolver Lenders) of such failure. Unless otherwise directed
by Required Revolver Lenders, the applicable L/C Issuer shall then deliver
notice to the applicable Trustee prior to the fifth Business Day after any such
Bond Purchase Drawing that the amount of such drawing will not be reinstated.

(iii) If the interest portion of any Bond L/C is drawn by the applicable Trustee
to make scheduled interest payments on the outstanding principal amount of the
Bonds, then the stated amount of such Bond L/C will be temporarily reduced by
the amount of such drawing, subject to automatic reinstatement of the interest
portion of such Bond L/C (whether or not reimbursement for any drawings
thereunder has been received or the conditions set forth in Section 6.2 have
been satisfied, and without further approval from Revolver Lenders) pursuant to
the provisions of the applicable Bond L/C. Subject to compliance with Section
2.3(b) herein, the stated amount of the related Bond L/C may be increased as
required by the related Bond Documents (to reflect an increase in the maximum
rate of interest or number of days of accrued interest covered by such Bond L/C
or otherwise).

(iv) All liens and security interests securing reimbursement obligations and
other obligations owed to the applicable L/C Issuer of any Bond L/C under the
related Bond Documents (including, without limitation, any L/C Borrowing), any
rights in and to any Bonds or other certificates of indebtedness issued to such
L/C Issuer under the related Bond Documents, and any voting rights or other
rights created in favor of such L/C Issuer under or pursuant to or in connection
with any related Bond Documents (collectively, the "Bond Rights"), now or
hereafter existing in favor of any such L/C Issuer, are hereby assigned and
conveyed by the applicable L/C Issuer to Administrative Agent for the ratable
benefit of Lenders. Notwithstanding anything to the contrary set forth in any
Bond L/C, any Bonds or certificates of indebtedness purchased from the owner
thereof by the applicable Trustee with funds received pursuant to a drawing
under any Bond L/C shall be registered in the name of Administrative Agent and
shall be delivered to or held by Administrative Agent or such other entity as
may be specified by the applicable L/C Issuer and approved by Administrative
Agent in a written instrument delivered to the applicable Trustee, for the
benefit of the L/C Issuer, Administrative Agent, and the other Revolver Lenders.
Each L/C Issuer of a Bond L/C agrees to execute all such other assignments,
conveyances, financing statements, and other documents required by
Administrative Agent to effect the requirements of this Section 2.3(j)(iv);
provided that, Lenders, Administrative Agent, and each such L/C Issuer agree
that in the event any Bonds or certificates of indebtedness are issued to any
such L/C Issuer (or Administrative Agent as the assignee of such L/C Issuer) as
a result of a drawing by the applicable Trustee under the Bond L/C for which
such L/C Issuer is not immediately reimbursed, and subsequently the Bonds are
remarketed and such L/C Issuer is reimbursed for all amounts so advanced (which
reimbursement may be a repayment of any Revolver Loan disbursed by Revolver
Lenders as payment of the related L/C reimbursement obligations under Section
2.3(c) or a repayment of an L/C Borrowing), then any Bonds or certificates of
indebtedness shall be released by Administrative Agent and delivered to such
Trustee without any further authorization from Lenders or L/C Issuer.

(v) To the extent Rights (including, without limitation, voting rights, rights
to provide notice and elect remedies, and rights to approve waivers, consents,
or amendments of the related Bond Documents) are created in favor of the L/C
Issuer of any Bond L/C, such Rights (other than ministerial, non discretionary
Rights) may only be exercised with the consent of, or in accordance with the
directions of, (A) prior to the occurrence of any Default or Potential Default
under the Loan Papers, Required Revolver Lenders, and (B) after the occurrence
and during the continuance of any Default or Potential Default, Required
Lenders, in either case under the terms of the Loan Papers.

TERMS OF PAYMENT.

Notes and Payments
.



(a) The Loans made by each Lender, and the issuance or extension of the expiry
date of any L/C, or the renewal or increase of the amount thereof, shall be
evidenced by one or more accounts or records maintained by such Lender and by
Administrative Agent in the ordinary course of business. The accounts or records
maintained by Administrative Agent and each Lender shall be conclusive absent
manifest error of the amount of the Loans made by Lenders, or L/Cs issued,
extended, renewed or increased, to Borrower and the interest and payments
thereon. Any failure to so record or any error in doing so shall not, however,
limit or otherwise affect the obligation of Borrower hereunder to pay any amount
owing with respect to the Obligation. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
Administrative Agent in respect of such matters, the accounts and records of
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through Administrative Agent, Borrower shall promptly
execute and deliver to such Lender (through Administrative Agent) a Revolver
Note (with respect to Revolver Principal Debt) and a Term Loan Note (with
respect to Term Loan Principal Debt), as the case may be, which Notes shall
evidence such Lender's Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note or Notes and endorse thereon the date,
Type (if applicable), amount and maturity of its Loans and payments with respect
thereto.

(b) In addition to the accounts and records referred to in clause (a) herein,
each Lender and Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in L/Cs. In the event of any conflict between the accounts and
records maintained by Administrative Agent and the accounts and records of any
Lender in respect of such matters, the accounts and records of Administrative
Agent shall control in the absence of manifest error.

(c) Borrower must make each payment on the Obligation, without condition or
deduction for any counterclaim, defense, recoupment or setoff, to Administrative
Agent's principal office in Dallas, Texas, in funds that will be available for
immediate use by Administrative Agent by 12:00 noon on the day due; otherwise,
but subject to Section 3.8, those funds continue to accrue interest as if they
were received on the next Business Day. Administrative Agent shall pay to each
Lender any payment to which that Lender is entitled on the same day
Administrative Agent receives the funds from Borrower if Administrative Agent
receives the payment before 12:00 noon, and otherwise before 12:00 noon on the
following Business Day. If and to the extent that Administrative Agent does not
make payments to Lenders when due, unpaid amounts shall accrue interest at the
Federal Funds Rate from the due date until (but not including) the payment date.

Interest and Principal Payments; Voluntary Commitment Reductions.

(a) Accrued interest on each LIBOR Loan is due and payable on the last day of
its Interest Period. If any Interest Period with respect to a LIBOR Loan is a
period greater than three months, then accrued interest is also due and payable
on the date three months after the commencement of the Interest Period. Accrued
interest on each Base Rate Loan is due and payable on each Quarterly Date and on
the Termination Date.

(b) The Revolver Principal Debt is due and payable on the Termination Date for
the Revolver Facility.

(c) The Term Loan Principal Debt is due and payable in quarterly installments in
the principal amount of $250,000 each, commencing on July 31, 2003, and
continuing thereafter on each Quarterly Date, with a final payment due on the
Termination Date for the Term Loan Facility in an amount equal to all Term Loan
Principal Debt then outstanding.

(d) If the Revolver Commitment Usage ever exceeds the Revolver Commitment,
Borrower shall pay Revolver Principal Debt in at least the amount of that
excess, together with (i) all accrued and unpaid interest on the principal
amount so paid and (ii) any resulting Funding Loss.

(e) Borrower may voluntarily reduce or prepay the Revolver Principal Debt and
the Term Loan Principal Debt as follows:

(i) Without premium or penalty and upon giving at least two Business Days prior
written and irrevocable notice to Administrative Agent (who shall promptly
notify the Lenders of its receipt of such notice and its contents), Borrower may
terminate all or reduce part of the unused portion of the Total Commitment. Each
partial reduction (unless the remaining portion of such commitment is less) must
be in an amount of not less than $5,000,000 or a greater integral multiple of
$1,000,000, and shall be Pro Rata among all Lenders. Once terminated or reduced,
such commitments may not be reinstated or increased.

(ii) Borrower may voluntarily prepay all or any part of the Principal Debt at
any time without premium or penalty, subject to the following conditions:

Administrative Agent must receive Borrower's written payment notice (which shall
specify (1) the payment date, and (2) the Type and amount of the Loan(s) to be
paid; such notice shall constitute an irrevocable and binding obligation of
Borrower to make a payment on the designated date) by 1:00 p.m. on (x) the third
Business Day preceding the date of payment of a LIBOR Loan and (y) the date of
payment of a Base Rate Loan;

each partial payment must be in a minimum amount of at least $500,000 if a Base
Rate Loan or $1,000,000 if a LIBOR Loan or, in either case, a greater integral
multiple of $100,000;

all accrued interest on the principal amount so to be prepaid must also be paid
in full on the date of payment; and

Borrower shall pay any related Funding Loss upon demand.

Any voluntary prepayment of the Principal Debt shall be applied to the Revolver
Principal Debt and the Term Loan Principal Debt at Borrower's direction;
provided however, that upon any Default or Potential Default, any such
prepayment shall be allocated to each Revolver Lender and Term Loan Lender in
accordance with their Pro Rata Part of the Principal Debt. Unless a Default or
Potential Default has occurred and is continuing (or would arise as a result
thereof), any payment or prepayment of the Revolver Principal Debt may be
reborrowed by Borrower, subject to the terms and conditions of the Loan Papers.

Interest Options.

Except where specifically otherwise provided, Loans bear interest at an annual
rate equal to the lesser of (a) the Base Rate plus the Applicable Margin or
LIBOR plus the Applicable Margin for the Interest Period, if any, selected by
Borrower (in each case as designated or deemed designated by Borrower), as the
case may be, and (b) the Maximum Rate. Each change in the Base Rate and Maximum
Rate is effective, without notice to Borrower or any other Person, upon the
effective date of change.

Quotation of Rates.

A Responsible Officer of Borrower may call Administrative Agent before
delivering a Loan Notice to receive an indication of the interest rates then in
effect, but the indicated rates do not bind Administrative Agent or Lenders or
affect the interest rate that is actually in effect when Borrower delivers its
Loan Notice or on the Loan Date.

Default Rate.

While any Default exists, Borrower shall pay interest on the Principal Debt at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Law.

Interest Recapture.

If the designated interest rate applicable to any Loan exceeds the Maximum Rate,
the interest rate on that Loan is limited to the Maximum Rate, but any
subsequent reductions in the designated rate shall not reduce the interest rate
thereon below the Maximum Rate until the total amount of accrued interest equals
the amount of interest that would have accrued if that designated rate had
always been in effect. If at maturity (stated or by acceleration), or at final
payment of the Notes, the total interest paid or accrued is less than the
interest that would have accrued if the designated rates had always been in
effect, then, at that time and to the extent permitted by Law, Borrower shall
pay an amount equal to the difference between (a) the lesser of the amount of
interest that would have accrued if the designated rates had always been in
effect and the amount of interest that would have accrued if the Maximum Rate
had always been in effect, and (b) the amount of interest actually paid or
accrued on the Notes.

Interest Calculations.

All computations of interest for Base Rate Loans when the Base Rate is
determined by Bank of America's "prime rate" shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 3.1(c), bear interest for one day.

Maximum Rate.

Regardless of any provision contained in any Loan Paper or any document related
thereto, no Lender is entitled to contract for, charge, take, reserve, receive
or apply, as interest on all or any part of the Obligation any amount in excess
of the Maximum Rate, and, if Lenders ever do so, then any excess shall be
treated as a partial payment of principal and any remaining excess shall be
refunded to Borrower. In determining if the interest paid or payable exceeds the
Maximum Rate, Borrower and Lenders shall, to the maximum extent permitted under
applicable Law, (a) treat all Loans as but a single extension of credit (and
Lenders and Borrower agree that is the case and that provision in this Agreement
for multiple Loans is for convenience only), (b) characterize any nonprincipal
payment as an expense, fee or premium rather than as interest, (c) exclude
voluntary payments and their effects, and (d) amortize, prorate, allocate and
spread the total amount of interest throughout the entire contemplated term of
the Obligation. However, if the Obligation is paid in full before the end of its
full contemplated term, and if the interest received for its actual period of
existence exceeds the Maximum Amount, Lenders shall refund any excess (and
Lenders shall not, to the extent permitted by Law, be subject to any penalties
provided by any Laws for contracting for, charging, taking, reserving or
receiving interest in excess of the Maximum Amount).

Interest Periods.

When Borrower requests any LIBOR Loan, Borrower may elect the applicable
interest period (each an "Interest Period"), which may be, at Borrower's option,
one, two, three or six months, subject to the following conditions: (a) the
initial LIBOR Interest Period commences on the applicable Loan Date or
conversion date, and each subsequent LIBOR Interest Period commences on the day
when the next preceding applicable Interest Period expires; (b) if any LIBOR
Interest Period begins on a day for which no numerically corresponding Business
Day in the calendar month at the end of the Interest Period exists, then the
Interest Period ends on the last Business Day of that calendar month; (c) no
LIBOR Interest Period for any portion of Principal Debt may extend beyond the
scheduled payment date for that portion of Principal Debt; and (d) no more than
20 LIBOR Interest Periods may be in effect at one time.

Order of Application.

(a) If no Default or Potential Default exists, payments and prepayments of the
Obligation shall be applied first to fees then due, second to accrued interest
then due and payable on the Principal Debt, and then to the remaining Obligation
in the order and manner as Borrower may direct.

(b) If a Default or Potential Default exists, any payment or prepayment
(including proceeds from the exercise of any Rights) shall be applied to the
Obligation in the following order: (i) to the ratable payment of all fees,
expenses, and indemnities for which Administrative Agent or Lenders have not
been paid or reimbursed in accordance with the Loan Papers (as used in this
Section 3.10, a "ratable payment" for any Lender or Administrative Agent shall
be, on any date of determination, that proportion which the portion of the total
fees, expenses, and indemnities owed to such Lender or Administrative Agent
bears to the total aggregate fees and indemnities owed to all Lenders and
Administrative Agent on such date of determination); (ii) to the ratable payment
of accrued and unpaid interest on the Principal Debt (as used in this
Section 3.10, "ratable payment" means, for any Lender, on any date of
determination, that proportion which the accrued and unpaid interest on the
Principal Debt owed to such Lender bears to the total accrued and unpaid
interest on the Principal Debt owed to all Lenders); (iii) to the ratable
payment of the Principal Debt (as used in this Section 3.10, "ratable payment"
means for any Lender, on any date of determination, that proportion which the
Principal Debt owed to such Lender bears to the Principal Debt owed to all
Lenders); (iv) to provide cash collateral in an amount equal to the L/C Exposure
then existing in accordance with Section 2.3(g); and (v) to the payment of the
remaining Obligation in the order and manner Required Lenders deem appropriate.

Subject to the provisions of Section 13 and provided that Administrative Agent
shall not in any event be bound to inquire into or to determine the validity,
scope, or priority of any interest or entitlement of any Lender and may suspend
all payments or seek appropriate relief (including, without limitation,
instructions from Required Lenders or Required Revolver Lenders or an action in
the nature of interpleader) in the event of any doubt or dispute as to any
apportionment or distribution contemplated hereby, Administrative Agent shall
promptly distribute such amounts to each Lender in accordance with the Agreement
and the related Loan Documents.

Sharing of Payments, Etc.

If any Lender (a "Benefitted Lender") shall at any time receive any payment of
all or part of the Loans owing to it, or interest thereon, or receive any
Collateral in respect thereof (whether voluntarily or involuntarily, by set-off,
or otherwise), in a greater proportion than any such payment to or Collateral
received by any other Lender, if any, in respect of such other Lender's Loans
owing to it, or interest thereon, such benefitted Lender shall purchase for cash
from the other Lenders a participating interest in such portion of each such
other Lender's Loans owing to it, or shall provide such other Lenders with the
benefits of any such Collateral, or the proceeds thereof, as shall be necessary
to cause such benefitted Lender to share the excess payment or benefits of such
Collateral or proceeds ratably with each of the Lenders; provided, however, that
if all or any portion of such excess payment or benefits is thereafter recovered
from such benefitted Lender, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest. Borrower agrees that any Lender so purchasing a participation from a
Lender pursuant to this Section 3.11 may, to the fullest extent permitted by
Law, exercise all of its Rights of payment (including the Right of set-off) with
respect to such participation as fully as if such Person were the direct
creditor of Borrower in the amount of such participation.

Booking Loans.

To the extent permitted by Law, any Lender may make, carry or transfer its Loans
at, to, or for the account of any of its branch offices or the office of any of
its Affiliates. However, no Affiliate is entitled to receive any greater payment
under Section 3.13 than the transferor Lender would have been entitled to
receive with respect to those Loans.

Inability to Determine Rates.

If Required Lenders determine that for any reason adequate and reasonable means
do not exist for determining the LIBOR Rate for any requested Interest Period
with respect to a proposed LIBOR Loan, or that the LIBOR Rate for any requested
Interest Period with respect to a proposed LIBOR Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, Administrative
Agent will promptly so notify Borrower and each Lender. Thereafter, the
obligation of Lenders to make or maintain LIBOR Loans shall be suspended until
Administrative Agent (upon the instruction of Required Lenders) revokes such
notice. Upon receipt of such notice, Borrower may revoke any pending request for
a Loan of, conversion to, or continuation of LIBOR Loans or, failing that, will
be deemed to have converted such request into a request for a Base Rate Loan in
the amount specified therein.

Increased Cost and Reduced Return; Capital Adequacy; Reserves on LIBOR Rate
Loans.

(a) If any Lender determines that as a result of the introduction of or any
change in or in the interpretation of any Law, or such Lender's compliance
therewith, there shall be any increase in the cost to such Lender of agreeing to
make or making, funding or maintaining LIBOR Loans or (as the case may be)
issuing or participating in L/Cs, or a reduction in the amount received or
receivable by such Lender in connection with any of the foregoing (excluding for
purposes of this subsection (a) any such increased costs or reduction in amount
resulting from (i) Subject Taxes or Other Taxes (as defined in Section 3.15 and
as to which Section 3.15 shall govern), (ii) changes in the basis of taxation of
overall net income or overall gross income by the United States or any foreign
jurisdiction or any political subdivision of either thereof under the Laws of
which such Lender is organized or has its Lending Office, and (iii) reserve
requirements contemplated by Section 3.14(c)), then from time to time upon
demand of such Lender (with a copy of such demand to Administrative Agent),
Borrower shall pay to such Lender such additional amounts as will compensate
such Lender for such increased cost or reduction.

(b) If any Lender determines that the introduction of any Law regarding capital
adequacy or any change therein or in the interpretation thereof, or compliance
by such Lender (or its Lending Office) therewith, has the effect of reducing the
rate of return on the capital of such Lender or any corporation controlling such
Lender as a consequence of such Lender's obligations hereunder (taking into
consideration its policies with respect to capital adequacy and such Lender's
desired return on capital), then from time to time upon demand of such Lender
(with a copy of such demand to Administrative Agent), Borrower shall pay to such
Lender such additional amounts as will compensate such Lender for such
reduction.

(c) Borrower shall pay to each Lender, as long as such Lender shall be required
to maintain reserves with respect to liabilities or assets consisting of or
including Eurocurrency funds or deposits (currently known as "Eurocurrency
liabilities"), additional interest on the unpaid principal amount of each LIBOR
Loan equal to the actual costs of such reserves allocated to such Loan by such
Lender (as determined by such Lender in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on such Loan, provided Borrower shall have received at least 15 days'
prior notice (with a copy to Administrative Agent) of such additional interest
from such Lender. If a Lender fails to give notice 15 days prior to the relevant
interest payment date, such additional interest shall be due and payable 15 days
from receipt of such notice.

(d) The provisions of this Section 3.14 may be invoked by a Lender only if such
Lender is generally invoking similar provisions against other Persons to which
such Lender lends funds pursuant to facilities similar to the Facilities.

Taxes.

(a) Any and all payments by Borrower to or for the account of Administrative
Agent or any Lender under any Loan Paper shall be made free and clear of and
without deduction for any and all present or future taxes, duties, levies,
imposts, deductions, assessments, fees, withholdings or similar charges, and all
liabilities with respect thereto, excluding, in the case of Administrative Agent
and each Lender, taxes imposed on or measured by its overall net income, and
franchise taxes imposed on it (in lieu of net income taxes), by the jurisdiction
(or any political subdivision thereof) under the Laws of which Administrative
Agent or such Lender, as the case may be, is organized or maintains a Lending
Office (all such non-excluded taxes, duties, levies, imposts, deductions,
assessments, fees, withholdings or similar charges, and liabilities being
hereinafter referred to as "Subject Taxes"). If Borrower shall be required by
any Laws to deduct any Subject Taxes from or in respect of any sum payable under
any Loan Paper to Administrative Agent or any Lender, (i) the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section),
each of Administrative Agent and such Lender receives an amount equal to the sum
it would have received had no such deductions been made, (ii) Borrower shall
make such deductions, (iii) Borrower shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with applicable
Laws, and (iv) within 30 days after the date of such payment, Borrower shall
furnish to Administrative Agent (which shall forward the same to such Lender)
the original or a certified copy of a receipt evidencing payment thereof.

(b) In addition, Borrower agrees to pay any and all present or future stamp,
court or documentary taxes and any other excise or property taxes or charges or
similar levies which arise from any payment made under any Loan Paper or from
the execution, delivery, performance, enforcement or registration of, or
otherwise with respect to, any Loan Paper (hereinafter referred to as "Other
Taxes").

(c) If Borrower shall be required to deduct or pay any Subject Taxes or Other
Taxes from or in respect of any sum payable under any Loan Paper to
Administrative Agent or any Lender, Borrower shall also pay to Administrative
Agent or to such Lender, as the case may be, at the time interest is paid, such
additional amount that Administrative Agent or such Lender specifies is
necessary to preserve the after-tax yield (after factoring in all Taxes,
including Taxes imposed on or measured by net income) that Administrative Agent
or such Lender would have received if such Subject Taxes or Other Taxes had not
been imposed.

(d) Borrower agrees to indemnify Administrative Agent and each Lender for (i)
the full amount of Subject Taxes and Other Taxes (including any Subject Taxes or
Other Taxes imposed or asserted by any jurisdiction on amounts payable under
this Section, but excluding any interest and penalties incurred as a result of
the gross negligence or willful misconduct of Administrative Agent or any
Lender) paid by Administrative Agent and such Lender, (ii) amounts payable under
Section 3.15(c), other than interest and penalties incurred as a result of the
gross negligence or willful misconduct of Administrative Agent or any Lender,
and (iii) any liability (including additions to tax, penalties, interest and
expenses) arising therefrom or with respect thereto, in each case whether or not
such Subject Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Tribunal. Payment under this clause (d) shall be made within 30
days after the date Lender or Administrative Agent makes a demand therefor. If
Administrative Agent or that Lender subsequently receives a refund of the
Subject Taxes paid to it by Borrower, then the recipient shall promptly pay the
refund to Borrower.

(e) Each Lender agrees that, as promptly as practicable after it becomes aware
of the occurrence of an event or the existence of a condition which would
entitle it to exercise any rights under Section 3.15, it shall use commercially
reasonable efforts to make, fund or maintain the affected Loans of such Lender
through another Lending Office of such Lender if (i) as a result thereof the
additional moneys which would otherwise be required to be paid in respect of
such Loans of such Lender would be reduced or the increased cost which would
otherwise be required to be paid in respect of such Loans would be reduced and
(ii) the making, funding or maintaining of such Loans through such other Lending
Office would not otherwise materially adversely affect such Loans or such
Lender.

Illegality.

If any Lender determines that any Law has made it unlawful, or that any Tribunal
has asserted that it is unlawful, for any Lender or its applicable Lending
Office to make, maintain or fund LIBOR Loans, or to determine or charge interest
rates based upon LIBOR, then, on notice thereof by such Lender to Borrower
through Administrative Agent, any obligation of such Lender to make or continue
LIBOR Loans or to convert Base Rate Loans to LIBOR Loans shall be suspended
until such Lender notifies Administrative Agent and Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, Borrower shall, upon demand from such Lender (with a copy to
Administrative Agent), prepay or, if applicable, convert all LIBOR Loans of such
Lender to Base Rate Loans, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such LIBOR Loans to
such day, or immediately, if such Lender may not lawfully continue to maintain
such LIBOR Loans. Upon any such prepayment or conversion, Borrower shall also
pay accrued interest on the amount so prepaid or converted. Each Lender agrees
to designate a different Lending Office if such designation will avoid the need
for such notice and will not, in the good faith judgment of such Lender,
otherwise be materially disadvantageous to such Lender.

Funding Loss.

Upon demand of any Lender (with a copy to Administrative Agent) from time to
time, Borrower shall promptly compensate such Lender for and hold such Lender
harmless from any loss, cost or expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by Borrower (for a reason other than the failure of such Lender
to make a Loan) to prepay, borrow, continue or convert any Loan other than a
Base Rate Loan on the date or in the amount notified by Borrower;

(c) any assignment of a LIBOR Loan on a day other than the last day of the
Interest Period therefor as a result of a request by Borrower pursuant to
Section 14.18;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
Borrower shall also pay any customary administrative fees charged by such Lender
in connection with the foregoing.

For purposes of calculating amounts payable by Borrower to Lenders under this
Section 3.17, each Lender shall be deemed to have funded each LIBOR Loan made by
it at the LIBOR Rate for such Loan by a matching deposit or other borrowing in
the London interbank eurodollar market for a comparable amount and for a
comparable period, whether or not such LIBOR Loan was in fact so funded.

Matters Applicable to all Requests for Compensation.

(a) A certificate of Administrative Agent or any Lender claiming compensation
under any of Sections 3.13 through 3.17, and setting forth the additional amount
or amounts to be paid to it hereunder shall be conclusive in the absence of
manifest error. In determining such amount, Administrative Agent or such Lender
may use any reasonable averaging and attribution methods.

(b) Each Lender agrees that, as promptly as practicable after it becomes aware
of the occurrence of an event or the existence of a condition which would
entitle it to exercise any Rights under Sections 3.14 or 3.15, it shall use
commercially reasonable efforts to make, fund, or maintain the affected Loans of
such Lender through another Lending Office of such Lender if (a) as a result
thereof the additional moneys which would otherwise be required to be paid in
respect of such Loans of such Lender would be reduced or the increased cost
which would otherwise be required to be paid in respect of such Loans would be
reduced and (b) the making, funding or maintaining of such Loans through such
other Lending Office would not otherwise materially adversely affect such Loans
or such Lender.

(c) Upon any Lender's making a claim for compensation under Section 3.14 or
3.15, Borrower may replace such Lender in accordance with Section 14.18.

(d) All of Borrower's obligations under Sections 3.13 through 3.18 shall survive
termination of the Total Commitment and repayment of all other Obligation
hereunder.

FEES.

Treatment of Fees.

The fees described in this Section 4 (a) are not compensation for the use,
detention, or forbearance of money, (b) are in addition to, and not in lieu of,
interest and expenses otherwise described in this Agreement, (c) are payable in
accordance with Section 3.1(c), (d) are non-refundable, and (e) to the fullest
extent permitted by Law, bear interest, if not paid when due, at the Default
Rate.

Fee Letter.

Borrower shall pay to Arrangers, Administrative Agent, and Syndication Agent,
for their respective accounts or for the respective accounts of the Lenders, as
the case may be, fees in the amounts and at the times specified in the Fee
Letter. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

L/C Fees.

(a) L/C Fees. Borrower shall pay to Administrative Agent for the account of each
Revolver Lender in accordance with its Commitment Percentage of the Revolver
Facility (i) a fee for each commercial L/C equal to 1/8 of 1% per annum times
the actual daily maximum amount available to be drawn under each such L/C, and
(ii) a fee for each standby L/C equal to the Applicable Margin for LIBOR Loans
times the actual daily maximum amount available to be drawn under each such L/C.
Such fee for each L/C shall be due and payable quarterly in arrears on each
Quarterly Date, commencing with the first such date to occur after the issuance
of such L/C, and on the expiration date of such L/C. If there is any change in
the Applicable Margin during any quarter, the actual daily amount of each
standby L/C shall be computed and multiplied by the Applicable Margin separately
for each period during such quarter that such Applicable Margin was in effect.

(b) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuers.
Borrower shall pay directly to each L/C Issuer, for their respective accounts, a
fronting fee in the amounts and at the times specified in the Fee Letter. In
addition, Borrower shall pay directly to each L/C Issuer for its own account the
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of each such L/C Issuer relating to letters of
credit as from time to time in effect. Such fees and charges are due and payable
on demand and are nonrefundable.

(c) Calculation of L/C Fees. Each L/C (other than a fee payable upon the
issuance of the L/C) shall be calculated on the basis of a year of 360 days and
the actual number of days elapsed.

Revolver Commitment Fee.

Borrower shall pay to Administrative Agent for the account of each Revolver
Lender in accordance with its Pro Rata Part of the Revolver Facility, a
commitment fee equal to the Applicable Percentage times the daily amount by
which the Revolver Commitment exceeds the Revolver Commitment Usage. The
commitment fee shall accrue at all times from the Closing Date to the
Termination Date (for the Revolver Facility), including at any time during which
one or more of the conditions in Section 6 is not met, and shall be due and
payable quarterly in arrears on each Quarterly Date, commencing with the first
such date to occur after the Closing Date, and on the Termination Date for the
Revolver Facility. The commitment fee shall be calculated quarterly in arrears
on the basis of the actual days elapsed (including the first day but excluding
the last day) in a calendar year of 360 days, and if there is any change in the
Applicable Percentage during any quarter, the actual daily amount shall be
computed and multiplied by the Applicable Percentage separately for each period
during such quarter that such Applicable Percentage was in effect.

GUARANTY AND SECURITY.

Guaranty.

Full and complete payment of the Obligation under the Loan Papers shall be
guaranteed in accordance with a Guaranty executed by each Restricted Company
(other than (i) Borrower, (ii) any Restricted Subsidiary that is a Qualifying
Metro District, and (iii) any Subsidiary of a Restricted Subsidiary that is a
Qualifying Metro District).



Collateral
.



Full and complete payment of the Obligation under the Loan Papers shall be
secured by (a) all capital stock or other equity interests issued to a
Restricted Company by any Restricted Subsidiary (other than any Subsidiary of
any Restricted Subsidiary that is a Qualifying Metro District) organized under
the laws of the United States (or any state thereof), (b) 65% of all capital
stock or other equity interests issued to a Restricted Company organized under
the laws of the United States (or any state thereof) by any Restricted
Subsidiary organized under the laws of any country other than the United States,
(c) a pledge by Borrower of its membership interests in SSI, and (d) all Bond
Rights created in favor of or held by any L/C Issuer (as assigned to
Administrative Agent pursuant to Section 2.3(j)(iv) herein), including, without
limitation, any Rights thereunder pledged or assigned to such L/C Issuer as
security for payment of the "Bonds" defined therein (collectively, the
"Collateral").

Additional Collateral and Guaranties.

Administrative Agent may, without notice or demand and without affecting any
Person's obligations under the Loan Papers, from time to time (a) receive and
hold additional collateral from any Person for the payment of all or any part of
the Obligation and exchange, enforce or release all or any part of that
collateral (in accordance with Section 13.11), and (b) accept and hold any
endorsement or guaranty of payment of all or any part of the Obligation and
release any endorser or guarantor, or any Person who has given any other
security for the payment of all or any part of the Obligation, or any other
Person in any way obligated to pay all or any part of the Obligation (in
accordance with Section 13.11).

Additional Documents or Information.

Each Company will execute or cause to be executed, stock powers, control
agreements, and other writings in the form and content reasonably required by
Administrative Agent, and shall deliver (or grant Administrative Agent the
authority to file on behalf of each Company) financing statements requested by
Administrative Agent. Borrower shall pay all costs of (a) filing any financing,
continuation, amendment or terminations statements, or (b) other actions taken
by Administrative Agent relating to the Collateral, including, without
limitation, costs and expenses of any Lien search required by Administrative
Agent.

CONDITIONS PRECEDENT.

Initial Advance
.



Lenders will not be obligated to fund the initial Loans hereunder, and L/C
Issuer will not be obligated to issue the initial L/C hereunder, unless
Administrative Agent has received each of the items in clauses (a) through (j)
and the conditions in clauses (k) and (l) have been satisfied (other than each
item or condition, if any, listed on Schedule 6.1, which items or conditions are
hereby permitted to be delivered or satisfied after the Closing Date, but not
later than the respective dates for delivery or satisfaction specified on
Schedule 6.1):

an executed counterpart of this Agreement, sufficient in number for distribution
to Administrative Agent, each Lender, and Borrower;

With respect to any Lender requesting Notes pursuant to Section 3.1(a), each of
the Notes, payable to the order of each applicable Lender, as contemplated in
Section 3.1(a)

;



a Guaranty executed by each Restricted Company (other than Borrower, any
Restricted Company that is a Qualifying Metro District, and any Subsidiary of
any Restricted Subsidiary that is a Qualifying Metro District), or for any
Restricted Company which has previously executed a Guaranty, at Administrative
Agent's election, a consent or ratification by such Restricted Company of its
existing Guaranty;

a Pledge Agreement (or at Administrative Agent's election, a ratification
agreement) executed by the holder of the capital stock or other equity interests
of each Restricted Company, pledging that capital stock or those interests, and
a Pledge Agreement (or at Administrative Agent's election, a ratification
agreement) executed by Borrower in respect of its interest in SSI;

an Officers' Certificate for each Restricted Company, relating to articles of
incorporation or organization, bylaws, regulations, or operating agreements,
resolutions, and incumbency;

Certificates of Existence and Good Standing (Account Status) for each Restricted
Company from its state of organization and each other state where it does
business, each dated after May 1, 2003;

Legal opinions of Martha Dugan Rehm, General Counsel of VRI, and Cahill Gordon &
Reindel, special New York counsel to Borrower and the other Restricted
Subsidiaries, each in form and substance satisfactory to Administrative Agent;
one of the foregoing opinions shall include opinions confirming that (i) the
Debt incurred under this Agreement and the related Loan Papers (A) has been
incurred or entered into in compliance with the requirements of the Senior
Subordinated Debt Indentures, and (B) constitutes "Senior Debt" under the terms
of the Senior Subordinated Debt Indentures, and (ii) this Agreement constitutes
the "Credit Agreement" as such term is defined in the Senior Subordinated Debt
Indentures.

Borrower's audited consolidated and supplemental condensed consolidating
Financial Statements for 2002, and unaudited consolidated and supplemental
condensed consolidating Financial Statements for fiscal quarters ending October
31, 2002 and January 31, 2003;

a certificate signed by a Responsible Officer certifying (i) that the conditions
specified in Sections 6.2(c) and (d) have been satisfied, and (ii) that there
has been no event or circumstance since July 31, 2002 that has had or could be
reasonably expected to result in, either individually or in the aggregate, a
Material Adverse Event;

evidence that all insurance required to be maintained pursuant to the Loan
Papers has been obtained and is in effect;

payment of all fees payable on or prior to the Closing Date to Administrative
Agent, any other Agent-Related Person, or any Lender as provided for in
Section 4; and

unless waived by Administrative Agent, payment in full of all Attorney Costs of
Administrative Agent to the extent invoiced prior to or on the Closing Date,
plus such additional amounts of Attorney Costs as shall constitute
Administrative Agent's reasonable estimate of Attorney Costs incurred or to be
incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between Borrower and
Administrative Agent).

Each Advance.

The obligation of each Lender to honor any Loan Notice (other than a Loan Notice
requesting only a conversion of Loans to the other Type or a continuation of
LIBOR Loans) is subject to the following conditions precedent: (a)
Administrative Agent shall have timely received a Loan Notice or the applicable
L/C Issuer shall have timely received the applicable L/C Agreement; (b) the
applicable L/C Issuer shall have received any applicable L/C fee; (c) all of the
representations and warranties of the Companies in the Loan Papers are true and
correct in all material respects (unless they speak to a specific date or are
based on facts which have changed by transactions contemplated or permitted by
this Agreement); (d) no Material Adverse Event, Default or Potential Default
exists or would result from the proposed funding of such Loans or issuance of
L/Cs; and (e) the funding of the Loans or issuance of the L/Cs is permitted by
Law. Upon Administrative Agent's reasonable request, Borrower shall deliver to
Administrative Agent evidence substantiating any of the matters in the Loan
Papers that are necessary to enable Borrower to qualify for the Loans or L/Cs.
Each condition precedent in this Agreement is material to the transactions
contemplated by this Agreement, and time is of the essence with respect to each
condition precedent. Subject to the prior approval of Required Lenders or
Required Revolver Lenders, as the case may be, Lenders may fund any Loan, and
the applicable L/C Issuer may issue any L/C, without all conditions being
satisfied, but, to the extent permitted by Law, that funding and issuance shall
not be deemed to be a waiver of the requirement that each condition precedent be
satisfied as a prerequisite for any subsequent funding or issuance, unless
Required Lenders or Required Revolver Lenders, as applicable, specifically waive
each item in writing. Each Loan Notice (other than a Loan Notice requesting only
a conversion of Loans to the other Type or a continuation of LIBOR Loans) and
each L/C Agreement submitted by Borrower shall be deemed to be a representation
and warranty that the conditions specified in this Section 6.2 have been
satisfied on and as of the date of the applicable Loan or issuance of the
applicable L/C. Notwithstanding anything to the contrary set forth in this
Section 6.2, Lenders will not be obligated to honor any Loan Notice (including a
Loan Notice converting Base Rate Loans to LIBOR Loans or continuing LIBOR Loans)
if a Default or Potential Default exists or would result after giving effect to
the proposed funding, conversion, or continuation of such Loans or issuance of
L/Cs.

REPRESENTATIONS AND WARRANTIES.

Borrower (and each Guarantor by execution of a Guaranty) represents and warrants
to Administrative Agent and Lenders as set forth below; provided however, that
(x) representations and warranties of any such Guarantor shall be made solely as
to such Guarantor and its Subsidiaries; and (y) representations and warranties
applicable to any Company that is a Metro District shall be made by Borrower to
the best of its knowledge:

Regulation U.

No Company is engaged principally, or as one of its important activities, in the
business of extending credit for the purpose of purchasing or carrying any
"margin stock" within the meaning of Regulations T or U of the Board of
Governors of the Federal Reserve System, as amended. No part of the proceeds of
any Loan will be used, directly or indirectly, for a purpose which violates any
Law, including, without limitation, the provisions of Regulations T, U, or X (as
enacted by the Board of Governors of the Federal Reserve System, as amended).
Following the application of the proceeds of each Loan, each L/C Borrowing, or
each drawing under each L/C, not more than 25% of the value of the assets
(either of Borrower only or the Companies on a consolidated basis) subject to
the provisions of Section 9.5, Section 9.10 and Section 9.11 or subject to any
restriction contained in any agreement or instrument between Borrower and any
Lender or any Affiliate of any Lender relating to Debt and within the scope of
Section 11.8 will be margin stock.

Corporate Existence, Good Standing, Authority and Compliance.

Each Company is duly organized, validly existing and in good standing under the
Laws of the jurisdiction in which it is incorporated or organized as identified
on Schedule 7.2 (or any revised Schedule 7.2 delivered by Borrower to Lenders
evidencing changes permitted by Section 8.10, 9.10 or 9.11). Except where
failure is not a Material Adverse Event, each Restricted Company (a) is duly
qualified to transact business and is in good standing as a foreign corporation
or other entity in each jurisdiction where the nature and extent of its business
and properties require due qualification and good standing as identified on
Schedule 7.2 (or any such revised Schedule 7.2), and (b) possesses all requisite
authority, permits, licenses, consents, approvals and power to (i) own its
assets and conduct its business as is now being, or is contemplated by this
Agreement to be, conducted, and (ii) execute, deliver, and perform its
obligations under the Loan Papers to which it is party.

Subsidiaries.

VRI has no Subsidiaries, other than as disclosed on Schedule 7.2 (or on any
revised Schedule 7.2 delivered by Borrower to Lenders evidencing changes
permitted by Section 8.10, 9.10 or 9.11). All of the outstanding shares of
capital stock (or similar voting interests) of the Restricted Companies are duly
authorized, validly issued, fully paid and nonassessable. All of the outstanding
shares of capital stock of the Restricted Companies other than VRI are owned of
record and beneficially as set forth thereon, free and clear of any Liens,
restrictions, claims or Rights of another Person, other than Permitted Liens,
and are not subject to any warrant, option or other acquisition Right of any
Person or subject to any transfer restriction, other than restrictions imposed
by securities Laws and general corporate Laws.



Authorization and Contravention
.



The execution and delivery by, and enforcement against, each Restricted Company
of each Loan Paper or related document to which it is a party and the
performance by it of its obligations thereunder (a) are within its
organizational power, (b) have been duly authorized by all necessary action, (c)
require no action by or filing with any Tribunal (other than any action or
filing that has been taken or made on or before the date of this Agreement), (d)
do not violate any provision of its organizational documents, (e) do not violate
any provision of Law or any order of any Tribunal applicable to it, other than
violations that individually or collectively are not a Material Adverse Event,
(f) do not violate any Material Agreements to which it is a party, or (g) do not
result in the creation or imposition of any Lien on any asset of any Company.



Binding Effect
.



Upon execution and delivery by all parties thereto, each Loan Paper which is a
contract will constitute a legal and binding obligation of each Restricted
Company party thereto, enforceable against it in accordance with its terms,
except as enforceability may be limited by applicable Debtor Relief Laws and
general principles of equity.



Financial Statements; Fiscal Year
.



The Current Financials were prepared in accordance with GAAP and, together with
the notes thereto, present fairly, in all material respects, the consolidated
financial condition, results of operations, and cash flows of the Companies as
of, and for the portion of the fiscal year ending on, the date or dates thereof
(subject only to normal year-end adjustments), and show all material
indebtedness and other liabilities, direct or contingent, of the Companies as of
such date or dates, including liabilities for taxes, material commitments and
Debt. Since the date of the Current Financials, there has been no event or
circumstance, either individually or in the aggregate, that has resulted in or
could reasonably be expected to result in a Material Adverse Event. The fiscal
year of Borrower ends on July 31.

Litigation.

Except as disclosed on Schedule 7.7, (a) no Company (other than as a creditor or
claimant) is subject to, or aware of the threat of, any Litigation (i) that is
reasonably likely to be determined adversely to any Company and, if so adversely
determined, shall result in a Material Adverse Event, or (ii) that purports to
affect or pertain to this Agreement or any other Loan Paper, or any of the
transactions contemplated hereby, (b) no outstanding or unpaid judgments against
any Company exist, and (c) no Company is a party to, or bound by, any judicial
or administrative order, judgment, decree or consent decree relating to any past
or present practice, omission, activity or undertaking which constitutes a
Material Adverse Event.

Taxes.

All Tax returns of each Company required to be filed have been filed (or
extensions have been granted) before delinquency, other than returns for which
the failure to file is not a Material Adverse Event or, in any event, likely to
result in a Lien on the assets of the Companies securing any liability of the
Companies (individually or when aggregated with any liability of the Companies
contemplated elsewhere in this Section and in Sections 7.9 and Section 7.10
herein that is reasonably likely to be secured by Liens) in excess of the
Threshold Amount, and all Taxes shown as due and payable in such returns have
been paid before delinquency, other than Taxes for which the criteria for
Permitted Liens (as specified in clause (i) of the definition of "Permitted
Liens") have been satisfied, for which nonpayment is not a Material Adverse
Event or, in any event, likely to result in a Lien on the assets of the
Companies securing any liability of the Companies (individually or when
aggregated with any liability of the Companies contemplated elsewhere in this
Section and in Section 7.9 and Section 7.10 herein that reasonably likely to be
secured by Liens) in excess of the Threshold Amount, or which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided. There is no proposed tax assessment
against any Company that would, if made, result in a Material Adverse Event or,
in any event, result in a Lien on the assets of such Company or Companies
securing any liability (individually or when aggregated with any liability of
the Companies contemplated elsewhere in this Section and in Section 7.9 and
Section 7.10 herein that is reasonably likely to be secured by Liens) in excess
of the Threshold Amount.

Environmental Matters.

Except as disclosed on Schedule 7.9 and except for conditions, circumstances or
violations that are not, individually or in the aggregate, a Material Adverse
Event or, in any event, likely to result in a Lien on the assets of the
Companies securing liability of the Companies (individually or when aggregated
with any liability of the Companies contemplated elsewhere in this Section and
in Section 7.8 and Section 7.10 herein that is reasonably likely to be secured
by Liens) in excess of the Threshold Amount, no Company (a) knows of any
environmental condition or circumstance adversely affecting any Company's
properties or operations, (b) has, to its knowledge, received any written report
of any Company's violation of any Environmental Law, or (c) knows that any
Company is under any obligation imposed by a Tribunal to remedy any violation of
any Environmental Law. Except as disclosed on Schedule 7.9, each Company
believes that its properties and operations do not violate any Environmental
Law, other than violations that are not, individually or in the aggregate, a
Material Adverse Event or, in any event, likely to result in a Lien on the
assets of the Companies securing liability of the Companies (individually or
when aggregated with any liability of the Companies contemplated elsewhere in
this Section and in Section 7.8 and Section 7.10 herein that is reasonably
likely to be secured by Liens) in excess of the Threshold Amount. No facility of
any Company is used for, or to the knowledge of any Company has been used for,
treatment or disposal of any Hazardous Substance or storage of Hazardous
Substances, other than in material compliance with applicable Environmental
Laws.

Employee Plans.

Except where the occurrence or existence is not a Material Adverse Event or, in
any event, likely to result in a Lien on the assets of any Company or the
Companies securing liability of any Company or the Companies (individually or
when aggregated with any liability of the Companies contemplated elsewhere in
this Section and in Section 7.8 and Section 7.9 herein that is reasonably likely
to be secured by Liens) in excess of the Threshold Amount, (a) no Employee Plan
has incurred an "accumulated funding deficiency" (as defined in section 302 of
ERISA or section 412 of the Code), (b) no Company has incurred liability under
ERISA to the PBGC in connection with any Employee Plan (other than required
insurance premiums, all of which have been paid), (c) no Company has withdrawn
in whole or in part from participation in a Multiemployer Plan, (d) no Company
has engaged in any "prohibited transaction" (as defined in section 406 of ERISA
or section 4975 of the Code), and (e) no "reportable event" (as defined in
section 4043 of ERISA) has occurred with respect to an Employee Plan, excluding
events for which the notice requirement is waived under applicable PBGC
regulations.

Properties and Liens.

Each Company has good and marketable title in fee simple to, or a valid
leasehold interest in, all material property reflected on the Current Financials
(other than for property that is obsolete or that has been disposed of in the
ordinary course of business or as otherwise permitted by Section 9.10 or Section
9.11).

Except for Permitted Liens, no Lien exists on any property of any Company
(including, without limitation, the Forest Service Permits and the Water
Rights), and the execution, delivery, performance or observance of the Loan
Papers will not require or result in the creation of any Lien on any Company's
property.

As of the date hereof, the Forest Service Permits constitute all of the material
licenses, permits or leases from the U.S. held by the Companies for use in
connection with their respective skiing businesses.

Each of the Water Rights is, to the knowledge of the Companies, in full force
and effect and, to the knowledge of the Companies, there is no material default
or existing condition which with the giving of notice or the passage of time or
both would cause a material default under any Water Right that is material to
the operation of the Companies. Subject to the available supply and to the terms
and conditions of the applicable decrees, the Companies' Water Rights provide a
dependable, legal and physical snowmaking, irrigation and domestic water supply
for the operation of the Companies' businesses.

Each Closing Date Critical Asset owned by any Company is owned by a Wholly Owned
Restricted Subsidiary of Borrower (other than Closing Date Critical Assets owned
by Heavenly Valley).

Government Regulations.

No Company or Controlling Person (a) is a "holding company," or a "subsidiary
company" of a "holding company," or an "affiliate" of a "holding company" or of
a "subsidiary company" of a "holding company," within the meaning of the Public
Utility Holding Company Act of 1935, or (b) is or is required to be registered
as an "investment company" under the Investment Company Act of 1940.

Transactions with Affiliates.

Except as set forth in Schedule 7.13 and except for other transactions which do
not, in the aggregate, cost the Restricted Companies more than $2,000,000 in any
fiscal year, no Restricted Company is a party to any transaction with any
Affiliate (other than another Restricted Company), except upon fair and
reasonable terms not materially less favorable than it could obtain or could
become entitled to in an arm's-length transaction with a Person that was not its
Affiliate.

Debt.

No Company is an obligor on any Debt, other than Permitted Debt.

Material Agreements.

All Material Agreements to which any Restricted Company is a party are in full
force and effect, and no default or potential default (a) exists on the part of
any Restricted Company thereunder that is a Material Adverse Event or (b) would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Paper.

Labor Matters.

There are no binding agreements of any type with any labor union, labor
organization, collective bargaining unit or employee group to which any Company
is bound, other than Vail Summit Resorts' collective bargaining agreements with
the Breckenridge Professional Ski Patrol Association and Keystone Professional
Ski Patrol Association and agreements which may be entered into after the date
of this Agreement which do not constitute a Material Adverse Event. No actual or
threatened strikes, labor disputes, slow downs, walkouts, or other concerted
interruptions of operations by the employees of any Company that constitute a
Material Adverse Event exist. Hours worked by and payment made to employees of
the Companies have not been in violation of the Fair Labor Standards Act, as
amended, or any other applicable Law dealing with labor matters, other than any
violations, individually or collectively, that are not a Material Adverse Event.
All payments due from any Company for employee health and welfare insurance have
been paid or accrued as a liability on its books, other than any nonpayments
that are not, individually or collectively, a Material Adverse Event.

Solvency.

On the Closing Date and on each Loan Date, Borrower and each Guarantor is, and
after giving effect to the requested Loan will be, Solvent.

Intellectual Property.

Each Company owns (or otherwise holds rights to use) all material Intellectual
Property, licenses, permits, and trade names necessary to continue to conduct
its businesses as presently conducted by it and proposed to be conducted by it
immediately after the date of this Agreement. To its knowledge, each Company is
conducting its business without infringement or claim of infringement of any
license, patent, copyright, service mark, trademark, trade name, trade secret or
other intellectual property right of others, other than any infringements or
claims that, if successfully asserted against or determined adversely to any
Company, would not, individually or collectively, constitute a Material Adverse
Event, and to the best of each Company's knowledge, no slogan or other
advertising device, product, process, method, substance or part or other
material now employed, or now contemplated to be employed, by such Company
infringes upon any rights held by any other Person. To the knowledge of any
Company as of the date hereof, no infringement or claim of infringement by
others of any material Intellectual Property, license, permit, trade name, or
other intellectual property of any Company exists, other than claims which will
not result in a Material Adverse Event.

Full Disclosure.

Each material fact or condition relating to the Loan Papers or the financial
condition, business or property of any Company has been disclosed to
Administrative Agent. All reports, financial statements, certificates and other
information furnished by any Company to Administrative Agent in connection with
the Loan Papers on or before the date of this Agreement was, taken as a whole,
true and accurate in all material respects or based on reasonable estimates on
the date the information is stated or certified.

Insurance.

The properties of the Companies are insured with financially sound and reputable
insurance companies not Affiliates of the Companies, in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Companies operate.

Compliance with Laws.

Each Company is in compliance in all material respects with the requirements of
all Laws and all orders, writs, injunctions and decrees applicable to it or to
its properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Event.

Tax Shelter Regulations.

Borrower does not intend to treat the Loans and/or L/Cs (and related
transactions) as being a "reportable transaction" (within the meaning of
Treasury Regulation Section 1.6011-4). In the event Borrower determines to take
any action inconsistent with such intention, it will promptly notify
Administrative Agent thereof. If Borrower so notifies Administrative Agent,
Borrower acknowledges that one or more of Lenders may treat its Loans and/or its
interest in L/Cs as part of a transaction that is subject to Treasury Regulation
Section 301.6112-1, and such Lender or Lenders, as applicable, will maintain the
lists and other records required by such Treasury Regulation.

Senior Debt.

The Obligation represents, among other things, the restatement, renewal,
amendment, extension, and modification of the "Obligation" (as defined in the
Existing Agreement) and constitutes "Senior Debt" under the Senior Subordinated
Debt Indentures and other documents evidencing and relating to Subordinated
Debt.

AFFIRMATIVE COVENANTS.

So long as Lenders are committed to fund Loans and L/C Issuers are committed to
issue L/Cs under this Agreement, and thereafter until the Obligation is paid in
full, Borrower covenants and agrees as follows:

Items to be Furnished.

Borrower shall cause the following to be furnished to each Lender:

With respect to each fiscal year of the Companies, within 5 Business Days after
the date required to be filed with the Securities and Exchange Commission as
part of the Companies' periodic reporting, Financial Statements showing the
consolidated financial condition and results of operations of the Companies as
of, and for the year ended on, that last day, accompanied by: (A) the
unqualified opinion of a firm of nationally-recognized independent certified
public accountants, based on an audit using generally accepted auditing
standards, that the Financial Statements were prepared in accordance with GAAP
and present fairly, in all material respects, the consolidated financial
condition and results of operations of the Companies, (B) any management letter
prepared by the accounting firm delivered in connection with its audit, (C) a
certificate from the accounting firm to Administrative Agent indicating that
during its audit it obtained no knowledge of any Default or Potential Default,
or if it obtained knowledge, the nature and period of existence thereof, and (D)
a Compliance Certificate with respect to the Financial Statements.

With respect to each fiscal quarter of the Companies (other than the last fiscal
quarter of each fiscal year), within 5 Business Days after the date required to
be filed with the Securities and Exchange Commission as part of the Companies
periodic reportings, Financial Statements showing the consolidated financial
condition and results of operations of the Companies for such fiscal quarter and
for the period from the beginning of the current fiscal year to the last day of
such fiscal quarter, accompanied by a Compliance Certificate with respect to the
Financial Statements.

Promptly after receipt, a copy of each interim or special audit report,
management letter and recommendations issued by independent accountants with
respect to any Company or its financial records.

Promptly after Borrower has notified Administrative Agent of any intention by
Borrower to treat the Loans and/or L/Cs as being a "reportable transaction"
(within the meaning of Treasury Regulation Section 1.6011-4), a duly completed
copy of IRS Form 8886 or any successor form.

Notice, promptly after any Company knows or has reason to know, of (i) the
existence and status of any Litigation that, if determined adversely to any
Company, would be a Material Adverse Event, (ii) any change in any material fact
or circumstance represented or warranted by any Restricted Company in connection
with any Loan Paper, (iii) the receipt by any Company of notice of any violation
or alleged violation of any Environmental Law or ERISA (which individually or
collectively with other violations or allegations is reasonably likely to
constitute a Material Adverse Event), (iv) a Default or Potential Default,
specifying the nature thereof and what action the Restricted Companies have
taken, are taking, or propose to take, (v) any breach or nonperformance of, or
default under, a Material Agreement of a Restricted Company that is reasonably
likely to result in a Material Adverse Event, or (vi) any material change in
accounting policies or financial reporting practices by any Restricted Company.
Each notice pursuant to Section 8.1(e)(iv) shall describe with particularity any
and all provisions of this Agreement and any other Loan Paper that have been
breached.

Promptly after filing, copies of all material reports or filings filed by or on
behalf of any Company with any securities exchange or the Securities and
Exchange Commission (including, without limitation, copies of each Form 10-K,
Form 10-Q and Form S-8 filed by or on behalf of VRI with the Securities and
Exchange Commission within 15 days after filing).

Documents required to be delivered pursuant to Section 8.1(a) and (b) and
Section 8.1(f) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date such documents are received by
Administrative Agent; provided, that Borrower shall deliver paper copies of such
documents to Administrative Agent or any Lender that requests Borrower to
deliver such paper copies until a written request to cease delivering paper
copies is given by Administrative Agent or such Lender. Notwithstanding anything
contained herein, in every instance Borrower shall be required to provide paper
copies of the Compliance Certificates required by Section 8.1(a) and (b) to
Administrative Agent and each of the Lenders. Except for such Compliance
Certificates, Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by Borrower with any
such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

Subject to the confidentiality provisions set forth in Section 14.19, promptly
upon reasonable request by Administrative Agent or Required Lenders (through
Administrative Agent), information (not otherwise required to be furnished under
the Loan Papers) respecting the business affairs, assets and liabilities of the
Companies (including, but not limited to, seasonal operating statistics, annual
budgets, etc.) and opinions, certifications and documents in addition to those
mentioned in this Agreement.

With respect to the post-closing items set forth on Schedule 6.1, if any,
deliver, or cause to be delivered, to Administrative Agent, all agreements,
documents, instruments, or other items listed on Schedule 6.1 on or prior to the
date specified for delivery thereof on Schedule 6.1.

Use of Proceeds.

Borrower will use all of the proceeds of Loans, L/Cs, and L/C Borrowings for
working capital, to make advances and other investments permitted by Section
9.8, to make acquisitions permitted under Section 9.11, and for other general
corporate purposes and capital expenditures of the Companies. No part of the
proceeds of any L/C draft or drawing, any L/C Borrowing, or any Loan will be
used, directly or indirectly, for a purpose that violates any Law, including
without limitation, the provisions of Regulation U.

Books and Records.

Each Company will maintain books, records and accounts necessary to prepare
financial statements in accordance with GAAP and in material conformity with all
applicable requirements of any Tribunal having regulatory jurisdiction over such
Company.

Inspections.

Upon reasonable request, and subject to the confidentiality provisions set forth
in Section 14.19, each Company will allow Administrative Agent (or its
Representatives) to inspect any of its properties, to review reports, files and
other records and to make and take away copies, to conduct tests or
investigations, and to discuss any of its affairs, conditions and finances with
its other creditors, directors, officers, employees or representatives from time
to time, during reasonable business hours; provided that when a Default exists,
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of
Borrower at any time during normal business hours and with two (2) Business Days
advance notice. Any of the Lenders (or their Representatives) may accompany
Administrative Agent during such inspections.



Taxes
.



Each Restricted Company will promptly pay when due any and all Taxes, other than
Taxes which are being contested in good faith by lawful proceedings diligently
conducted, against which reserve or other provision required by GAAP has been
made; provided, however, that all such Taxes shall, in any event, be paid prior
to any levy for execution in respect of any Lien on any property of a Restricted
Company.

Payment of Obligations.

Each Company will pay (or renew and extend) all of its obligations at such times
and to such extent as may be necessary to prevent a Material Adverse Event
(except for obligations, other than Funded Debt, which are being contested in
good faith by appropriate proceedings); provided, that Borrower shall not and
shall not permit any other Company to repay advances from Apollo, other than as
provided in Section 9.9.



Maintenance of Existence, Assets, and Business.

Except as otherwise permitted by Section 9.11, each Company will (i) maintain
its organizational existence and good standing in its state of organization and
its authority to transact business in all other states where failure to maintain
its authority to transact business is a Material Adverse Event; (ii) maintain
all Water Rights, licenses, permits (including, without limitation, the Forest
Service Permits), and franchises necessary for its business where failure to
maintain is a Material Adverse Event; (iii) preserve or renew all of its
Intellectual Property, the non-preservation of which could reasonably be
expected to result in a Material Adverse Event; and (iv) keep all of its assets
that are useful in and necessary to its business in good working order and
condition (ordinary wear and tear excepted) and make all necessary repairs and
replacements.

Each Closing Date Critical Asset owned by any Company shall be owned by a Wholly
Owned Restricted Subsidiary of Borrower (other than Closing Date Critical Assets
owned by Heavenly Valley). Any Future Critical Asset acquired by any Company
shall be owned by a Restricted Subsidiary of Borrower, so long as (i) such
Restricted Subsidiary has provided a Guaranty and Pledge Agreement in accordance
with the provisions set forth in Sections 5.1, 5.2, or 8.10 herein, as the case
may be, (ii) the stock or other equity interests in such Restricted Subsidiary
owned by a Restricted Company have been pledged to Administrative Agent, for the
benefit of Lenders, pursuant to a Pledge Agreement, and (iii) such Restricted
Subsidiary has otherwise complied with the terms and provisions set forth in the
Loan Papers, including, without limitation, Section 9.16 herein.

No Restricted Company party to a Pledge Agreement will change its name in any
manner (except by registering additional trade names), unless such Restricted
Company shall have given Administrative Agent prior notice thereof. Borrower
shall promptly notify Administrative Agent of any change in name of any other
Company (except the registering of additional tradenames).

Insurance.

Each Company will maintain with financially sound, responsible, and reputable
insurance companies or associations (or, as to workers' compensation or similar
insurance, with an insurance fund or by self-insurance authorized by the
jurisdictions in which it operates) insurance concerning its properties and
businesses against casualties and contingencies and of types and in amounts (and
with co-insurance and deductibles) as is customary in the case of similar
businesses. At Administrative Agent's request, each Company will deliver to
Administrative Agent certificates of insurance for each policy of insurance and
evidence of payment of all premiums.

Environmental Laws.

Each Company will (a) conduct its business so as to comply in all material
respects with all applicable Environmental Laws and shall promptly take required
corrective action to remedy any non-compliance with any Environmental Law,
except where failure to comply or take action would not be a Material Adverse
Event, and (b) establish and maintain a management system designed to ensure
compliance with applicable Environmental Laws and minimize material financial
and other risks to each Company arising under applicable Environmental Laws or
as the result of environmentally related injuries to Persons or property, except
where failure to comply would not be a Material Adverse Event. Borrower shall
deliver reasonable evidence of compliance with the foregoing covenant to
Administrative Agent within 30 days after any written request from Required
Lenders, which request shall be made only if Required Lenders reasonably believe
that a failure to comply with the foregoing covenant would be a Material Adverse
Event.

Subsidiaries.

Subject to Section 9.8, the Companies may create or acquire additional
Subsidiaries (including Unrestricted Subsidiaries); provided that (a) each
Person (other than any Qualifying Metro District or any Subsidiary of a
Qualifying Metro District) that becomes a Restricted Subsidiary after the date
of this Agreement (whether as a result of an acquisition permitted under Section
9.11, creation, or otherwise) shall execute and deliver to Administrative Agent
a Guaranty within 30 days after becoming a Restricted Subsidiary, (b) each
Restricted Company that becomes the holder of the capital stock or equity
interest of each Person that becomes a Restricted Subsidiary (other than any
Subsidiary of a Restricted Subsidiary that is a Qualifying Metro District) after
the date of this Agreement (whether as a result of an acquisition permitted
under Section 9.11, creation, or otherwise) shall execute and deliver to
Administrative Agent a Pledge Agreement, together with any related Security
Documents reasonably required by Administrative Agent, pledging such capital
stock or equity interests within 30 days after such Person becomes a Subsidiary,
and (c) and Borrower shall deliver to Administrative Agent a revised Schedule
7.2 reflecting such new Subsidiary within 30 days after it becomes a Subsidiary.
Subject to Section 14.12(b)(v), Administrative Agent shall execute documentation
reasonably required to release any Restricted Subsidiary which is re-designated
by Borrower as an Unrestricted Subsidiary from its Guaranty.

NEGATIVE COVENANTS.

So long as Lenders are committed to fund Loans and L/C Issuers are committed to
issue L/Cs under this Agreement, and thereafter until the Obligation is paid in
full, Borrower covenants and agrees as follows:

Taxes
.



No Company shall use any portion of the proceeds of any Loan to pay the wages of
employees, unless a timely payment to or deposit with the U.S. of all amounts of
Tax required to be deducted and withheld with respect to such wages is also
made.

Payment of Obligations.

No Company shall voluntarily prepay principal of, or interest on, any Funded
Debt, other than the Obligation, if a Default or Potential Default exists (or
would result from such payment). No Company shall repay, repurchase, redeem or
defease Subordinated Debt without the prior written consent of Required Lenders.

Employee Plans.

Except where a Material Adverse Event would not result, no Company shall permit
any of the events or circumstances described in Section 7.10 to exist or occur.

Debt.

No Company shall create, incur or suffer to exist any Debt, other than Permitted
Debt.

Liens.

No Company shall (a) create, incur or suffer or permit to be created or incurred
or to exist any Lien upon any of its assets, other than Permitted Liens, or (b)
enter into or permit to exist any arrangement or agreement that directly or
indirectly prohibits any Company from creating or incurring any Lien, other than
(i) the Loan Papers, (ii) the documents executed in connection with the Vail
Bonds (and any documents relating to a refinancing of the Vail Bonds), (iii) the
Senior Subordinated Debt Indentures as in effect on the Closing Date (which do
not prohibit the creation or incurrence of Liens securing "Senior Debt" defined
therein), (iv) any other indenture that contains the same exception for liens
securing "Senior Debt" as the Senior Subordinated Debt Indentures, and (v)
leases or licenses that prohibit Liens on the leased or licensed property.



Transactions with Affiliates
.



Except for transactions which do not, in the aggregate, cost the Restricted
Companies more than $2,000,000 in any fiscal year, no Restricted Company shall
enter into or suffer to exist any transaction with any Affiliate (other than
another Restricted Company), or guaranty, obtain any letter of credit or similar
instrument in support of, or create, incur or suffer to exist any Lien upon any
of its assets as security for, any Debt or other obligation of any Affiliate
(other than Debts or other obligations of another Restricted Company) unless (a)
such transaction is an advance or equity contribution to an Unrestricted
Subsidiary permitted by Section 9.8(j), (b) such transaction is described in
Section 9.9 or on Schedule 7.13, (c) such transaction is an investment in
employee residences permitted by Section 9.8(m)(iii), or (d) such transaction is
upon fair and reasonable terms not materially less favorable than it could
obtain or could become entitled to in an arm's-length transaction with a Person
that was not its Affiliate.

Compliance with Laws and Documents.

No Company shall (a) violate the provisions of any Laws or rulings of any
Tribunal applicable to it or of any Material Agreement to which it is a party if
that violation alone, or when aggregated with all other violations, would be a
Material Adverse Event, (b) violate the provisions of its organizational
documents if such violation would cause a Material Adverse Event, or (c) repeal,
replace or amend any provision of its organizational documents if that action
would be a Material Adverse Event.

Loans, Advances and Investments.

Except as permitted by Section 9.9 or Section 9.11, no Restricted Company shall
make or suffer to exist any loan, advance, extension of credit or capital
contribution to, make any investment in, or purchase or commit to purchase any
stock or other securities or evidences of Debt of, or interests in, any other
Person, other than:

expense accounts for and other loans or advances to its directors, officers and
employees in the ordinary course of business in accordance with applicable Law;

marketable obligations issued or unconditionally guaranteed by the U.S. or
issued by any of its agencies and backed by the full faith and credit of the
U.S., in each case maturing within one year from the date of acquisition;

short-term investment grade domestic and eurodollar certificates of deposit or
time deposits that are fully insured by the Federal Deposit Insurance
Corporation or are issued by commercial banks organized under the Laws of the
U.S. or any of its states having combined capital, surplus, and undivided
profits of not less than $100,000,000 (as shown on its most recently published
statement of condition);

commercial paper and similar obligations rated "P-1" by Moody's or "A-1" by S&P;

readily marketable tax-free municipal bonds of a domestic issuer rated "A-2" or
better by Moody's or "A" or better by S&P, and maturing within one year from the
date of issuance;

mutual funds or money market accounts investing primarily in items described in
clauses (b) through (e) above;

demand deposit accounts maintained in the ordinary course of business;

current trade and customer accounts receivable that are for goods furnished or
services rendered in the ordinary course of business and that are payable in
accordance with customary trade terms;

Financial Hedges existing on the date hereof which have previously been approved
by Administrative Agent and other Financial Hedges entered into after the date
hereof under terms reasonably acceptable to Administrative Agent;

loans, advances, and investments of the Restricted Companies existing on the
Closing Date (i) in the Existing Metro Districts and in Keystone/IntraWest LLC,
which investments are identified on part (a) of Schedule 9.8, and (ii) in
Persons other than Restricted Companies, Existing Metro Districts, and Keystone
IntraWest LLC, which loans and investments are identified on part (b) of
Schedule 9.8;

loans, advances and investments in Restricted Companies (other than any such
loans, advances and investments in any Restricted Company that is a Metro
District or any Subsidiary of a Restricted Company that is a Metro District),
including, without limitation, investments in Persons that become Restricted
Subsidiaries upon transactions consummated in compliance with Section 9.11
herein;

subject to compliance with Sections 8.10 and 9.14, investments in any other
Person (including purchases of stock or other securities or evidence of Debt of,
assets of, or loans, advances, extensions of credit, or capital contributions to
such Person, but excluding capital appreciation and accrued interest); provided
that all such investments made pursuant to this clause (l) shall not in the
aggregate exceed, when aggregated with amounts set forth on part (b) of Schedule
9.8 that are outstanding at the time of determination, 15% of the Companies'
consolidated net worth at the time of determination; and

the following investments:

a capital contribution, in an amount not to exceed $650,000, in Boulder/Beaver
LLC;

workers compensation reserve account, established pursuant to a self-insurance
permit from the Department of Labor or comparable agency in any state in which
the Companies' businesses are located, invested exclusively in items described
in clauses (b) through (f) above; and

loans and contributions to employees for investments in employee residences as
part of such employees' compensation packages not to exceed $10,000,000 in the
aggregate.

Management Fees and Distributions.

Except as set forth on Schedule 9.9, no Company shall make any Distribution,
except as follows:

if no Default or Potential Default exists (or would result therefrom), the
Companies may pay management fees to Apollo of up to $500,000 (in cash and/or
services) in any fiscal year of the Companies;

VRI may make payments of approximately $100,000 accruing to certain option
holders;

any Company may make Distributions to a Restricted Company;

if VRI issues any Subordinated Debt which is subsequently converted to preferred
stock, VRI may, if no Default or Potential Default exists (or would result
therefrom), pay dividends on such stock at an annual rate which is less than or
equal to the annual rate of interest payable on such Subordinated Debt prior to
its conversion, so long as the terms on such preferred stock are no more
favorable to the holders of the preferred stock than the terms afforded to the
holders of the Subordinated Debt set forth in the indenture and other documents
evidencing or executed in connection with such Subordinated Debt; and

if no Default or Potential Default exists (or would result therefrom), VRI may
make other Distributions to its shareholders (in addition to those described in
clause (d) above), so long as all of such other Distributions made during any
four consecutive fiscal quarters of the Companies (including any dividends on
preferred stock which exceed the amount permitted under clause (d) above) do not
exceed 50% of the Restricted Companies' Net Income during such period.

Sale of Assets.

No Restricted Company may sell, assign, lease, transfer or otherwise dispose of
all or any material portion of the Critical Assets, if the ratio described in
Section 10.1 would, on a pro forma basis (taking the disposition into account),
increase as a result of such disposition.

Acquisitions, Mergers, and Dissolutions.

Except as provided in this Section 9.11 and subject to Sections 8.10 and 9.8, a
Restricted Company may not (i) acquire all or any substantial portion of the
capital stock (or other equity or voting interests) of any other Person, (ii)
acquire all or any substantial portion of the assets of any other Person, (iii)
merge or consolidate with any other Person, or (iv) liquidate, wind up or
dissolve (or suffer any liquidation or dissolution).

Any Restricted Subsidiary may (i) acquire all or any substantial portion of the
capital stock (or other equity or voting interests) issued by any other
Restricted Subsidiary, (ii) acquire all or any substantial portion of the assets
of any other Restricted Subsidiary, and (iii) merge or consolidate with any
other Restricted Subsidiary (and, in the case of such merger or consolidation
or, in the case of the conveyance or distribution of such assets, the
non-surviving or selling entity, as the case may be, may be liquidated, wound up
or dissolved), provided, that (1) if Borrower is a party to such merger or
consolidation, then Borrower must be the surviving entity, (2) if Borrower is
not a party to such merger or consolidation, and the surviving entity will own
Closing Date Critical Assets, then a Wholly Owned Restricted Subsidiary of
Borrower must be the surviving entity, (3) if Borrower is not a party to such
merger or consolidation, and the surviving entity will own Future Critical
Assets, then a Restricted Subsidiary of Borrower must be the surviving entity,
so long as the conditions for the ownership of Future Critical Assets by
Restricted Subsidiaries of Borrower set forth in Section 8.7(b) herein are
satisfied, and (4) if Borrower is not a party to such merger or consolidation,
and the surviving entity will not own Critical Assets, a Restricted Subsidiary
must be the surviving entity.

Subject to compliance with Section 8.10 herein, any Restricted Subsidiary may
(i) acquire all or any substantial portion of the capital stock (or other equity
or voting interests) issued by any other Person, (ii) acquire all or any
substantial portion of the assets of any other Person, or (iii) merge or
consolidate with any other Person (and, in the case of such merger or
consolidation, the non-surviving entity may be liquidated, wound up or
dissolved), so long as, with respect to any transaction contemplated by items
(i) through (iii) above:

(i) the Purchase Price for such transaction (A) when aggregated with the
Purchase Price of all other acquisitions or mergers consummated by the
Restricted Subsidiaries during the most-recent four fiscal quarters, does not
exceed $90,000,000, and (B) when aggregated with the Purchase Price of all other
acquisitions or mergers consummated by the Restricted Subsidiaries after the
Closing Date, does not exceed $250,000,000,

(ii) the ratio of Funded Debt on the closing date of the transaction to Adjusted
EBITDA for the most-recently-ended four fiscal quarters, after giving pro forma
effect to the transaction, is less than or equal to 4.50 to 1.00; for purposes
hereof, Adjusted EBITDA for any period shall include on a pro forma basis all
EBITDA for the Restricted Companies for such period relating to assets acquired
(including Restricted Subsidiaries formed or acquired) in accordance with this
Agreement during such period, but shall exclude on a pro forma basis all EBITDA
for the Restricted Companies for such period relating to any such assets
disposed of in accordance with this Agreement during such period;

(iii) such other Person is engaged in a business in which a Restricted Company
would be permitted to engage under Section 9.14, and is organized under the laws
of the United States or Canada,

(iv) in respect of any such transaction for which the sum of the Purchase Price
exceeds $25,000,000, at least 15 days before the transaction's closing date
Borrower delivers to Administrative Agent (A) a written description of the
transaction, including the funding sources, the Purchase Price, and calculations
demonstrating pro forma compliance with the terms and conditions of the Loan
Papers after giving effect to the transaction (including compliance with the
Companies' applicable financial covenants), and (B) a copy of the executed
purchase agreement or executed merger agreement relating to the transaction
(and, to the extent available, all schedules and exhibits thereto),

(v) with respect to a merger or consolidation, (1) if Borrower is a party to
such merger or consolidation, Borrower must be the surviving entity, (2) if
Borrower is not a party to such merger or consolidation, and the surviving
entity will own Closing Date Critical Assets, then a Wholly Owned Subsidiary of
Borrower must be the surviving entity, (3) if Borrower is not a party to such
merger or consolidation, and the surviving entity will own Future Critical
Assets, then a Restricted Subsidiary of Borrower must be the surviving entity,
so long as the conditions for the ownership of Future Critical Assets by
Restricted Subsidiaries of Borrower set forth in Section 8.7(b) herein are
satisfied, and (4) if Borrower is not a party to such merger or consolidation,
and the surviving entity will not own Critical Assets, then a Restricted
Subsidiary must be the surviving entity, so long as, to the extent such
surviving entity has not already done so, it shall concurrently with (and not
later than 30 days after) such merger or consolidation, execute and deliver to
Administrative Agent a Guaranty,

(vi) as of the closing of any such transaction, the transaction has been
approved and recommended by the board of directors of the Person to be acquired
or from which such business is to be acquired,

(vii) as of the closing of any transaction, after giving effect to such
acquisition or merger, the acquiring party is Solvent and the Companies, on a
consolidated basis, are Solvent, and

(viii) as of the closing of any transaction, no Default or Potential Default
exists or shall occur as a result of, and after giving effect to, such
transaction.

Assignment.

No Company shall assign or transfer any of its Rights or cause to be delegated
its duties or obligations under any of the Loan Papers.

Fiscal Year and Accounting Methods.

No Company shall change its fiscal year or its method of accounting (other than
immaterial changes in methods or as required by GAAP).

New Businesses.

No Restricted Company shall engage in any business, except the businesses in
which they are presently engaged and any other business reasonably related to
the Companies' current operations or the resort, leisure or ski business;
provided, however, that the foregoing shall not be construed to prohibit the
cessation by any Company of its business activities or the sale or transfer of
the business or assets of such Company to the extent not otherwise prohibited by
this Agreement.

Government Regulations.

No Company shall conduct its business in a way that it becomes regulated under
the Investment Company Act of 1940, as amended, or the Public Utility Holding
Company Act of 1935, as amended.

Burdensome Agreements.

No Company shall enter into, incur or permit to exist any agreement or other
arrangement (other than this Agreement or any other Loan Paper) that prohibits,
restricts or imposes any condition upon (a) the ability of any Restricted
Company to create, incur or permit to exist any Lien upon any of its property or
assets, or (b) the ability of any Restricted Company to pay dividends or other
Distributions with respect to any shares of its capital stock to Borrower or any
Guarantor, to otherwise transfer property or assets to Borrower or any
Guarantor, to make or repay loans or advances to Borrower or any other
Guarantor, or to Guarantee the Debt of Borrower; provided, that (i) the
foregoing clauses (a) and (b) shall not apply to restrictions and conditions (A)
imposed by Law, the Loan Papers, the Senior Subordinated Debt Indentures, or
other Subordinated Debt issued after the Closing Date, so long as (1) such
restrictions do not prevent, impede or impair (I) the creation of Liens and
Guarantees in favor of Lenders under the Loan Papers or (II) the satisfaction of
the obligations of Borrower and Guarantors under the Loan Papers, and (2)
Subordinated Debt (other than Subordinated Debt that contains terms and
provisions no more restrictive than the terms and provisions of the Senior
Subordinated Debt Indentures as of the Closing Date and provides that references
to this Agreement therein shall provide for the renewal, extension, amendment or
modification of this Agreement from time to time) issued after the Closing Date
contains terms and provisions acceptable to Administrative Agent, (B) contained
in agreements relating to the sale of a Subsidiary, so long as the sale of such
Subsidiary is permitted pursuant to this Agreement, and (C) contained in
agreements set forth on Schedule 9.16; and (ii) the foregoing clause (a) shall
not apply to customary provisions in leases and other agreements restricting the
assignment thereof.

Use of Proceeds.

Borrower shall not, and Borrower shall not permit any other Restricted Company
to, use any part of the proceeds of any Loan, directly or indirectly, for a
purpose which violates any Law, including, without limitation, the provisions of
Regulations T, U, and X (as enacted by the Board of Governors of the Federal
Reserve System, as amended).

FINANCIAL COVENANTS.

So long as Lenders are committed to fund Loans and L/C Issuers are committed to
issue L/Cs under this Agreement, and thereafter until the Obligation is paid and
performed in full (except for provisions under the Loan Papers expressly
intended to survive payment of the Obligation and termination of the Loan
Papers), Borrower covenants and agrees as follows to comply with each of the
following ratios. For purposes of determining each such ratio, Adjusted EBITDA
for any period shall include on a pro forma basis all EBITDA for the Restricted
Companies for such period relating to assets acquired (including Restricted
Subsidiaries formed or acquired) in accordance with this Agreement during such
period, but shall exclude on a pro forma basis all EBITDA for the Companies for
such period relating to any such assets disposed of in accordance with this
Agreement during such period.

Maximum Leverage Ratios.

Funded Debt to Adjusted EBITDA

. As calculated as of the last day of each fiscal quarter of the Restricted
Companies, the Restricted Companies shall not permit the ratio of (i) the unpaid
principal amount of Funded Debt existing as of such last day to (ii) Adjusted
EBITDA for the four fiscal quarters ending on such last day to exceed the
following:




As of the last day of each fiscal quarter ending January 31, April 30, and July
31 (other than July 31, 2003):



4.50 to 1.00

As of the last day of the fiscal quarter ending July 31, 2003:


4.75 to 1.00


As of the last day of each fiscal quarter ending October 31:



5.00 to 1.00

Senior Debt to Adjusted EBITDA

. As calculated as of the last day of each fiscal quarter of the Restricted
Companies, the Restricted Companies shall not permit the ratio of (i) the unpaid
amount of Senior Debt existing as of such last day to (ii) Adjusted EBITDA for
the four fiscal quarters ending on such last day to exceed the following:




As of the last day of each fiscal quarter ending January 31, April 30, and July
31:



3.25 to 1.00


As of the last day of each fiscal quarter ending October 31:



3.50 to 1.00

Minimum Fixed Charge Coverage Ratio.

As calculated as of the last day of each fiscal quarter of the Restricted
Companies, the Restricted Companies shall not permit the ratio of (a) Adjusted
EBITDA for the four fiscal quarters ending on such last day minus expense for
cash income Taxes paid minus Required Capital Expenditures, to (b) scheduled
principal and interest payments on the Obligation and on all other Funded Debt
plus Distributions (other than of stock) made by VRI, in each case in such four
fiscal quarters, to be less than 1.25:1.00.

Minimum Net Worth.

Shareholders' Equity may not at any time be less than an amount equal to the sum
of (a) 90% of the Shareholders Equity for the fiscal quarter ended January 31,
2003, plus (b) 75% of the Net Income of the Restricted Companies, if positive,
for the period from and including February 1, 2003, to and including July 31,
2003, plus (c) 75% of the Net Income of the Restricted Companies, if positive,
for each fiscal year completed after July 31, 2003, plus (d) 100% of any Net
Proceeds received by any Restricted Company (other than from another Company)
from the offering, issuance, or sale of equity securities of a Restricted
Company after January 31, 2003.

Interest Coverage Ratio.

As calculated as of the last day of each fiscal quarter of the Restricted
Companies, the Restricted Companies shall not permit the ratio of (a) Adjusted
EBITDA for the four fiscal quarters ending on such last day to (b) interest on
Funded Debt in such four fiscal quarters to be less than 2.50 to 1.00.

Capital Expenditures.

The Restricted Companies may not make or become legally obligated to make any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding (a) normal replacements and maintenance which are
properly charged to current operations, and (b) such expenditures relating to
real estate held for resale), except for capital expenditures in the ordinary
course of business not exceeding, in the aggregate for the Restricted Companies
during each fiscal year, an amount equal to 10% of the Total Assets as of the
last day of such fiscal year as reflected on the Companies' audited Financial
Statement for such fiscal year.

DEFAULT.

The term "Default" means the occurrence of any one or more of the following
events:

Payment of Obligation.

The failure or refusal of any Company to pay (a) any principal payment
contemplated by Sections 3.2(b) and 3.2(c) of this Agreement after such payment
becomes due and payable hereunder, (b) any principal payment (other than those
contemplated by Sections 3.2(b) and 3.2(c)) or interest payment contemplated to
be made hereunder within 3 Business Days after demand therefor by Administrative
Agent, (c) any amount contemplated to be paid hereunder in respect of fees,
costs, expenses or indemnities within 10 Business Days after demand therefor by
Administrative Agent and (d) any amount in respect of its reimbursement
obligations in connection with any drawing under an L/C (including, without
limitation, any L/C Borrowing) within 3 Business Days after demand therefor by
Administrative Agent.

Covenants.

The failure or refusal of any Company to punctually and properly perform,
observe, and comply with:

Any covenant, agreement or condition applicable to it contained in Sections 8.2,
9 (other than Sections 9.1, 9.3, 9.6 and 9.7) or 10; or

Any other covenant, agreement or condition applicable to it contained in any
Loan Paper (other than the covenants to pay the Obligation and the covenants in
clause (a) preceding), and failure or refusal continues for 30 days.

Debtor Relief.

Any Restricted Company (a) fails to pay its Debts generally as they become due,
(b) voluntarily seeks, consents to, or acquiesces in the benefit of any Debtor
Relief Law, (c) becomes a party to or is made the subject of any proceeding
provided for by any Debtor Relief Law that could suspend or otherwise adversely
affect the Rights of Administrative Agent or any Lender granted in the Loan
Papers (unless, if the proceeding is involuntary, the applicable petition is
dismissed within 60 days after its filing), or (d) becomes subject to an order
for relief granted under the Bankruptcy Reform Act of 1978, as amended from time
to time (other than as a creditor or claimant).

Judgments and Attachments.

Any Restricted Company fails, within 60 days after entry, to pay, bond or
otherwise discharge any judgment or order for the payment of money in excess of
$5,000,000 (individually or collectively) or any warrant of attachment,
sequestration or similar proceeding against any assets of any Restricted Company
having a value (individually or collectively) of $5,000,000, which is neither
(a) stayed on appeal nor (b) diligently contested in good faith by appropriate
proceedings and adequate reserves have been set aside on its books in accordance
with GAAP.

Government Action.

Any Tribunal condemns, seizes or otherwise appropriates, or takes custody or
control of all or any substantial portion of the Critical Assets.

Misrepresentation.

Any material representation or warranty made or deemed made by any Company in
connection with any Loan Paper at any time proves to have been materially
incorrect when made.

Ownership.

There shall occur a Change of Control Transaction.

Default Under Other Agreements.

Subject to Section 11.9 below,

(a) any Restricted Company fails to pay when due (after lapse of any applicable
grace period) any recourse Debt in excess (individually or collectively) of
$5,000,000; or (b) any default exists under any agreement to which any
Restricted Company is a party, the effect of which is to cause, or to permit any
Person (other than a Restricted Company) to cause, any recourse obligation in
excess (individually or collectively) of $5,000,000 to become due and payable by
any Restricted Company before its stated maturity, except to the extent such
obligation is declared to be due and payable as a result of the sale of any
asset to which it relates.

Subordinated Debt.

(a) (i) The occurrence of any "default," "event of default," or other breach
under or with respect to any Subordinated Debt, which "default," "event of
default," or other breach remains uncured (after lapse of any applicable cure
periods) on any date of determination; (ii) the trustee with respect to, or any
holder of, any Subordinated Debt shall effectively declare all or any portion of
such Debt or obligation thereunder due and payable prior to the stated maturity
thereof; or (iii) any obligations under the Subordinated Debt become due before
its stated maturity by acceleration of the maturity thereof.

(b) The payment directly or indirectly (including, without limitation, any
payment in respect of any sinking fund, defeasance, redemption, or payment of
any dividend or distribution) by any Company of any amount of any Subordinated
Debt in a manner or at a time during which such payment is not permitted under
the terms of the Loan Papers or under any instrument or document evidencing or
creating the Subordinated Debt, including, without limitation, any subordination
provisions set forth therein, or if an event shall occur, including, without
limitation, a "Change of Control" as defined in any agreement evidencing or
creating the Subordinated Debt, and (i) such event results in the ability of the
trustee or the holders of any such Debt or obligation to request or require (or
any Company shall automatically be so required) to redeem or repurchase such
Debt or obligation, or (ii) any Company shall initiate notice of redemption to
holders of the Subordinated Debt or obligation, in connection with a redemption
of any Debt or obligation arising under such agreements or instruments.

Validity and Enforceability of Loan Papers.

Except in accordance with its terms or as otherwise expressly permitted by this
Agreement, any Loan Paper at any time after its execution and delivery ceases to
be in full force and effect in any material respect or is declared to be null
and void or its validity or enforceability is contested by any Company party
thereto or any Company denies that it has any further liability or obligations
under any Loan Paper to which it is a party.

Employee Plans.

Except where the occurrence or existence is not a Material Adverse Event or, in
any event, likely to result in a Lien on the assets of any Company or the
Companies securing liability for any Company or the Companies (individually or
when aggregated with any liability of the Companies contemplated by Section 7.8
and Section 7.9 herein that is reasonably likely to be secured by Liens) in
excess of the Threshold Amount, (a) an Employee Plan incurs an "accumulated
funding deficiency" (as defined in section 302 of ERISA or section 412 of the
Code), (b) a Company incurs liability under ERISA to the PBGC in connection with
any Employee Plan (other than required insurance premiums paid when due), (c) a
Company withdraws in whole or in part from participation in a Multiemployer
Plan, (d) a Company engages in any "prohibited transaction" (as defined in
section 406 of ERISA or section 4975 of the Code), or (e) a "reportable event"
(as defined in section 4043 of ERISA) occurs with respect to an Employee Plan,
excluding events for which the notice requirement is waived under applicable
PBGC regulations.

RIGHTS AND REMEDIES.

Remedies Upon Default
.



If a Default exists under Section 11.3, the commitment to extend credit under
this Agreement automatically terminates, the entire unpaid balance of the
Obligation automatically becomes due and payable without any action of any kind
whatsoever, and Borrower must provide cash collateral in an amount equal to the
then-existing L/C Exposure.

If any Default exists, subject to the terms of Section 13.5, Administrative
Agent may (with the consent of, and must, upon the request of, Required
Lenders), do any one or more of the following: (i) if the maturity of the
Obligation has not already been accelerated under Section 12.1(a), declare the
entire unpaid balance of all or any part of the Obligation immediately due and
payable, whereupon it is due and payable; (ii) terminate the commitments of
Lenders to extend credit or to continue or convert any Loan under this
Agreement; (iii) reduce any claim to judgment; (iv) demand Borrower to provide
cash collateral in an amount equal to the L/C Exposure then existing; and (v)
exercise any and all other legal or equitable Rights afforded by the Loan
Papers, the Laws of the State of New York, or any other applicable jurisdiction.

Company Waivers.

To the extent permitted by Law, each Company waives presentment and demand for
payment, protest, notice of intention to accelerate, notice of acceleration and
notice of protest and nonpayment, and agrees that its liability with respect to
all or any part of the Obligation is not affected by any renewal or extension in
the time of payment of all or any part of the Obligation, by any indulgence, or
by any release or change in any security for the payment of all or any part of
the Obligation.

Performance by Administrative Agent.

If any covenant, duty or agreement of any Company is not performed in accordance
with the terms of the Loan Papers, Administrative Agent may, while a Default
exists, at its option (but subject to the approval of Required Lenders), perform
or attempt to perform that covenant, duty or agreement on behalf of that Company
(and any amount expended by Administrative Agent in its performance or attempted
performance is payable by the Companies, jointly and severally, to
Administrative Agent on demand, becomes part of the Obligation, and bears
interest at the Default Rate from the date of Administrative Agent's expenditure
until paid). However, Administrative Agent does not assume and shall never have,
except by its express written consent, any liability or responsibility for the
performance of any covenant, duty or agreement of any Company.

Not in Control.

None of the covenants or other provisions contained in any Loan Paper shall, or
shall be deemed to, give Administrative Agent or Lenders the Right to exercise
control over the assets (including, without limitation, real property), affairs,
or management of any Company; the power of Administrative Agent and Lenders is
limited to the Right to exercise the remedies provided in this Section 12.

Course of Dealing.

The acceptance by Administrative Agent or Lenders of any partial payment on the
Obligation shall not be deemed to be a waiver of any Default then existing. No
waiver by Administrative Agent, Required Lenders, Required Revolver Lenders or
Lenders of any Default shall be deemed to be a waiver of any other then-existing
or subsequent Default. No delay or omission by Administrative Agent, Required
Lenders, Required Revolver Lenders or Lenders in exercising any Right under the
Loan Papers will impair that Right or be construed as a waiver thereof or any
acquiescence therein, nor will any single or partial exercise of any Right
preclude other or further exercise thereof or the exercise of any other Right
under the Loan Papers or otherwise.

Cumulative Rights.

All Rights available to Administrative Agent, Required Lenders, and Lenders
under the Loan Papers are cumulative of and in addition to all other Rights
granted to Administrative Agent, Required Lenders, Required Revolver Lenders,
and Lenders at law or in equity, whether or not the Obligation is due and
payable and whether or not Administrative Agent, Required Lenders, Required
Revolver Lenders or Lenders have instituted any suit for collection,
foreclosure, or other action in connection with the Loan Papers.

Application of Proceeds.

Any and all proceeds ever received by Administrative Agent or Lenders from the
exercise of any Rights pertaining to the Obligation shall be applied to the
Obligation according to Section 3.10.

Diminution in Value of Collateral.

Neither Administrative Agent nor any Lender has any liability or responsibility
whatsoever for any diminution in or loss of value of any Collateral or other
collateral ever securing payment or performance of all or any part of the
Obligation (other than diminution in or loss of value caused by its gross
negligence or willful misconduct).

Certain Proceedings.

The Companies will promptly execute and deliver, or cause the execution and
delivery of, all applications, certificates, instruments, registration
statements and all other documents and papers Administrative Agent, Required
Lenders, or Required Revolver Lenders reasonably request in connection with the
obtaining of any consent, approval, registration, qualification, permit, license
or authorization of any Tribunal or other Person necessary or appropriate for
the effective exercise of any Rights under the Loan Papers. Because Borrower
agrees that Administrative Agent's, Required Lenders' and Required Revolver
Lenders' remedies at Law for failure of the Companies to comply with the
provisions of this paragraph would be inadequate and that failure would not be
adequately compensable in damages, Borrower agrees that the covenants of this
paragraph may be specifically enforced.

ADMINISTRATIVE AGENT.

Appointment and Authorization of Administrative Agent.



Each Lender hereby irrevocably appoints, designates and authorizes
Administrative Agent to take such action on its behalf under the provisions of
this Agreement and each other Loan Paper and to exercise such powers and perform
such duties as are expressly delegated to it by the terms of this Agreement or
any other Loan Paper, together with such powers as are reasonably incidental
thereto. Notwithstanding any provision to the contrary contained elsewhere
herein or in any other Loan Paper, Administrative Agent shall not have any
duties or responsibilities, except those expressly set forth herein, nor shall
Administrative Agent have or be deemed to have any fiduciary relationship with
any Lender or participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Paper or otherwise exist against Administrative
Agent. Without limiting the generality of the foregoing sentence, the use of the
term "agent" herein and in the other Loan Papers with reference to
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.

The L/C Issuer shall act on behalf of Lenders with respect to any L/Cs issued by
it and the documents associated therewith, and each such L/C Issuer shall have
all of the benefits and immunities (i) provided to Administrative Agent in this
Section 13 with respect to any acts taken or omissions suffered by such L/C
Issuer in connection with L/Cs issued by it or proposed to be issued by it and
the applications and agreements for L/Cs pertaining to such L/Cs as fully as if
the term "Administrative Agent" as used in this Section 13 and in the definition
of "Agent-Related Person" included such L/C Issuer with respect to such acts or
omissions, and (ii) as additionally provided herein with respect to such L/C
Issuer.

Delegation of Duties.

Administrative Agent may execute any of its duties under this Agreement or any
other Loan Paper by or through agents, employees or attorneys-in-fact and shall
be entitled to advice of counsel and other consultants or experts concerning all
matters pertaining to such duties. Administrative Agent shall not be responsible
for the negligence or misconduct of any agent or attorney-in-fact that it
selects in the absence of gross negligence or willful misconduct.

Liability of Administrative Agent.

No Agent-Related Person shall (i) be liable for any action taken or omitted to
be taken by any of them under or in connection with this Agreement or any other
Loan Paper or the transactions contemplated hereby (except for its own gross
negligence or willful misconduct in connection with its duties expressly set
forth herein), or (ii) be responsible in any manner to any Lender or participant
for any recital, statement, representation or warranty made by any Restricted
Company or any officer thereof, contained herein or in any other Loan Paper, or
in any certificate, report, statement or other document referred to or provided
for in, or received by Administrative Agent under or in connection with, this
Agreement or any other Loan Paper, or the validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Paper, or for
any failure of any Restricted Company or any other party to any Loan Paper to
perform its obligations hereunder or thereunder. No Agent-Related Person shall
be under any obligation to any Lender or participant to ascertain or to inquire
as to the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Loan Paper, or to inspect the
properties, books or records of any Restricted Company or any Affiliate thereof.

(b) Unless indemnified to its satisfaction, Administrative Agent may not be
compelled to do any act under the Loan Papers or to take any action toward the
execution or enforcement of the powers thereby created or to prosecute or defend
any suit in respect of the Loan Papers. If Administrative Agent requests
instructions from Lenders, Required Lenders, or Required Revolver Lenders, as
the case may be, with respect to any act or action in connection with any Loan
Paper, Administrative Agent is entitled to refrain (without incurring any
liability to any Person by so refraining) from that act or action unless and
until it has received instructions. In no event, however, may Administrative
Agent or any Agent-Related Person be required to take any action that it or they
determine could incur for it or them criminal or onerous civil liability or that
is contrary to any Loan Paper or applicable Law. Without limiting the generality
of the foregoing, no Lender has any right of action against Administrative Agent
as a result of Administrative Agent's acting or refraining from acting under
this Agreement in accordance with instructions of Required Lenders or Required
Revolver Lenders, as the case may be (or of all Lenders, if instructions from
all Lenders is specifically required by the terms of the Loan Papers).

Reliance by Administrative Agent.

Administrative Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, communication, signature, resolution, representation,
notice, consent, certificate, affidavit, letter, telegram, facsimile, telex or
telephone message, electronic mail message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to any Restricted Company), independent
accountants and other experts selected by Administrative Agent. Administrative
Agent shall be fully justified in failing or refusing to take any action under
any Loan Paper unless it shall first receive such advice or concurrence of the
Required Lenders or Required Revolver Lenders, as the case may be, as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by Lenders against any and all liability and expense which may be
incurred by it by reason of taking or continuing to take any such action.
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Loan Paper in
accordance with a request or consent of the Required Lenders or Required
Revolver Lenders (or such greater number of Lenders as may be expressly required
hereby in any instance) and such request and any action taken or failure to act
pursuant thereto shall be binding upon all Lenders.

For purposes of determining compliance with the conditions specified in Section
6.1, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

Notice of Default.

Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Potential Default, except with respect to defaults
in the payment of principal, interest and fees required to be paid to
Administrative Agent for the account of Lenders, unless Administrative Agent
shall have received written notice from a Lender or Borrower referring to this
Agreement, describing such Default and stating that such notice is a "notice of
default." Administrative Agent will notify Lenders of its receipt of any such
notice. Subject to Section 13.3(b), Administrative Agent shall take such action
with respect to such Default as may be directed by the Required Lenders in
accordance with Section 12; provided however, that unless and until
Administrative Agent has received any such direction, Administrative Agent may
(but shall not be obligated to) take such action, or refrain from taking such
action, with respect to such Default or Potential Default as it shall deem
advisable or in the best interest of Lenders.

Credit Decision; Disclosure of Information by Administrative Agent.

Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by Administrative Agent
hereafter taken, including any consent to and acceptance of any assignment or
review of the affairs of any Restricted Company or any Affiliate thereof, shall
be deemed to constitute any representation or warranty by any Agent-Related
Person to any Lender as to any matter, including whether Agent-Related Persons
have disclosed material information in their possession. Each Lender represents
to Administrative Agent that it has, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Restricted Companies, and all applicable bank or other
regulatory Laws relating to the transactions contemplated hereby, and made its
own decision to enter into this Agreement and to extend credit to Borrower
hereunder. Each Lender also represents that it will, independently and without
reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Papers, and to make such investigations as it
deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of Borrower. Except
for notices, reports and other documents expressly required to be furnished to
Lenders by Administrative Agent herein, Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any of the Restricted Companies or
any of their respective Affiliates which may come into the possession of any
Agent-Related Person.

Indemnification of Administrative Agent.

Whether or not the transactions contemplated hereby are consummated, Lenders
shall indemnify upon demand each Agent-Related Person (to the extent not
reimbursed by or on behalf of any Restricted Company and without limiting the
obligation of any Restricted Company to do so), pro rata, and hold harmless each
Agent-Related Person from and against any and all Indemnified Liabilities
incurred by it; provided however, that no Lender shall be liable for the payment
to any Agent-Related Person of any portion of such Indemnified Liabilities to
the extent determined in a final, nonappealable judgment by a court of competent
jurisdiction to have resulted from such Agent-Related Person's own gross
negligence or willful misconduct; provided however, that no action taken in
accordance with the directions of the Required Lenders or Required Revolver
Lenders, shall be deemed to constitute gross negligence or willful misconduct
for purposes of this section. Without limitation of the foregoing, each Lender
shall reimburse Administrative Agent upon demand for its ratable share of any
costs or out-of-pocket expenses (including Attorney Costs) incurred by
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Paper, or any
document contemplated by or referred to herein, to the extent that
Administrative Agent is not reimbursed for such expenses by or on behalf of
Borrower. The undertaking in this section shall survive termination of the Total
Commitments, the payment of all other Obligation and the resignation of
Administrative Agent.

Administrative Agent in its Individual Capacity.

Bank of America and its Affiliates may make loans to, issue L/Cs for the account
of, accept deposits from, acquire equity interests in and generally engage in
any kind of banking, trust, financial advisory, underwriting or other business
with each of the Restricted Companies and their respective Affiliates as though
Bank of America were not Administrative Agent or an L/C Issuer hereunder and
without notice to or consent of Lenders. Lenders acknowledge that, pursuant to
such activities, Bank of America or its Affiliates may receive information
regarding any Restricted Company or its Affiliates (including information that
may be subject to confidentiality obligations in favor of such Restricted
Company or such Affiliate) and acknowledge that Administrative Agent shall be
under no obligation to provide such information to them. With respect to its
Loans, Bank of America shall have the same rights and powers under this
Agreement as any other Lender and may exercise such rights and powers as though
it were not Administrative Agent or an L/C Issuer, and the terms "Lender" and
"Lenders" include Bank of America in its individual capacity.

Successor Administrative Agent.

Administrative Agent may resign as Administrative Agent upon 30 days' notice to
Lenders; provided, that any such resignation by Bank of America shall also
constitute its resignation as an L/C Issuer. If Administrative Agent resigns
under this Agreement, the Required Lenders shall appoint from among Lenders a
successor administrative agent for Lenders, which successor administrative agent
shall be consented to by Borrower at all times other than during the existence
of a Default (which consent of Borrower shall not be unreasonably withheld or
delayed). If no successor administrative agent is appointed prior to the
effective date of the resignation of Administrative Agent, Administrative Agent
may appoint, after consulting with Lenders and Borrower, a successor
administrative agent from among Lenders. Upon the acceptance of its appointment
as successor administrative agent hereunder, the Person acting as such successor
administrative agent shall succeed to all the rights, powers and duties of the
retiring Administrative Agent, and as an L/C Issuer, and the respective terms
"Administrative Agent" and "L/C Issuer" shall mean such successor administrative
agent and letter of credit issuer (or any other L/C Issuer), respectively, and
the retiring Administrative Agent's appointment, powers and duties as
Administrative Agent shall be terminated and the retiring L/C Issuer's rights,
powers and duties as such shall be terminated, without any other or further act
or deed on the part of such retiring L/C Issuer or any other Lender, other than
the obligation of the successor L/C Issuer to issue L/Cs in substitution for the
L/Cs, if any, outstanding at the time of such succession or to make other
arrangements satisfactory to the retiring L/C Issuer to effectively assume the
obligations of the retiring L/C Issuer with respect to such L/Cs. After any
retiring Administrative Agent's resignation hereunder as Administrative Agent,
the provisions of this Section 13 and Sections 8.7 and 14.6 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement. If no successor administrative agent
has accepted appointment as Administrative Agent by the date which is 30 days
following a retiring Administrative Agent's notice of resignation, the retiring
Administrative Agent's resignation shall nevertheless thereupon become effective
and Lenders shall perform all of the duties of Administrative Agent hereunder
until such time, if any, as the Required Lenders appoint a successor agent as
provided for above.



Administrative Agent May File Proofs of Claim
.



In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Restricted Company, Administrative Agent
(irrespective of whether the principal of any Loan or L/C Exposure shall then be
due and payable as herein expressed or by declaration or otherwise and
irrespective of whether Administrative Agent shall have made any demand on
Borrower) shall be entitled and empowered, by intervention in such proceeding or
otherwise;

to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Exposure and all other Obligation
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of Lenders and Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of Lenders and Administrative Agent and their respective agents and
counsel and all other amounts due Lenders, Administrative Agent and L/C Issuers,
as applicable, under Sections 2.3(c), 4.3 and 8.7) allowed in such judicial
proceeding; and

to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Administrative Agent and, in the event that
Administrative Agent shall consent to the making of such payments directly to
Lenders, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Administrative Agent and
its agents and counsel, and any other amounts due Administrative Agent under
Sections 4.3 and 8.7.

Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligation
or the rights of any Lender or to authorize Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.

Collateral and Guaranty Matters.

Upon the occurrence and continuance of a Default, Lenders agree to promptly
confer in order that Required Lenders, Required Revolver Lenders or Lenders, as
the case may be, may agree upon a course of action for the enforcement of the
Rights of Lenders; and Administrative Agent shall be entitled to refrain from
taking any action (without incurring any liability to any Person for so
refraining) unless and until Administrative Agent shall have received
instructions from Required Lenders or Required Revolver Lenders, as the case may
be. All Rights of action under the Loan Papers and all Rights to the Collateral,
if any, hereunder may be enforced by Administrative Agent and any suit or
proceeding instituted by Administrative Agent in furtherance of such enforcement
shall be brought in its name as Administrative Agent without the necessity of
joining as plaintiffs or defendants any other Lender, and the recovery of any
judgment shall be for the benefit of Lenders subject to the expenses of
Administrative Agent. In actions with respect to any property of any Restricted
Company, Administrative Agent is acting for the ratable benefit of each Lender.
Any and all agreements to subordinate (whether made heretofore or hereafter)
other indebtedness or obligations of any Restricted Company to the Obligation
shall be construed as being for the ratable benefit of each Lender.

Each Lender authorizes and directs Administrative Agent to enter into the
Security Documents for the benefit of the Lenders. Except to the extent
unanimity is required hereunder, (i) each Lender agrees that any action taken by
Required Lenders in accordance with the provisions of the Loan Papers, and the
exercise by Required Lenders of the powers set forth herein or therein, together
with such other powers as are reasonably incidental thereto, shall be authorized
and binding upon all Lenders, and (ii) each Revolver Lender agrees that any
action taken by Required Revolver Lenders in accordance with the provisions of
the Loan Papers, and the exercise by Required Revolver Lenders of the powers set
forth herein or therein, together with such other powers as are reasonably
incidental thereto, shall be authorized and binding upon all Revolver Lenders.

Administrative Agent is hereby authorized on behalf of all Lenders, without the
necessity of any notice to or further consent from any Lender, from time to time
to take any action with respect to any Collateral or Security Documents which
may be necessary to perfect and maintain perfected the Liens upon the Collateral
granted pursuant to the Security Documents.

Administrative Agent shall have no obligation whatsoever to any Lender or to any
other Person to assure that the Collateral exists or is owned by any Loan Party
or is cared for, protected, or insured or has been encumbered or that the Liens
granted to Administrative Agent herein or pursuant hereto have been properly or
sufficiently or lawfully created, perfected, protected, or enforced, or are
entitled to any particular priority, or to exercise at all or in any particular
manner or under any duty of care, disclosure, or fidelity, or to continue
exercising, any of the Rights granted or available to Administrative Agent in
this Section 13.11 or in any of the Security Documents; it being understood and
agreed that in respect of the Collateral, or any act, omission, or event related
thereto, Administrative Agent may act in any manner it may deem appropriate, in
its sole discretion, given Administrative Agent's own interest in the Collateral
as one of the Lenders and that Administrative Agent shall have no duty or
liability whatsoever to any Lender, other than to act without gross negligence
or willful misconduct.

Lenders irrevocably authorize Administrative Agent (or in the case of Bond
Rights, the applicable L/C Issuer), at its option and in its discretion, (i) to
release any Lien on any property granted to or held by Administrative Agent
under any Loan Paper (A) upon termination of the Total Commitments and payment
in full of all Obligation (other than contingent indemnification obligations)
and the expiration or termination of all L/Cs, (B) constituting property being
sold or disposed of as permitted under Section 9.10, if Administrative Agent
determines that the property being sold or disposed is being sold or disposed in
accordance with the requirements and limitations of Section 9.10 and
Administrative Agent concurrently receives all mandatory prepayments with
respect thereto, if any, or (C) if approved, authorized or ratified in writing
by Required Lenders, subject to Section 14.12, unless such Liens are held under
any Bond Document; (ii) to release (or authorize the release by the applicable
L/C Issuer of) any Collateral held by Administrative Agent (or such L/C Issuer)
under or pursuant to any Bond Document upon the reimbursement of any Bond
Purchase Drawing in accordance with Section 2.3(j) herein; and (iii) to release
any Restricted Company from its Guaranty (A) upon full payment of the
Obligation, (B) as permitted under Section 8.10, (C) in connection with the sale
of disposition of the stock (or other equity interest) issued by such Restricted
Company permitted under Section 9.10, if Administrative Agent determines that
the disposition or sale is in accordance with the requirements and limitations
of Section 9.10 and Administrative Agent concurrently receives all mandatory
prepayments with respect thereto, if any, or (D) if approved, authorized or
ratified in writing by Required Lenders, subject to Section 14.12. Upon request
by Administrative Agent at any time, the Required Lenders will confirm in
writing Administrative Agent's authority to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 13.11.

In furtherance of the authorizations set forth in this Section 13.11, each
Lender and each L/C Issuer hereby irrevocably appoints Administrative Agent its
attorney-in-fact, with full power of substitution, for and on behalf of and in
the name of each such Lender and each such L/C Issuer, (i) to enter into
Security Documents (including, without limitation, any appointments of
substitute trustees under any Security Document), (ii) to take action with
respect to the Collateral and Security Documents to perfect, maintain, and
preserve Lenders' and each L/C Issuer's Liens, as applicable, and (iii) to
execute instruments of release or to take other action necessary to release
Liens upon any Collateral to the extent authorized in clause (e) hereof. This
power of attorney shall be liberally, not restrictively, construed so as to give
the greatest latitude to Administrative Agent's power, as attorney, relative to
the Collateral matters described in this Section 13.11. The powers and
authorities herein conferred on Administrative Agent may be exercised by
Administrative Agent through any Person who, at the time of the execution of a
particular instrument, is an officer of Administrative Agent. The power of
attorney conferred by this Section 13.11(f) is granted for valuable
consideration and is coupled with an interest and is irrevocable so long as the
Obligation, or any part thereof, shall remain unpaid, Lenders are obligated to
make any Loans, or L/C Issuers are obligated to issue L/Cs, under the Loan
Papers.

Financial Hedges.

To the extent any Lender or any Affiliate of a Lender issues a Financial Hedge
in accordance with the requirements of the Loan Papers and accepts the benefits
of the Liens in the Collateral arising pursuant to the Security Documents, such
Lender (for itself and on behalf of any such Affiliates) agrees (a) to appoint
Administrative Agent, as its nominee and agent, to act for and on behalf of such
Lender or Affiliate thereof in connection with the Security Documents and (b) to
be bound by the terms of this Section 13; whereupon all references to "Lender"
in this Section 13 and in the Security Documents shall include, on any date of
determination, any Lender or Affiliate of a Lender that is party to a
then-effective Financial Hedge which complies with the requirements of the Loan
Papers. Additionally, if the Obligation owed to any Lender or Affiliate of a
Lender consists solely of Debt arising under a Financial Hedge (such Lender or
Affiliate being referred to in this Section 13.12 as an "Issuing Lender"), then
such Issuing Lender (by accepting the benefits of any Security Documents)
acknowledges and agrees that pursuant to the Loan Papers and without notice to
or consent of such Issuing Lender: (w) Liens in the Collateral may be released
in whole or in part; (x) all Guaranties may be released; (y) any Security
Document may be amended, modified, supplemented, or restated; and (z) all or any
part of the Collateral may be permitted to secure other Debt.

Bond L/Cs and Bond Documents.

In addition to the authorizations set forth in Section 13.11, each Lender and
each L/C Issuer hereby authorizes Administrative Agent or the applicable L/C
Issuer, as the case may be, to execute and deliver all certificates, documents,
agreements, and instruments required to be delivered after the Closing Date
pursuant to or in connection with any Bond L/C and Bond Documents executed in
connection therewith (including, without limitation, any Additional Bond L/Cs
and Additional Bond Documents), and to take such actions as Administrative Agent
or such L/C Issuer, as the case may be, deems necessary in connection therewith.
This authorization shall be liberally, not restrictively, construed so as to
give the greatest latitude to Administrative Agent's or L/C Issuer's authority,
as the case may be, relative to the Bonds, Bond L/Cs and Bond Documents. The
powers and authorities herein conferred on Administrative Agent and the
applicable L/C Issuer may be exercised by Administrative Agent or such L/C
Issuer, as the case may be, through any Person who, at the time of the execution
of a particular instrument, is an officer of Administrative Agent or such L/C
Issuer, as applicable.

Other Agents; Arrangers and Managers.

None of the Lenders or other Persons identified on the facing page or signature
pages of this Agreement as a "syndication agent," "documentation agent,"
"co-agent," "joint book manager," "lead manager," "arranger," "lead arranger" or
"joint lead arranger" shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than, in the case of such
Lenders, those applicable to all Lenders as such. Without limiting the
foregoing, none of the Lenders or other Persons so identified shall have or be
deemed to have any fiduciary relationship with any Lender. Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders or
other Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.

Limitation of Liability.

No Lender or any Participant will incur any liability to any other Lender or
Participant, except for acts or omissions in bad faith, and neither
Administrative Agent nor any Lender or Participant will incur any liability to
any other Person for any act or omission of any other Lender or any Participant.

MISCELLANEOUS.

Headings
.



The headings, captions and arrangements used in any of the Loan Papers are,
unless specified otherwise, for convenience only and shall not be deemed to
limit, amplify or modify the terms of the Loan Papers, nor affect the meaning
thereof.

Nonbusiness Days; Time.

Any payment or action that is due under any Loan Paper on a non-Business Day may
be delayed until the next-succeeding Business Day (but interest shall continue
to accrue on any applicable payment until payment is in fact made) unless the
payment concerns a LIBOR Loan, in which case if the next-succeeding Business Day
is in the next calendar month, then such payment shall be made on the
next-preceding Business Day.

Notices and Other Communications; Facsimile Copies.

Unless otherwise expressly provided herein, all notices and other communications
provided for hereunder shall be in writing (including by facsimile
transmission). All such written notices shall be mailed, faxed or delivered to
the applicable address, facsimile number or (subject to subsection (c) below)
electronic mail address, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

(i) if to Borrower, Administrative Agent, or L/C Issuers, to the address,
facsimile number, electronic mail address or telephone number specified for such
Person on Schedule 1 or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the other parties; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to Borrower,
Administrative Agent, and L/C Issuers.

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail (which form of delivery is subject to the provisions of
subsection (c) below), when delivered; provided, however, that notices and other
communications to Administrative Agent and l/C Issuers pursuant to Section 2
shall not be effective until actually received by such Person. In no event shall
a voicemail message be effective as a notice, communication or confirmation
hereunder.

Loan Papers may be transmitted and/or signed by facsimile. The effectiveness of
any such documents and signatures shall, subject to applicable Law, have the
same force and effect as manually-signed originals and shall be binding on the
applicable Restricted Company party thereto, Administrative Agent and Lenders.
Administrative Agent may also require that any such documents and signatures be
confirmed by a manually-signed original thereof; provided, however, that the
failure to request or deliver the same shall not limit the effectiveness of any
facsimile document or signature.

Electronic mail and Internet and intranet websites may be used only to
distribute routine communications, such as financial statements and other
information as provided in Section 8.1, and to distribute Loan Papers for
execution by the parties thereto, and may not be used for any other purpose.

Administrative Agent and Lenders shall be entitled to rely and act upon any
notices (including telephonic Loan Notices) purportedly given by or on behalf of
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. Borrower shall indemnify each
Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of Borrower. All telephonic notices to and
other communications with Administrative Agent may be recorded by Administrative
Agent, and each of the parties hereto hereby consents to such recording.

Form and Number of Documents.

The form, substance, and number of counterparts of each writing to be furnished
under the Loan Papers must be satisfactory to Administrative Agent and its
counsel, each in its reasonable discretion.

Attorney Costs, Expenses and Taxes.

Borrower agrees (a) to pay or reimburse Administrative Agent and Syndication
Agent for costs and expenses incurred in connection with the development,
preparation, negotiation and execution of this Agreement and the other Loan
Papers; (b) to pay or reimburse Administrative Agent for all costs and expenses
incurred in connection with any amendment, waiver, consent or other modification
of the provisions hereof and thereof (whether or not the transactions
contemplated hereby or thereby are consummated) and the consummation and
administration of the transactions contemplated hereby and thereby, including
all Attorney Costs, and (c) to pay or reimburse Administrative Agent and each
Lender for all costs and expenses incurred in connection with the enforcement,
attempted enforcement, or preservation of any Rights or remedies under this
Agreement or the other Loan Papers (including all such costs and expenses
incurred during any "workout" or restructuring in respect of the Obligation and
during any legal proceeding, including any proceeding under any Debtor Relief
Law), including all Attorney Costs. The foregoing costs and expenses shall
include all search, filing, recording, title insurance and appraisal charges and
fees and Taxes related thereto, and other out-of-pocket expenses incurred by
Administrative Agent and the cost of independent public accountants and other
outside experts retained by Administrative Agent or any Lender. All amounts due
under this Section 14.5 shall be payable within ten Business Days after demand
therefor. The agreements in this Section shall survive the termination of the
Total Commitment and repayment of all other Obligation.

Indemnification by Restricted Companies.

Whether or not the transactions contemplated hereby are consummated, the
Restricted Companies shall indemnify and hold harmless each Agent-Related
Person, each Lender and their respective Affiliates, directors, officers,
employees, counsel, agents and attorneys-in-fact (collectively the
"Indemnitees") from and against any and all liabilities, obligations, losses,
damages, penalties, claims, demands, actions, judgments, suits, costs, expenses
and disbursements (including Attorney Costs) of any kind or nature whatsoever
which may at any time be imposed on, incurred by or asserted against any such
Indemnitee in any way relating to or arising out of or in connection with (a)
the execution, delivery, enforcement, performance or administration of any Loan
Paper or any other agreement, letter or instrument delivered in connection with
the transactions contemplated thereby or the consummation of the transactions
contemplated thereby, (b) any Committed Sum, Loan or L/C or the use or proposed
use of the proceeds therefrom (including any refusal by any L/C Issuer to honor
a demand for payment under an L/C if the documents presented in connection with
such demand do not strictly comply with the terms of such L/C), (c) any actual
or alleged presence or release of Hazardous Substances on or from any property
currently or formerly owned or operated by any Company, or any liability under
Environmental Laws related in any way to any Company, or (d) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory (including
any investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the "Indemnified
Liabilities"), in all cases, whether or not caused by or arising, in whole or in
part, out of the negligence of the Indemnitees; provided, that such indemnity
shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee. No Indemnitee
shall be liable for any damages arising from the use by others of any
information or other materials obtained through IntraLinks or other similar
information transmission systems in connection with this Agreement, nor shall
any Indemnitee have any liability for any indirect or consequential damages
relating to this Agreement or any other Loan Paper or arising out of its
activities in connection herewith or therewith (whether before or after the
Closing Date). All amounts due under this Section 14.6 shall be payable within
ten Business Days after demand therefor. The agreements in this Section shall
survive the resignation of administrative agent, the replacement of any Lender,
the termination of the Total Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

Exceptions to Covenants.

The Companies may not take or fail to take any action that is permitted as an
exception to any of the covenants contained in any Loan Paper if that action or
omission would result in the breach of any other covenant contained in any Loan
Paper.

Survival.

All covenants, agreements, undertakings, representations and warranties made in
any of the Loan Papers survive all closings under the Loan Papers and, except as
otherwise indicated, are not affected by any investigation made by any party.

Governing Law.

The Laws of the State of New York and of the U.S. govern the Rights and duties
of the parties to the Loan Papers and the validity, construction, enforcement
and interpretation of the Loan Papers.

Invalid Provisions.

Any provision in any Loan Paper held to be illegal, invalid or unenforceable is
fully severable; the appropriate Loan Paper shall be construed and enforced as
if that provision had never been included; and the remaining provisions shall
remain in full force and effect and shall not be affected by the severed
provision. Administrative Agent, Lenders, and the Companies shall negotiate, in
good faith, the terms of a replacement provision as similar to the severed
provision as may be possible and be legal, valid and enforceable.

Venue; Service of Process; Jury Trial.

Each Party to Any Loan Paper, in Each Case for Itself, its Successors and
Assigns (And in the Case of Borrower, for Each Other Company), (a) Irrevocably
Submits to the Nonexclusive Jurisdiction of the State and Federal Courts of the
State of New York, (b) irrevocably Waives, to the Fullest Extent Permitted by
Law, Any Objection That it May Now or Hereafter Have to the Laying of Venue of
Any Litigation Arising out of or in Connection with the Loan Papers and the
Obligation Brought in State or Federal Courts within the State of New York,
County of New York, (c) irrevocably Waives Any Claims That Any Litigation
Brought in Any of the Aforementioned Courts Has Been Brought in an Inconvenient
Forum, (d) irrevocably Agrees That Any Legal Proceeding Against Any Party to Any
Loan Paper Arising out of or in Connection with the Loan Papers or the
Obligation May Be Brought in One of the Aforementioned Courts, and (e)
Irrevocably Waives, to the Fullest Extent Permitted by Law, its Respective
Rights to a Jury Trial of Any Claim or Cause of Action Based upon or Arising out
of Any Loan Paper. The scope of each of the foregoing waivers is intended to be
all-encompassing of any and all disputes that may be filed in any court and that
relate to the subject matter of this transaction, including, without limitation,
contract claims, tort claims, breach of duty claims, and all other common law
and statutory claims. Borrower (for itself and on behalf of each other Company)
acknowledges that these waivers are a material inducement to Administrative
Agent's and each Lender's agreement to enter into a business relationship, that
Administrative Agent and each Lender has already relied on these waivers in
entering into this Agreement, and that Administrative Agent and each Lender will
continue to rely on each of these waivers in related future dealings. Borrower
(for itself and on behalf of each other Company) further warrants and represents
that it has reviewed these waivers with its legal counsel, and that it knowingly
and voluntarily agrees to each waiver following consultation with legal counsel.
The Waivers in this Section 14.11 May Not Be Modified Except in Accordance with
Section 14.12, and Shall, Except to the Extent Waived or Modified in Accordance
with Section 14.12, Apply to Any Subsequent Amendments, Supplements or
Placements to or of this or Any Other Loan Paper. In the event of Litigation,
this Agreement may be filed as a written consent to a trial by the court.

Amendments, Etc.

No amendment or waiver of any provision of this Agreement or any other Loan
Paper, and no consent to any departure by Borrower or any Guarantor therefrom,
shall be effective unless in writing signed by the Required Lenders or Required
Revolver Lenders, as applicable, and Borrower or the applicable Guarantor, as
the case may be, and acknowledged by Administrative Agent, and each such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:

waive any condition set forth in Section 6.1 without the written consent of each
Lender;

extend or increase the Committed Sum of any Lender (or reinstate any Committed
Sum terminated pursuant to Section 12.1(b)) without the written consent of such
Lender;

postpone any date fixed by this Agreement or any other Loan Paper for any
payment of principal, interest, fees or other amounts due to Lenders (or any of
them) hereunder or under any other Loan Paper without the written consent of
each Lender directly affected thereby;

reduce the principal of, or the rate of interest specified herein on, any Loan,
or any fees (other than fees covered by the Fee Letter) or other amounts payable
hereunder or under any other Loan Paper without the written consent of each
Lender directly affected thereby; provided, however, that only the consent of
Required Lenders shall be necessary to amend the definition of "Default Rate" or
to waive any obligation of Borrower to pay interest at the Default Rate;

change Section 9.12, any provision of this Section, the definition of "Required
Lenders," or, subject to clause (f) below, any other provision hereof specifying
the number or percentage of Lenders required to amend, waive or otherwise modify
any Rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender;

change the definition of "Required Revolver Lenders" without the written consent
of each Revolver Lender;

waive compliance with, amend or release (in whole or in part) the Guaranties of
VRI or all or substantially all of the Restricted Subsidiaries without the
consent of each Lender;

release all or substantially all of the Collateral without the consent of each
Lender, except that Administrative Agent or L/C Issuer, as applicable, may
release Collateral held under the Bond Documents (if any) in accordance with
Section 13.11(e) herein; or

impose any greater restriction on the ability of any Lender to assign any of its
Rights or obligations under the Loan Papers without the written consent of, on
any date of determination, (a) Required Revolver Lenders, and (b) Term Loan
Lenders having more than 50% of the Term Loan Principal Debt. For purposes of
this clause, the aggregate amount of each Revolver Lender's risk participation
in L/Cs shall be deemed to be held by such Revolver Lender;

and, provided further, that (i) no amendment, waiver or consent shall affect the
Rights or duties of any L/C Issuer under this Agreement or any L/C Agreement
relating to any L/C issued or to be issued by it unless signed by the L/C Issuer
issuing such L/C in addition to the Lender required above; (ii) no amendment,
waiver or consent shall, unless in writing and signed by Administrative Agent in
addition to the Lenders required above, affect the rights or duties of
Administrative Agent under this Agreement or any other Loan Paper; and (iii) the
Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the Committed
Sum of such Defaulting Lender may not be increased or extended without the
consent of such Defaulting Lender. Any conflict or ambiguity between the terms
and provisions of this Agreement and the terms and provisions in any other Loan
Paper is controlled by the terms and provisions of this Agreement.

Multiple Counterparts.

Each Loan Paper (other than the Notes) may be executed in a number of identical
counterparts, each of which shall be deemed an original for all purposes and all
of which constitute, collectively, one agreement; but, in making proof of
thereof, it shall not be necessary to produce or account for more than one
counterpart. Each Lender need not execute the same counterpart of this Agreement
so long as identical counterparts are executed by Borrower, each Lender, and
Administrative Agent. This Agreement shall become effective when counterparts of
this Agreement have been executed and delivered to Administrative Agent by each
Lender, Administrative Agent and Borrower, or, in the case only of Lenders, when
Administrative Agent has received telecopied, telexed or other evidence
satisfactory to it that each Lender has executed and is delivering to
Administrative Agent a counterpart of this Agreement.

Successors and Assigns; Participation.

The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns permitted
hereby, except that Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of subsection (b) of this section, (ii) by way of participation in accordance
with the provisions of subsection (d) of this section, or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of subsection
(f) or (i) of this section, or (iv) to an SPC in accordance with the provisions
of subsection (h) of this section (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this section and, to
the extent expressly contemplated hereby, the Indemnitees) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

Any Lender may at any time assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Committed Sum and the Loans (including for purposes of this
subsection (b), participations in L/Cs) at the time owing to it); provided, that
(i) except in the case of an assignment of the entire remaining amount of the
assigning Lender's Committed Sum and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund (as defined in subsection (g) of this section) with respect to a Lender,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) subject to each such assignment, determined as of the
date the Assignment and Assumption hereto with respect to such assignment is
delivered to Administrative Agent or, if "Trade Date" is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$1,000,000; (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender's rights and obligations under
this Agreement with respect to the Loans or the Committed Sum assigned; (iii)
any assignment of a Committed Sum must be approved by Administrative Agent
unless the Person that is the proposed assignee is itself a Lender (whether or
not the proposed assignee would otherwise qualify as an Eligible Assignee); and
(iv) the parties to each assignment shall execute and deliver to Administrative
Agent an Assignment and Assumption, together with a processing and recordation
fee of $3,500. Subject to acceptance and recording thereof by Administrative
Agent pursuant to subsection (c) of this section, from and after the effective
date specified in each Assignment and Assumption, the Eligible Assignee
thereunder shall be a party to this Agreement and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.13, 3.14, 3.17, 8.7 and 14.6 with
respect to facts and circumstances occurring prior to the effective date of such
assignment). Upon request, Borrower (at its expense) shall execute and deliver
Notes to the assignee Lender. Any assignment or transfer by a Lender of rights
or obligations under this Agreement that does not comply with this subsection
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection (d)
of this section.

Administrative Agent, acting solely for this purpose as an agent of Borrower,
shall maintain a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of Lenders, and the
Committed Sums of, and principal amounts of the Loans and L/C Exposure owing to,
each Lender pursuant to the terms hereof from time to time (the "Register"). The
entries in the Register shall be conclusive, and Borrower, Administrative Agent
and Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by Borrower and any Lender, at any reasonable time and
from time to time upon reasonable prior notice.

Any Lender may at any time, without the consent of, or notice to, Borrower or
Administrative Agent, sell participations to any Person (other than a natural
person or Borrower or any of Borrower's Affiliates or Subsidiaries) (each, a
"Participant") in all or a portion of such Lender's rights and/or obligations
under this Agreement (including all or a portion of its Committed Sum and/or the
Loans (including such Lender's participations in L/C Obligations) owing to it);
provided, that (i) such Lender's obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) Borrower,
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender's rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 14.12 that directly affects such
Participant. Subject to subsection (e) of this Section, Borrower agrees that
each Participant shall be entitled to the benefits of Sections 3.13, 3.14 or
3.17 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this section. To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 14.16
as though it were a Lender (provided such Participant agrees to be subject to
Section 3.11 as though it were a Lender).

A Participant shall not be entitled to receive any greater payment under Section
3.13 or 3.14 than the applicable Lender would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with Borrower's prior written consent.
A Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.14 unless Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of Borrower, to comply with the tax provisions of this Agreement as
though it were a Lender.

Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement (including under its Notes, if any)
to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided, that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

As used herein, the following terms have the following meanings:

Eligible Assignee

means (a) a Lender; (b) an Affiliate of a Lender; (c) an Approved Fund; and (d)
any other Person (other than a natural person) approved by (i) Administrative
Agent, and (ii) unless a Default has occurred and is continuing, Borrower (each
such approval not to be unreasonably withheld or delayed);
provided that
notwithstanding the foregoing, "
Eligible Assignee
" shall not include Borrower, any of Borrower's Affiliates, or the Companies.



Fund

means any Person (other than a natural person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.



Approved Fund

means any Fund that is administered or managed by (a) a Lender, (b) an Affiliate
of a Lender or (c) an entity or an Affiliate of an entity that administers or
manages a Lender.



Notwithstanding anything to the contrary contained herein, any Lender that is a
Fund may create a security interest in all or any portion of the Loans owing to
it and the Notes, if any, held by it to the trustee for holders of obligations
owed, or securities issued, by such Fund as security for such obligations or
securities, provided, that unless and until such trustee actually becomes a
Lender in compliance with the other provisions of this Section 14.14, (i) no
such pledge shall release the pledging Lender from any of its obligations under
the Loan Papers and (ii) such trustee shall not be entitled to exercise any of
the rights of a Lender under the Loan Papers even though such trustee may have
acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise.

Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Committed Sum and Loans pursuant to subsection (b)
above, Bank of America may, upon 30 days' notice to Borrower and Lenders, resign
as an L/C Issuer. In the event of any such resignation as an L/C Issuer,
Borrower shall be entitled to appoint from among Lenders a successor L/C Issuer
hereunder; provided, however, that no failure by Borrower to appoint any such
successor shall affect the resignation of Bank of America as an L/C Issuer. If
Bank of America resigns as an L/C Issuer, it shall retain all the rights and
obligations of an L/C Issuer hereunder with respect to all L/C outstanding as of
the effective date of its resignation as an L/C Issuer and all L/C Obligations
with respect thereto (including the right to require Lenders to make Base Rate
Loans or fund risk participations in unreimbursed amounts pursuant to Section
2.3(e)).

Discharge Only Upon Payment in Full; Reinstatement in Certain Circumstances.

Each Company's obligations under the Loan Papers remain in full force and effect
until the Total Commitment is terminated and the Obligation is paid in full
(except for provisions under the Loan Papers expressly intended to survive
payment of the Obligation and termination of the Loan Papers). If at any time
any payment of the principal of or interest on any Note or any other amount
payable by Borrower or any other obligor on the Obligation under any Loan Paper,
or if Administrative Agent or any Lender exercises its right of set-off pursuant
to Section 14.16 herein, and such payment or the proceeds of such set-off or any
part thereof is rescinded, invalidated, declared to be fraudulent or
preferential, or set aside, or required (including pursuant to any settlement
entered into by Administrative Agent or such Lender in its discretion) to be
restored, returned or repaid to a trustee, receiver, or any other party upon the
insolvency, bankruptcy or reorganization of Borrower or otherwise, then (a) the
obligations of each Company under the Loan Papers with respect to such payment
shall be reinstated and continued in full force and effect as though such
payment had been due but not made or such set-off had not occurred at that time,
and (b) each Lender severally agrees to pay to Administrative Agent upon demand
its applicable share of any amount so recovered from or repaid by Administrative
Agent, plus interest thereon from the date of such demand to the date such
payment is made, at a rate per annum equal to the Federal Funds Rate from time
to time in effect.

Set-Off.

In addition to any rights and remedies of Lenders provided by law, upon the
occurrence and during the continuance of any Default, each Lender is authorized
at any time and from time to time, with prior notice to Borrower or any other
Company, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held by, and other indebtedness at any
time owing by, such Lender to or for the credit or the account of the respective
Companies against any and all of the Obligation owing to such Lender, now or
hereafter existing.

Tax Forms.

(a) (i) Each Lender that is not a "United States person" within the meaning of
Section 7701(a)(30) of the Code (a "Foreign Lender") shall deliver to
Administrative Agent, prior to receipt of any payment subject to withholding
under the Code (or upon accepting an assignment of an interest herein), two duly
signed completed copies of either IRS Form W-8BEN or any successor thereto
(relating to such Foreign Lender and entitling it to an exemption from, or
reduction of, withholding tax on all payments to be made to such Foreign Lender
by Borrower pursuant to this Agreement) or IRS Form W-8ECI or any successor
thereto (relating to all payments to be made to such Foreign Lender by Borrower
pursuant to this Agreement) or such other evidence satisfactory to Borrower and
Administrative Agent that such Foreign Lender is entitled to an exemption from,
or reduction of, U.S. withholding tax, including any exemption pursuant to
Section 881(c) of the Code. Thereafter and from time to time, each such Foreign
Lender shall (A) promptly submit to Administrative Agent such additional duly
completed and signed copies of one of such forms (or such successor forms as
shall be adopted from time to time by the relevant United States taxing
authorities) as may then be available under then current United States laws and
regulations to avoid, or such evidence as is satisfactory to Borrower and
Administrative Agent of any available exemption from or reduction of, United
States withholding taxes in respect of all payments to be made to such Foreign
Lender by Borrower pursuant to this Agreement, (B) promptly notify
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (C) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws that Borrower make any
deduction or withholding for Taxes from amounts payable to such Foreign Lender.

(ii) Each Foreign Lender, to the extent it does not act or ceases to act for its
own account with respect to any portion of any sums paid or payable to such
Lender under any of the Loan Papers (for example, in the case of a typical
participation by such Lender), shall deliver to Administrative Agent on the date
when such Foreign Lender ceases to act for its own account with respect to any
portion of any such sums paid or payable, and at such other times as may be
necessary in the determination of Administrative Agent (in the reasonable
exercise of its discretion), (A) two duly signed completed copies of the forms
or statements required to be provided by such Lender as set forth above, to
establish the portion of any such sums paid or payable with respect to which
such Lender acts for its own account that is not subject to U.S. withholding
tax, and (B) two duly signed completed copies of IRS Form W-8IMY (or any
successor thereto), together with any information such Lender chooses to
transmit with such form, and any other certificate or statement of exemption
required under the Code, to establish that such Lender is not acting for its own
account with respect to a portion of any such sums payable to such Lender.

(iii) Borrower shall not be required to pay any additional amount to any Foreign
Lender under Section 3.15 (A) with respect to any Taxes required to be deducted
or withheld on the basis of the information, certificates or statements of
exemption such Lender transmits with an IRS Form W-8IMY pursuant to this Section
14.17(a) or (B) if such Lender shall have failed to satisfy the foregoing
provisions of this Section 14.17(a); provided, that if such Lender shall have
satisfied the requirement of this Section 14.17(a) on the date such Lender
became a Lender or ceased to act for its own account with respect to any payment
under any of the Loan Papers, nothing in this Section 14.17(a) shall relieve
Borrower of its obligation to pay any amounts pursuant to Section 3.15 in the
event that, as a result of any change in any applicable Law, treaty or
governmental rule, regulation or order, or any change in the interpretation,
administration or application thereof, such Lender is no longer properly
entitled to deliver forms, certificates or other evidence at a subsequent date
establishing the fact that such Lender or other Person for the account of which
such Lender receives any sums payable under any of the Loan Papers is not
subject to withholding or is subject to withholding at a reduced rate.

(iv) Administrative Agent may, without reduction, withhold any Taxes required to
be deducted and withheld from any payment under any of the Loan Papers with
respect to which Borrower is not required to pay additional amounts under this
Section 14.17(a).

(b) Upon the request of Administrative Agent, each Lender that is a "United
States person" within the meaning of Section 7701(a)(30) of the Code shall
deliver to Administrative Agent two duly signed completed copies of IRS Form
W-9. If such Lender fails to deliver such forms, then Administrative Agent may
withhold from any interest payment to such Lender an amount equivalent to the
applicable back-up withholding tax imposed by the Code, without reduction.

(c) If any Governmental Authority asserts that Administrative Agent did not
properly withhold or backup withhold, as the case may be, any tax or other
amount from payments made to or for the account of any Lender, such Lender shall
indemnify Administrative Agent therefor, including all penalties and interest,
any Taxes imposed by any jurisdiction on the amounts payable to Administrative
Agent under this Section, and costs and expenses (including Attorney Costs) of
Administrative Agent. The obligation of Lenders under this Section shall survive
the termination of the Total Commitment, repayment of the remainder of the
Obligation hereunder, and the resignation of Administrative Agent.

Replacement of Lenders.

Under any circumstances set forth in this Agreement providing that Borrower
shall have the right to replace a Lender as a party to this Agreement, Borrower
may, upon notice to such Lender and Administrative Agent, replace such Lender by
causing such Lender to assign its Revolver Commitment and Term Loan Commitment
(with the assignment fee to be paid by Borrower in such instance) pursuant to
Section 14.14(b) to one or more other Lenders or Eligible Assignees procured by
Borrower; provided however, that if Borrower elects to exercise such Right with
respect to any Lender pursuant to Section 3.18(b), it shall be obligated to
replace all Lenders that have made similar requests for compensation pursuant to
Sections 3.14 or 3.15. Borrower shall (x) pay in full all principal, interest,
fees and other amounts owing to such Lender through the date of replacement
(including any amounts payable pursuant to Section 3.17), (y) provide
appropriate assurances and indemnities (which may include letters of credit) to
the L/C Issuers as may reasonably require with respect to any continuing
obligation to fund participation interests in any L/C Exposure then outstanding,
and (z) release such Lender from its obligations under the Loan Papers. Any
Lender being replaced shall execute and deliver an Assignment and Assumption
with respect to such Lender's Revolver Commitment and Term Loan Commitment and
outstanding Loans and participations in L/C Exposure.

Confidentiality

.



Each of Administrative Agent and Lenders agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its and its Affiliates' directors, officers, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or under
any other Loan Paper or any action or proceeding relating to this Agreement or
any other Loan Paper or the enforcement of rights hereunder or thereunder, (f)
subject to an agreement containing provisions substantially the same as those of
this section, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or (ii) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to Borrower and its obligations, (g)
with the consent of Borrower, (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this section or (y)
becomes available to Administrative Agent or any Lender on a nonconfidential
basis from a source other than Borrower, or (i) to any direct or indirect
contractual counterparty in Financial Hedges or such contractual counterparty's
professional advisor (so long as such contractual counterparty or professional
advisor to such contractual counterparty agrees to be bound by the provisions of
this Section 14.19). For purposes of this section, "Information" means all
information received from any Restricted Company relating to any Restricted
Company or any of their respective businesses, other than any such information
that is available to Administrative Agent or any Lender on a nonconfidential
basis prior to disclosure by any Restricted Company, provided that, in the case
of information received from a Restricted Company after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. Notwithstanding anything herein to the contrary,
"Information" shall not include, and Administrative Agent and each Lender may
disclose without limitation of any kind, any information with respect to the
"tax treatment" and "tax structure" (in each case, within the meaning of
Treasury Regulation Section 1.6011-4) of the transactions contemplated hereby
and all materials of any kind (including opinions or other tax analyses) that
are provided to Administrative Agent or such Lender relating to such tax
treatment and tax structure; provided, that with respect to any document or
similar item that in either case contains information concerning the tax
treatment or tax structure of the transaction as well as other information, this
sentence shall only apply to such portions of the document or similar item that
relate to the tax treatment or tax structure of the Loans, L/C and transactions
contemplated hereby.

Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Paper or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by
Administrative Agent and each Lender, regardless of any investigation made by
Administrative Agent or any Lender or on their behalf and notwithstanding that
Administrative Agent or any Lender may have had notice or knowledge of any
Default at the time of any Loan or issuance or extension of any L/C (or renewal
or increase in the amount thereof), and shall continue in full force and effect
as long as any Loan or any other Obligation hereunder shall remain unpaid or
unsatisfied or any L/C shall remain outstanding.

Entirety.

The Rights and Obligations of the Companies, Lenders and Administrative Agent
Shall Be Determined Solely from Written Agreements, Documents and Instruments,
and Any Prior Oral Agreements among the Parties Are Superseded by and Merged
into Those Writings. This Agreement and the Other Written Loan Papers (Each as
Amended in Writing from Time to Time) Executed by Any Company, Any Lender or
Administrative Agent Represent the Final Agreement among the Parties and May Not
Be Contradicted by Evidence of Prior, Contemporaneous or Subsequent Oral
Agreements by the Parties. There Are No Unwritten Oral Agreements among the
Parties.

This Agreement supersedes all prior written agreements and understandings
relating to the subject matter hereof and may be supplemented only by documents
delivered in accordance with the terms hereof.



Restatement of Existing Agreement.

The parties hereto agree that, on the Closing Date, after all conditions
precedent set forth in Section 6.1 have been satisfied or waived: (a) the
Obligation (as defined in this Agreement) represents, among other things, the
restatement, renewal, amendment, extension, and modification of the "Obligation"
(as defined in the Existing Agreement); (b) this Agreement is intended to, and
does hereby, restate, renew, extend, amend, modify, supersede, and replace the
Existing Agreement in its entirety; (c) the Notes, if any, executed pursuant to
this Agreement amend, renew, extend, modify, replace, restate, substitute for,
and supersede in their entirety (but do not extinguish the Debt arising under)
the promissory notes issued pursuant to the Existing Agreement, which existing
promissory notes shall be returned to Administrative Agent promptly after the
Closing Date, marked "canceled and replaced"; (d) the Security Documents
executed pursuant to this Agreement amend, renew, extend, modify, replace,
restate, substitute for, and supersede in their entirety (but do not extinguish
or impair the collateral security created or evidenced by) the "Security
Documents" executed and delivered pursuant to the Existing Agreement; (e) each
Guaranty executed pursuant to this Agreement amends, renews, extends, modifies,
replaces, restates, substitutes for, and supersedes in its entirety (but does
not extinguish or impair the "Guaranteed Debt" guaranteed by) the Guaranty
executed by the applicable Guarantor, as the case may be, executed and delivered
pursuant to the Existing Agreement; and (f) the entering into and performance of
their respective obligations under the Loan Papers and the transactions
evidenced hereby do not constitute a novation nor shall they be deemed to have
terminated, extinguished, or discharged the "Debt" under the Existing Agreement,
the Security Documents, the Guarantees, or the other Loan Papers (or the
collateral security therefore), all of which Debt and Collateral shall continue
under and be governed by this Agreement and the other Loan Papers, except as
expressly provided otherwise herein.

[Signatures begin on the next page and continue on the following pages.]



THE VAIL CORPORATION (D/B/A "VAIL ASSOCIATES, INC.")

, as Borrower



By:
Name:
Title:

BANK OF AMERICA, N.A.

, as Administrative Agent, L/C Issuer, a Revolver Lender, and a Term Loan Lender



By:
Name:
Title:

FLEET NATIONAL BANK

, as Syndication Agent, L/C Issuer, and a Revolver Lender



By:
Name:
Title:

 

US BANK NATIONAL ASSOCIATION

,
as Co-Documentation Agent, a Revolver Lender and a Term Loan Lender



By:
Name:
Title:

WELLS FARGO BANK, NATIONAL ASSOCIATION

, as Co-Documentation Agent and a Revolver Lender



By:
Name:
Title:

DEUTSCHE BANK TRUST COMPANY AMERICAS

, as Co-Documentation Agent and a Revolver Lender



By:
Name:
Title:



By:
Name:
Title:

CREDIT LYONNAIS NEW YORK BRANCH

,
as a Revolver Lender and a Term Loan Lender



By:
Name:
Title:

LASALLE BANK NATIONAL ASSOCIATION

,
as a Revolver Lender



By:
Name:
Title:

HARRIS TRUST AND SAVINGS BANK

,
as a Revolver Lender



By:
Name:
Title:

COMPASS BANK

,
as a Revolver Lender



By:
Name:
Title:

WASHINGTON MUTUAL BANK

,
as a Revolver Lender



By:
Name:
Title:



KZH SOLEIL-2 LLC

,
as a Term Loan Lender



By:
Name:
Title:

GUARANTORS' CONSENT AND AGREEMENT

As an inducement to Administrative Agent and Lenders to execute, and in
consideration of Administrative Agent's and Lenders' execution of the foregoing,
the undersigned hereby consent thereto and agree that the same shall in no way
release, diminish, impair, reduce or otherwise adversely affect the respective
obligations and liabilities of each of the undersigned under each Guaranty
described in this Agreement, or any agreements, documents or instruments
executed by any of the undersigned to create liens, security interests or
charges to secure any of the indebtedness under the Loan Papers, all of which
obligations and liabilities are, and shall continue to be, in full force and
effect. This consent and agreement shall be binding upon the undersigned, and
the respective successors and assigns of each, and shall inure to the benefit of
Administrative Agent and Lenders, and respective successors and assigns of each.

Vail Resorts, Inc.

Vail Holdings, Inc.

Beaver Creek Associates, Inc.

Beaver Creek Consultants, Inc.

Beaver Creek Food Services, Inc.

Breckenridge Resort Properties, Inc.

Complete Telecommunications, Inc.

GHTV, Inc.

Gillett Broadcasting, Inc.

Grand Teton Lodge Company

Heavenly Valley, Limited Partnership

Jackson Hole Golf and Tennis Club, Inc.

JHL&S LLC

Keystone Conference Services, Inc.

Keystone Development Sales, Inc.

Keystone Food & Beverage Company

Keystone Resort Property Management Company

Larkspur Restaurant & Bar, LLC

Lodge Properties, Inc.

Lodge Realty, Inc.

Mountain Thunder, Inc.

Property Management Acquisition Corp., Inc.

Rockresorts International, LLC

Rockresorts LLC

Rockresorts Cheeca, LLC

Rockresorts Equinox, Inc.

Rockresorts LaPosada, LLC

Rockresorts Casa Madrona, LLC

Rockresorts Rosario, LLC

Teton Hospitality Services, Inc.

The Village at Breckenridge Acquisition Corp., Inc.

Timber Trail, Inc.

VA Rancho Mirage I, Inc.

VA Rancho Mirage II, Inc.

VA Rancho Mirage Resort, L.P.

Vail/Arrowhead, Inc.

Vail Associates Holdings, Ltd.

Vail Associates Investments, Inc.

Vail Associates Real Estate, Inc.

Vail/Beaver Creek Resort Properties, Inc.

Vail Food Services, Inc.

Vail Resorts Development Company

Vail RR, Inc.

Vail Summit Resorts, Inc.

Vail Trademarks, Inc.

VAMHC, Inc.

VR Heavenly I, Inc.

VR Heavenly II, Inc.

VR Holdings, Inc.



By:

Name:________________________________________

Title:_________________________________________

 

 